Exhibit 10.1
 
EXECUTION COPY
 
 
 
 
 
CREDIT AGREEMENT
 
Dated as of October 10, 2014
 
by and among
 
3D SYSTEMS CORPORATION,
as Borrower,


THE GUARANTORS PARTY HERETO,
 
THE LENDERS PARTY HERETO
 
and
 
PNC BANK, NATIONAL ASSOCIATION,
 as Administrative Agent


 
and
 
 
PNC CAPITAL MARKETS LLC,
as Sole Lead Arranger and Sole Bookrunner
 
 
and
 
 
HSBC BANK USA, NATIONAL ASSOCIATION,
as Syndication Agent
 
 
 


 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
 

       
Page
1.
CERTAIN DEFINITIONS
1
 
1.1.
Certain Definitions.
1
 
1.2.
Construction.
22
 
1.3.
Accounting Principles; Changes in GAAP.
22
 
1.4.
Calculation of Financial Covenants.
23
2.
REVOLVING CREDIT AND SWING LOAN FACILITIES
24
 
2.1.
Revolving Credit Commitments.
24
   
2.1.1.
Revolving Credit Loans.
24
   
2.1.2.
Swing Loan Commitment.
24
 
2.2.
Nature of Lenders’ Obligations with Respect to Revolving Credit Loans.
24
 
2.3.
Commitment Fees.
24
 
2.4.
Termination or Reduction of Revolving Credit Commitments.
25
 
2.5.
Revolving Credit Loan Requests; Swing Loan Requests.
25
   
2.5.1.
Revolving Credit Loan Requests.
25
   
2.5.2.
Swing Loan Requests.
25
 
2.6.
Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.
26
   
2.6.1.
Making Revolving Credit Loans.
26
   
2.6.2.
Presumptions by the Administrative Agent.
26
   
2.6.3.
Making Swing Loans.
26
   
2.6.4.
Repayment of Revolving Credit Loans.
27
   
2.6.5.
Borrowings to Repay Swing Loans.
27
   
2.6.6.
Swing Loans Under Cash Management Agreements.
28
 
2.7.
Notes.
28
 
2.8.
Use of Proceeds.
28
 
2.9.
Letter of Credit Subfacility.
28
   
2.9.1.
Issuance of Letters of Credit.
28
   
2.9.2.
Letter of Credit Fees.
29
   
2.9.3.
Disbursements, Reimbursement.
29
   
2.9.4.
Repayment of Participation Advances.
31
   
2.9.5.
Documentation.
31
   
2.9.6.
Determinations to Honor Drawing Requests.
31
   
2.9.7.
Nature of Participation and Reimbursement Obligations.
31
   
2.9.8.
[Reserved].
33
   
2.9.9.
Liability for Acts and Omissions.
33
   
2.9.10.
Issuing Lender Reporting Requirements.
34
 
2.10.
Defaulting Lenders.
34

 
 
i

--------------------------------------------------------------------------------

 
 
 

 
2.11.
Increase in Commitments.
36
   
2.11.1.
Request for Increase.
36
   
2.11.2.
Process for Increase.
36
   
2.11.3.
Effective Date and Allocations.
36
   
2.11.4.
Conditions to Effectiveness of Increase.
36
   
2.11.5.
Conflicting Provisions.
37
3.
GUARANTY
37
 
3.1.
Guarantied Obligations.
37
 
3.2.
Guaranty.
38
 
3.3.
Obligations Absolute.
38
 
3.4.
Waivers, etc.
39
 
3.5.
Reinstatement.
40
 
3.6.
Subrogation.
40
 
3.7.
No Stay.
41
 
3.8.
Joint and Several Obligations.
41
 
3.9.
Keepwell.
41
4.
INTEREST RATE
41
 
4.1.
 
Interest Rate Options.
41
   
4.1.1.
Revolving Credit Interest Rate Options; Swing Line Interest Rate.
42
   
4.1.2.
Rate Quotations.
42
 
4.2.
 
Interest Periods.
42
   
4.2.1.
Amount of Borrowing Tranche.
42
   
4.2.2.
Renewals.
42
 
4.3.
 
Interest After Default.
42
   
4.3.1.
Letter of Credit Fees, Interest Rate.
43
   
4.3.2.
Other Obligations.
43
   
4.3.3.
Acknowledgment.
43
 
4.4.
 
LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available.
43
   
4.4.1.
Unascertainable.
43
   
4.4.2.
Illegality; Increased Costs; Deposits Not Available.
43
   
4.4.3.
Administrative Agent’s and Lender’s Rights.
43
 
4.5.
 
Selection of Interest Rate Options.
44
5.
PAYMENTS
44
 
5.1.
Payments.
44
 
5.2.
Pro Rata Treatment of Lenders.
44
 
5.3.
Sharing of Payments by Lenders.
45
 
5.4.
Presumptions by Administrative Agent.
45
 
5.5.
Interest Payment Dates.
45
 
5.6.
Voluntary Prepayments.
46

 
 
ii

--------------------------------------------------------------------------------

 
 

   
5.6.1.
Right to Prepay.
46
   
5.6.2.
Replacement of a Lender.
46
   
5.6.3.
Designation of a Different Lending Office.
47
 
5.7.
Increased Costs.
47
   
5.7.1.
Increased Costs Generally.
47
   
5.7.2.
Capital Requirements.
48
   
5.7.3.
Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans.
48
   
5.7.4.
Delay in Requests.
48
 
5.8.
Taxes.
48
   
5.8.1.
Issuing Lender.
48
   
5.8.2.
Payments Free of Taxes.
48
   
5.8.3.
Payment of Other Taxes by the Loan Parties.
49
   
5.8.4.
Indemnification by the Loan Parties.
49
   
5.8.5.
Indemnification by the Lenders.
49
   
5.8.6.
Evidence of Payments.
49
   
5.8.7.
Status of Lenders.
49
   
5.8.8.
Treatment of Certain Refunds.
51
   
5.8.9.
Survival.
52
 
5.9.
Indemnity.
52
6.
REPRESENTATIONS AND WARRANTIES
52
 
6.1.
Representations and Warranties.
52
   
6.1.1.
Organization and Qualification; Power and Authority; Compliance With Laws; Title
to Properties; Event of Default.
52
   
6.1.2.
Subsidiaries and Owners.
53
   
6.1.3.
Investment Companies.
53
   
6.1.4.
Validity and Binding Effect.
53
   
6.1.5.
No Conflict; Material Agreements; Consents.
53
   
6.1.6.
Litigation.
53
   
6.1.7.
Financial Statements.
54
   
6.1.8.
Margin Stock.
54
   
6.1.9.
Full Disclosure.
54
   
6.1.10.
Taxes.
55
   
6.1.11.
Patents, Trademarks, Copyrights, Licenses, Etc.
55
   
6.1.12.
Insurance.
55
   
6.1.13.
ERISA Compliance.
55
   
6.1.14.
Environmental Matters.
56
   
6.1.15.
Labor Matters.
56
   
6.1.16.
Solvency.
56
   
6.1.17.
Anti-Money Laundering/International Trade Law Compliance.
56
   
6.1.18.
Anti-Corruption.
56

 
 
iii

--------------------------------------------------------------------------------

 
 
7.
CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
56
 
7.1.
Closing Date.
56
   
7.1.1.
Deliveries.
56
   
7.1.2.
Payment of Fees.
57
 
7.2.
Each Loan or Letter of Credit.
57
8.
COVENANTS
57
 
8.1.
Affirmative Covenants.
58
   
8.1.1.
Preservation of Existence, Etc.
58
   
8.1.2.
Payment of Liabilities, Including Taxes, Etc.
58
   
8.1.3.
Maintenance of Insurance.
58
   
8.1.4.
Maintenance of Properties and Leases.
58
   
8.1.5.
Visitation Rights.
58
   
8.1.6.
Keeping of Records and Books of Account.
59
   
8.1.7.
Compliance with Laws; Use of Proceeds.
59
   
8.1.8.
Anti-Terrorism Laws.
59
   
8.1.9.
Guarantors.
59
   
8.1.10.
ERISA Compliance.
59
   
8.1.11.
Anti-Corruption Laws.
59
 
8.2.
Negative Covenants.
59
   
8.2.1.
Indebtedness.
60
   
8.2.2.
Liens.
61
   
8.2.3.
[Reserved].
61
   
8.2.4.
Loans and Investments.
61
   
8.2.5.
Dividends and Related Distributions and Restricted Payments.
62
   
8.2.6.
Liquidations, Mergers, Consolidations, Acquisitions.
63
   
8.2.7.
Dispositions of Assets or Subsidiaries.
64
   
8.2.8.
Affiliate Transactions.
64
   
8.2.9.
[Reserved].
64
   
8.2.10.
Continuation of or Change in Business.
65
   
8.2.11.
[Reserved].
65
   
8.2.12.
Changes in Organizational Documents.
65
   
8.2.13.
[Reserved].
65
   
8.2.14.
Maximum Consolidated Total Leverage Ratio.
65
   
8.2.15.
Minimum Interest Coverage Ratio.
65
   
8.2.16.
No Burdensome Agreements (including Negative Pledges).
65
 
8.3.
Reporting Requirements.
65
   
8.3.1.
Quarterly Financial Statements.
65
   
8.3.2.
Annual Financial Statements.
66
   
8.3.3.
Certificate of the Borrower.
66
   
8.3.4.
Notices.
66

 
 
iv

--------------------------------------------------------------------------------

 
 
9.
EVENTS OF DEFAULT
67
 
9.1.
Events of Default.
67
   
9.1.1.
Payments Under Loan Documents.
67
   
9.1.2.
Breach of Warranty.
67
   
9.1.3.
Breach of Certain Covenants.
68
   
9.1.4.
Breach of Financial Statement and Compliance Certificate Covenants.
68
   
9.1.5.
Breach of Other Covenants.
68
   
9.1.6.
Defaults in Other Agreements or Indebtedness.
68
   
9.1.7.
Final Judgments or Orders.
68
   
9.1.8.
Loan Document Unenforceable.
68
   
9.1.9.
Events Relating to Plans and Benefit Arrangements.
68
   
9.1.10.
Change of Control.
68
   
9.1.11.
Relief Proceedings.
69
 
9.2.
Consequences of Event of Default.
69
   
9.2.1.
Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.
69
   
9.2.2.
Bankruptcy, Insolvency or Reorganization Proceedings.
69
   
9.2.3.
Set-off.
69
   
9.2.4.
Application of Proceeds.
70
10.
THE ADMINISTRATIVE AGENT
70
 
10.1.
Appointment and Authority.
70
 
10.2.
Rights as a Lender.
71
 
10.3.
Exculpatory Provisions.
71
 
10.4.
Reliance by Administrative Agent.
72
 
10.5.
Delegation of Duties.
72
 
10.6.
Resignation of Administrative Agent.
72
 
10.7.
Non-Reliance on Administrative Agent and Other Lenders.
73
 
10.8.
Administrative Agent’s Fee.
73
 
10.9.
Authorization to Release Guarantors.
73
 
10.10.
No Reliance on Administrative Agent’s Customer Identification Program.
73
11.
MISCELLANEOUS
73
 
11.1.
Modifications, Amendments or Waivers.
73
   
11.1.1.
Increase of Commitment.
74
   
11.1.2.
Extension of Payment; Reduction of Principal, Interest or Fees; Modification of
Terms of Payment.
74
   
11.1.3.
Release of Guarantor.
74
   
11.1.4.
Miscellaneous.
74
 
11.2.
No Implied Waivers; Cumulative Remedies.
74
 
11.3.
Expenses; Indemnity; Damage Waiver.
74
   
11.3.1.
Costs and Expenses.
75
   
11.3.2.
Indemnification by the Borrower.
75
   
11.3.3.
Reimbursement by Lenders.
75

 
 
v

--------------------------------------------------------------------------------

 
 

   
11.3.4.
Waiver of Consequential Damages, Etc.
76
 
11.4.
Holidays.
76
 
11.5.
Notices; Effectiveness; Electronic Communication.
76
   
11.5.1.
Notices Generally.
76
   
11.5.2.
Electronic Communications.
76
   
11.5.3.
Change of Address, Etc.
77
 
11.6.
Severability.
77
 
11.7.
Duration; Survival.
77
 
11.8.
Successors and Assigns.
77
   
11.8.1.
Successors and Assigns Generally.
77
   
11.8.2.
Assignments by Lenders.
78
   
11.8.3.
Register.
79
   
11.8.4.
Participations.
79
   
11.8.5.
Certain Pledges; Successors and Assigns Generally.
80
 
11.9.
Confidentiality.
80
   
11.9.1.
General.
80
   
11.9.2.
Sharing Information With Affiliates of the Lenders.
81
 
11.10.
Counterparts; Integration; Effectiveness.
81
   
11.10.1.
Counterparts; Integration; Effectiveness.
81
 
11.11.
CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL.
81
   
11.11.1.
Governing Law.
81
   
11.11.2.
SUBMISSION TO JURISDICTION.
81
   
11.11.3.
WAIVER OF VENUE.
82
   
11.11.4.
SERVICE OF PROCESS.
82
   
11.11.5.
WAIVER OF JURY TRIAL.
82
 
11.12.
USA Patriot Act Notice.
82
 
11.13.
No Advisory or Fiduciary Responsibility.
82


 
 
vi

--------------------------------------------------------------------------------

 
LIST OF SCHEDULES AND EXHIBITS
 
 
 
SCHEDULES
         
SCHEDULE 1.1(A)
-
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
SCHEDULE 1.1(B)
-
EXISTING LIENS
SCHEDULE 1.1(C)
-
MATERIAL SUBSIDIARIES
SCHEDULE 6.1.2
-
SUBSIDIARIES
SCHEDULE 6.1.14
-
ENVIRONMENTAL DISCLOSURES
SCHEDULE 8.2.1
-
EXISTING INDEBTEDNESS
     
EXHIBITS
         
EXHIBIT 1.1(A)
-
ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT 1.1(G)
-
GUARANTOR JOINDER
EXHIBIT 1.1(N)(1)
-
REVOLVING CREDIT NOTE
EXHIBIT 1.1(N)(2)
-
SWING LOAN NOTE
EXHIBIT 2.5.1
-
LOAN REQUEST
EXHIBIT 2.5.2
-
SWING LOAN REQUEST
EXHIBIT 5.8.7(A)
-
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)
EXHIBIT 5.8.7(B)
-
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT 5.8.7(C)
-
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)
EXHIBIT 5.8.7(D)
-
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)
EXHIBIT 8.3.3
-
QUARTERLY COMPLIANCE CERTIFICATE

 
 
 
vii

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT (as hereafter amended, the “Agreement”) is dated as of
October 10, 2014 and is made by and among 3D SYSTEMS CORPORATION, a Delaware
corporation (the “Borrower”), each of the GUARANTORS (as hereinafter defined),
the LENDERS (as hereinafter defined), and PNC BANK, NATIONAL ASSOCIATION, in its
capacity as administrative agent for the Lenders under this Agreement
(hereinafter referred to in such capacity as the “Administrative Agent”), as
Swing Loan Lender and as an Issuing Lender.
 
The Borrower has requested the Lenders to provide a revolving credit facility to
the Borrower.  In consideration of their mutual covenants and agreements
hereinafter set forth and intending to be legally bound hereby, the parties
hereto covenant and agree as follows:
 
1.           CERTAIN DEFINITIONS
 
1.1. Certain Definitions.  In addition to words and terms defined elsewhere in
this Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:
 
 “Acquisition” shall mean, with respect to any Person, the acquisition by such
Person, in a single transaction or in a series of related transactions, of (a)
all or a substantial portion of the property of another Person, or any division,
line of business or other business unit of another Person or (b) at least a
majority of the voting securities of another Person, in each case whether or not
involving a merger or consolidation with such other Person and whether for cash,
property, services, assumption of Indebtedness, securities or otherwise.
 
 “Additional Lender” shall have the meaning specified in Section 2.11.2.
 
 “Administrative Agent” shall mean PNC Bank, National Association, and its
successors and assigns, in its capacity as administrative agent hereunder.
 
 “Administrative Agent’s Fee” shall have the meaning specified in Section 10.8.
 
 “Administrative Agent’s Letter” shall have the meaning specified in Section
10.8.
 
 “Affiliate” as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 20% or more of any class of the
voting or other equity interests of such Person, or (iii) 20% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person.  For purposes of this
definition, “control” of a Person means the power, directly or indirectly, to
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.
 
 “Anti-Corruption Laws” shall mean United States Foreign Corrupt Practices Act
of 1977, the UK Bribery Act of 2010, or other similar legislation in other
jurisdictions.
 
 “Anti-Terrorism Laws” shall mean any Laws relating to terrorism or money
laundering, including, but not limited to, Executive Order No. 13224, the USA
Patriot Act, the Laws comprising or implementing the Bank Secrecy Act, and the
Laws administered by the United States Treasury Department’s Office of Foreign
Asset Control (as any of the foregoing Laws may from time to time be amended,
renewed, extended, or replaced).
 
 
 

--------------------------------------------------------------------------------

 
 “Applicable Commitment Fee Rate” shall mean the percentage rate per annum based
on the Consolidated Total Leverage Ratio then in effect under the heading
“Commitment Fee” in the pricing grid set forth in the definition of Applicable
Margin.”
 
 “Applicable Letter of Credit Fee Rate” shall mean (x) with respect to any
Standby Letter of Credit, the percentage rate per annum based on the
Consolidated Total Leverage Ratio then in effect under the heading “Standby
Letter of Credit Fee” in the pricing grid set forth in the definition of
Applicable Margin.”; and (y) with respect to any Trade Letter of Credit, the
percentage rate per annum based on the Consolidated Total Leverage Ratio then in
effect under the heading “Trade Letter of Credit Fee” in the pricing grid set
forth in the definition of Applicable Margin.”
 
“Applicable Margin” shall mean, as applicable:
 
(a) the percentage spread to be added to the Base Rate applicable to Revolving
Credit Loans and Swing Loans under the Base Rate Option based on the
Consolidated Total Leverage Ratio then in effect under the heading “Revolving
Credit Base Rate Spread” in the pricing grid set forth below, or
 
(b) the percentage spread to be added to the LIBOR Rate applicable to Revolving
Credit Loans under the LIBOR Rate Option based on the Consolidated Total
Leverage Ratio then in effect under the heading “Revolving Credit LIBOR Rate
Spread” in the pricing grid set forth below.
 
Level
Consolidated Total
Leverage Ratio
Commitment
Fee
Standby
Letter of
Credit Fee
Trade Letter of
Credit Fee
Revolving Credit
Base Rate Spread
Revolving Credit
LIBOR Rate Spread
I
Less than 2.0 to 1.0
0.20%
1.25%
0.625%
0.25%
1.25%
II
Greater than or equal to 2.0 to 1.0
0.25%
1.50%
0.75%
0.50%
1.50%



For purposes of determining the Applicable Margin, the Applicable Commitment Fee
Rate and the Applicable Letter of Credit Fee Rate:
 
(i)           The Applicable Margin, the Applicable Commitment Fee Rate and the
Applicable Letter of Credit Fee Rate shall be set at Level I from the Closing
Date until the date on which the Borrower is required to deliver the Compliance
Certificate for the fiscal quarter ended September 30, 2014 in accordance with
Section 8.3.3.
 
(ii)           The Applicable Margin, the Applicable Commitment Fee Rate and the
Applicable Letter of Credit Fee Rate shall be recomputed as of the end of each
fiscal quarter ending after the Closing Date based on the Consolidated Total
Leverage Ratio as of such quarter end.  Any increase or decrease in the
Applicable Margin, the Applicable Commitment Fee Rate or the Applicable Letter
of Credit Fee Rate computed as of a quarter end shall be effective on the date
on which the Compliance Certificate evidencing such computation is due to be
delivered under Section 8.3.3.  If a Compliance Certificate is not delivered
when due in accordance with such Section 8.3.3, then the rates in Level II shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered.
 
 
2

--------------------------------------------------------------------------------

 
(iii)           If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (x) the Consolidated Total Leverage Ratio as
calculated by the Borrower as of any applicable date was inaccurate and (y) a
proper calculation of the Consolidated Total Leverage Ratio would have resulted
in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the Issuing Lender), an amount equal to the excess of the amount of interest
and fees that should have been paid for such period over the amount of interest
and fees actually paid for such period.  This paragraph shall not limit the
rights of the Administrative Agent, any Lender or the Issuing Lender, as the
case may be, under Section 2.9 or 4.3 or 9.  The Borrower’s obligations under
this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations hereunder.
 
 “Approved Fund” shall mean any fund that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of business and that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.
 
 “Arranger” shall mean PNC Capital Markets LLC, and its successors and assigns,
in its capacity as sole lead arranger hereunder
 
 “Assignment and Assumption Agreement” shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.8,
in substantially the form of Exhibit 1.1(A).
 
 “Authorized Officer” shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer, General Counsel or
Director of Finance and Treasury of such Loan Party, any manager or the members
(as applicable) in the case of any Loan Party which is a limited liability
company, or such other individuals, designated by written notice to the
Administrative Agent from the Borrower, authorized to execute notices, reports
and other documents on behalf of such Loan Party required hereunder.  The
Borrower may amend such list of individuals from time to time by giving written
notice of such amendment to the Administrative Agent.
 
 “Base Rate” shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Federal Funds Open Rate, plus 0.5%, (ii) the
Prime Rate, and (iii) the Daily LIBOR Rate, plus 100 basis points (1.0%).  Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.
 
 “Base Rate Option” shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(i).
 
 “Borrower” shall have the meaning specified in the introductory paragraph.
 
 “Borrowing Date” shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.
 
 
3

--------------------------------------------------------------------------------

 
 “Borrowing Tranche” shall mean specified portions of Loans outstanding as
follows:  (i) any Loans to which a LIBOR Rate Option applies which become
subject to the same Interest Rate Option under the same Loan Request by the
Borrower and which have the same Interest Period shall constitute one Borrowing
Tranche, and (ii) all Loans to which a Base Rate Option applies shall constitute
one Borrowing Tranche.
 
 “Business Day” shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the LIBOR Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.
 
 “Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
 
 “Cash Management Agreements” shall have the meaning specified in Section 2.6.6.
 
 “Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any Law, (ii) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.
 
 “Change of Control” shall mean an event or series of events by which:
 
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 25% or more of the equity securities of the Borrower entitled to
vote generally in the election of members of the board of directors or
equivalent governing body of the Borrower on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right); or
 
(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower ceases to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
 
 
4

--------------------------------------------------------------------------------

 
 “CIP Regulations” shall have the meaning specified in Section 10.10.
 
 “Closing Date” shall mean October 10, 2014.
 
 “Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.
 
 “Commitment” shall mean as to any Lender the aggregate of its Revolving Credit
Commitment and, in the case of PNC, its Swing Loan Commitment, and “Commitments”
shall mean the aggregate of the Revolving Credit Commitments and Swing Loan
Commitment of all of the Lenders.
 
 “Commitment Fee” shall have the meaning specified in Section 2.3.
 
 “Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
 
 “Compliance Authority” means each and all of the (a) the United States
Government (including without limitation, the Office of Foreign Assets Control),
(b) the United National Security Council, (c) the European Union or (d) Her
Majesty’s Treasury.
 
 “Compliance Certificate” shall have the meaning specified in Section 8.3.3.
 
 “Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
 “Consolidated EBITDA” shall mean for any period of determination, with respect
to the Borrower and its Subsidiaries on a consolidated basis, an amount equal to
the sum of (i) net income for such period plus (ii) to the extent deducted in
determining net income for such period, (a) depreciation, (b) amortization, (c)
other non-cash charges to net income and non-cash expenses (including, but not
limited to, non- cash stock-based compensation expenses), (d) interest expense
and income tax expense, (e) one time and non-recurring third-party transaction
fees, costs and expenses directly incurred and paid in cash in connection with
the consummation of any Permitted Acquisition or other Investment permitted
under Section 8.2.4 hereof so long as the Borrower provides the Administrative
Agent with a detailed summary of such fees, costs and expenses within forty-five
(45) days of closing such Permitted Acquisition or other Investment, (f) one
time and non-recurring cash consolidation or restructuring charges, integration
costs and Costs Savings and Synergies incurred in connection with any Permitted
Acquisition or other Investment permitted under Section 8.2.4 hereof in an
aggregate amount not to exceed the greater of (x) 10% of Consolidated EBITDA
(prior to giving effect to such add-backs) and (y) $10,000,000, in each case in
any test period and (g) other one time or extraordinary cash charges for such
period as mutually agreed between the Borrower and the Administrative Agent
minus (iii) non-cash credits to net income for such period, in each case as
determined in accordance with GAAP.
 
  “Consolidated Interest Coverage Ratio” shall mean, as of any date of
determination, with respect to the Borrower and its Subsidiaries on a
consolidated basis, the ratio of (i) Consolidated EBITDA for the four fiscal
quarter period then ending calculated in accordance with GAAP (ii) to cash
interest expense for the four fiscal quarter period then ending calculated in
accordance with GAAP.
 
 
5

--------------------------------------------------------------------------------

 
 “Consolidated Total Funded Indebtedness” shall mean, as of any date of
determination, with respect to the Borrower and its Subsidiaries on a
consolidated basis, without duplication, the sum of (a) the outstanding
principal amount of all obligations, whether current or long-term, for borrowed
money (including Obligations hereunder) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (b) all
purchase money Indebtedness, (c) all direct obligations arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business but including any earn out
or similar obligations to the extent such obligation would be reflected as a
liability on the balance sheet in accordance with GAAP), (e)  Indebtedness in
respect of capital leases and Synthetic Lease Obligations, (f) net obligations
of such Person under any Hedge Agreement, (g) any Guaranty with respect to
outstanding Indebtedness of the types specified in clauses (a) through (f) above
of Persons other than the Borrower or any Subsidiary, and (h) all Indebtedness
of the types referred to in clauses (a) through (g) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which the Borrower or a Subsidiary is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to the Borrower or such Subsidiary.
 
 “Consolidated Total Leverage Ratio” shall mean, as of any date of
determination, with respect to the Borrower and its Subsidiaries on a
consolidated basis, the ratio of (i) Consolidated Total Funded Indebtedness as
of such date of determination (ii) to Consolidated EBITDA for the four fiscal
quarter period then ending.
 
 “Costs Savings and Synergies” means, for any period, costs savings and
synergies (including cost savings from head count reduction, closure of
facilities and similar restructuring charges) for such period reflective of
actual or reasonably anticipated costs savings and synergies expected to be
realized or achieved in the twelve months following the action or event giving
rise thereto, net of the amount of actual benefits realized during such period
from such action or event, as determined in good faith; provided that, such
costs savings and synergies shall be directly attributable to the Permitted
Acquisition or other Investment permitted under Section 8.2.4 hereof, expected
to have a continuing impact and factually supportable, in each case determined
on a basis consistent with Article 11 of Regulation S-X and which shall be
certified to meet the foregoing requirements in the applicable Compliance
Certificate delivered for the applicable determination date by the chief
financial officer of the Borrower.
 
“Covered Entity” means the Borrower, the Guarantors, their Subsidiaries and
Affiliates and the directors, officers, employees and agents of the Borrower and
its Subsidiaries acting in any capacity in connection with the Loans.
 
 “Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by
the Administrative Agent by dividing (x) the Published Rate by (y) a number
equal to 1.00 minus the LIBOR Reserve Percentage on such day.
 
 “Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
 
 “Default” shall mean any event or condition which with notice or passage of
time, or both, would constitute an Event of Default.
 
 
6

--------------------------------------------------------------------------------

 
 “Defaulting Lender” shall mean any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swing Loans or (iii) pay over to the Administrative Agent, the Issuing
Lender, PNC (as the Swing Loan Lender) or any Lender any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or the Administrative Agent in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
two Business Days after request by the Administrative Agent or the Borrower,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swing Loans under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Administrative Agent’s or the Borrower’s
receipt of such certification in form and substance satisfactory to the
Administrative Agent or the Borrower, as the case may be, (d) has become the
subject of a Bankruptcy Event or (e) has failed at any time to comply with the
provisions of Section 5.3 with respect to purchasing participations from the
other Lenders, whereby such Lender’s share of any payment received, whether by
setoff or otherwise, is in excess of its Ratable Share of such payments due and
payable to all of the Lenders.
 
 As used in this definition and in Section 2.10, the term “Bankruptcy Event”
means, with respect to any Person, such Person or such Person’s direct or
indirect parent company becoming the subject of a bankruptcy or insolvency
proceeding, or having had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or, in the
good faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person or such Person’s direct or indirect parent
company by an Official Body or instrumentality thereof if, and only if, such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Official Body or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.
 
 “Dollar, Dollars, U.S. Dollars” and the symbol “$” shall mean lawful money of
the United States of America.
 
 “Domestic Subsidiary” shall mean any Subsidiary that is organized under the
laws of any political subdivision of the United States.
 
 “Drawing Date” shall have the meaning specified in Section 2.9.3.
 
 “Environmental Laws” shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders, directives or programs issued by or
entered into with an Official Body pertaining or relating to: (i) pollution or
pollution control; (ii) protection of human health from exposure to regulated
substances; (iii) protection of the environment and/or natural resources; (iv)
protection of employees from exposure to regulated substances in the workplace;
(v) the presence, use, management, generation, manufacture, processing,
extraction, treatment, recycling, refining, reclamation, labeling, packaging,
sale, transport, storage, collection, distribution, disposal or release or
threat of release of regulated substances; (vi) the presence of contamination;
(vii) the protection of endangered or threatened species; and (viii) the
protection of environmentally sensitive areas.
 
 
7

--------------------------------------------------------------------------------

 
 “Equity Interests” shall have the meaning specified in Section 6.1.2.
 
 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.
 
 “ERISA Affiliate” shall mean, at any time, any trade or business (whether or
not incorporated) under common control with the Borrower and treated as a single
employer under Section 414 of the Code.
 
 “ERISA Event” shall mean (a) a reportable event (under Section 4043 of ERISA
and regulations thereunder) with respect to a Plan; (b) a withdrawal by Borrower
or any ERISA Affiliate from a Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer (as defined in Section
4001(a)(2) of ERISA) or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA; (c) a complete or partial withdrawal
by Borrower or any ERISA Affiliate from a Multiemployer Plan or notification
that a Multiemployer Plan is in reorganization; (d) the filing of a notice of
intent to terminate, the treatment of a Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon Borrower, including liability in its capacity as an ERISA Affiliate
of another entity.
 
 “ERISA Group” shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.
 
 “Event of Default” shall mean any of the events described in Section 9.1 and
referred to therein as an “Event of Default.”
 
 “Excluded Hedge Agreement” shall mean, with respect to any Guarantor, any Hedge
Agreement if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, such Hedge Agreement (or any Guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act at the time the Guaranty of such Guarantor becomes
effective with respect to such Hedge Agreement; provided that, for the avoidance
of doubt, in determining whether any Guarantor is an “eligible contract
participant” under the Commodity Exchange Act, the keepwell agreement set forth
in Section 3.9 shall be taken into account.  If a Hedge Agreement arises under a
master agreement governing more than one contract, such exclusion shall apply to
only the portion of such Hedge Agreement that is attributable to contracts for
which such Guaranty is or becomes illegal.
 
 
8

--------------------------------------------------------------------------------

 
 “Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (i) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (a)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (b) that are Other Connection Taxes, (ii) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (a) such Lender
acquires such interest in such Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 5.6.2) or (b) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.8.7, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (iii) Taxes
attributable to such Recipient’s failure to comply with Section 5.8.7, and (iv)
any U.S. federal withholding Taxes imposed under FATCA. (except to the extent
imposed due to the failure of the Borrower to provide documentation or
information to the IRS).
 
 “Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
 
 “Expiration Date” shall mean October 10, 2019.
 
 “Facility Outstandings” shall mean, as of any date of determination, the sum of
the following (i) outstanding Revolving Credit Loans, plus (ii) outstanding
Swing Line Loans plus (iii) outstanding Reimbursement Obligations and Letter of
Credit Borrowings.
 
 “FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
 
 “Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
 
 “Federal Funds Open Rate” for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (for purposes of this definition,
an “Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day.  If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrower, effective on the date of any such change.
 
 
9

--------------------------------------------------------------------------------

 
 “Foreign Lender” shall mean (i) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender
that is resident or organized under the Laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes.
 
 “Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
 
 “GAAP” shall mean generally accepted accounting principles as are in effect
from time to time, and applied on a consistent basis (subject to the provisions
of Section 1.3).
 
 “Guarantied Obligations” shall have the meaning specified in Section 3.1.
 
 “Guarantor” shall mean each of the parties to this Agreement which is
designated as a “Guarantor” on the signature page hereof and each other Person
which joins this Agreement as a Guarantor after the date hereof.
 
 “Guarantor Joinder” shall mean a joinder by a Person as a Guarantor under the
Loan Documents in the form of Exhibit 1.1(G).
 
 “Guaranty” of any Person shall mean any obligation of such Person guaranteeing
or in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.
 
 “Hedge Agreement” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (and such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
 “ICC” shall have the meaning specified in Section 11.11.1.
 
“Immaterial Subsidiary” shall mean, as of any date of determination, any direct
or  indirect Subsidiary of the Borrower and any Person that becomes a direct or
indirect Subsidiary of the Borrower, in each case that accounts for (i) less
than 5% of total consolidated assets of the Borrower and its Subsidiaries and
(ii) less than 5% of consolidated gross domestic revenue of the Borrower and its
Subsidiaries.
 
 
10

--------------------------------------------------------------------------------

 
 “Increase Effective Date” shall have the meaning specified in Section 2.11.3.
 
 “Indebtedness” shall mean, as to any Person at any time, all of the following,
whether or not included as indebtedness or liabilities in accordance with GAAP:
 
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
 
(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
 
(c) net obligations of such Person under any Hedge Agreement;
 
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business but including any earn out or similar obligations to the extent such
obligation would be reflected as a liability on the balance sheet in accordance
with GAAP);
 
(e) all indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f) capital leases and Synthetic Lease Obligations;
 
(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends (excluding, in each case, redemption of unvested restricted
stock awards from employees who are no longer employed by such Person and any
cash paid in lieu of fractional shares in connection with any stock split or the
redemption of any convertible note); and
 
(h) any Guaranty of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. 
 
 “Indemnified Taxes” shall mean (i) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document, and (ii) to the extent not otherwise
described in the preceding clause (i), Other Taxes.
 
 “Indemnitee” shall have the meaning specified in Section 11.3.2.
 
 “Information” shall mean all information received from the Loan Parties or any
of their Subsidiaries relating to the Loan Parties or any of such Subsidiaries
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries.
 
 
11

--------------------------------------------------------------------------------

 
 “Insolvency Proceeding” shall mean, with respect to any Person, (a) a case,
action or proceeding with respect to such Person (i) before any court or any
other Official Body under any bankruptcy, insolvency, reorganization or other
similar Law now or hereafter in effect, or (ii) for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or otherwise relating to the
liquidation, dissolution, winding-up or relief of such Person, or (b) any
general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other, similar arrangement in respect of such Person’s
creditors generally or any substantial portion of its creditors; undertaken
under any Law.
 
 “Interest Period” shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the LIBOR Rate
Option.  Subject to the last sentence of this definition, such period shall be
one week, one, two, three or six Months.  Such Interest Period shall commence on
the effective date of such Interest Rate Option, which shall be (i) the
Borrowing Date if the Borrower is requesting new Loans, or (ii) the date of
renewal of or conversion to the LIBOR Rate Option if the Borrower is renewing or
converting to the LIBOR Rate Option applicable to outstanding
Loans.  Notwithstanding the second sentence hereof: (A) any Interest Period
which would otherwise end on a date which is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (B) the Borrower shall not select, convert to
or renew an Interest Period for any portion of the Loans that would end after
the Expiration Date.
 
 “Interest Rate Option” shall mean any LIBOR Rate Option or Base Rate Option.
 
 “Investment” shall mean, as to any Person, any direct or indirect acquisition
or investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guaranty or assumption of Indebtedness of,
or purchase or other acquisition of any other debt or equity participation of
interest in, another Person, including any partnership or Joint Venture interest
in such other Person and any arrangement pursuant to which the investor
Guaranties Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
 
 “IRS” shall mean the United States Internal Revenue Service.
 
 “ISP98” shall have the meaning specified in Section 11.11.1.
 
 “Issuing Lender” shall mean PNC, in its individual capacity as issuer of
Letters of Credit hereunder, and any other Lender that Borrower, Administrative
Agent and such other Lender may mutually agree from time to time to issue
Letters of Credit hereunder.
 
 “Joint Venture” shall mean a corporation, partnership, limited liability
company or other entity in which any Person other than the Loan Parties and
their Subsidiaries holds, directly or indirectly, an equity interest.
 
 “Law” shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award by or
settlement agreement with any Official Body.
 
 
12

--------------------------------------------------------------------------------

 
 “Lender Bank Products” shall mean agreements or other arrangements under which
any Lender-Related Bank Product Provider provides any of the following products
or services to any of the Loan Parties: (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) ACH transactions,
(f) cash management, including controlled disbursement, accounts or services or
(g) any other treasury or cash management services.
 
 “Lender Provided Hedge Agreement” shall mean a Hedge Agreement which is
provided by any Lender-Related Hedge Provider.
 
 “Lender-Related Bank Product Provider” shall mean any Person that, (a) (i) at
the time it provides any Bank Product to any Loan Party, is a Lender or an
Affiliate of a Lender or (ii) has provided a Bank Product to any Loan Party that
exists on the Closing Date, and such Person is a Lender or an Affiliate of a
Lender on the Closing Date and (b) except when the Lender-Related Bank Product
Provider is PNC and its Affiliates, has provided prior written notice to the
Administrative Agent which has been acknowledged by the Borrower of the
existence of such Bank Product.  In no event shall any Lender-Related Bank
Product Provider acting in such capacity be deemed a Lender for purposes hereof
to the extent of and as to Bank Products except that each reference to the term
“Lender” in Section 10 shall be deemed to include such Lender-Related Bank
Product Provider.  In no event shall the approval of any such Person in its
capacity as Lender-Related Bank Product Provider be required in connection with
the release or termination of any guaranty hereunder.
 
“Lender-Related Hedge Provider” shall mean any Person that, (a) (i) at the time
it enters into a Hedge Agreement with any Loan Party, is a Lender or an
Affiliate of a Lender or (ii) has entered into a Hedge Agreement with any Loan
Party that exists on the Closing Date, and such Person is a Lender or an
Affiliate of a Lender on the Closing Date and (b) except when the Lender-Related
Hedge Provider is PNC and its Affiliates, has provided prior written notice to
the Administrative Agent which has been acknowledged by the Borrower of the
existence of such Hedge Agreement.  In no event shall any Lender-Related Hedge
Provider acting in such capacity be deemed a Lender for purposes hereof to the
extent of and as to Hedging Obligations except that each reference to the term
“Lender” in Section 10  shall be deemed to include such Lender-Related Hedge
Provider.  In no event shall the approval of any such Person in its capacity as
Lender-Related Hedge Provider be required in connection with the release or
termination of any guaranty hereunder.
 
 “Lenders” shall mean the financial institutions named on Schedule 1.1(A) and
their respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender.
 
 “Letter of Credit” shall have the meaning specified in Section 2.9.1.
 
 “Letter of Credit Borrowing” shall have the meaning specified in Section 2.9.3.
 
 “Letter of Credit Fee” shall have the meaning specified in Section 2.9.2.
 
 “Letter of Credit Obligation” shall mean, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus the aggregate Reimbursement Obligations
and Letter of Credit Borrowings on such date.
 
 “Letter of Credit Sublimit” shall have the meaning specified in Section 2.9.1.
 
 
13

--------------------------------------------------------------------------------

 
 “LIBOR Rate” shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the Administrative Agent by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of 1%
per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or the
rate which is quoted by another source selected by the Administrative Agent in
its reasonable discretion as an authorized information vendor for the purpose of
displaying rates at which US dollar deposits are offered by leading banks in the
London interbank deposit market (for purposes of this definition, an “Alternate
Source”), at approximately 11:00 a.m., London time, two (2) Business Days prior
to the commencement of such Interest Period as the London interbank offered rate
for U.S. Dollars for an amount comparable to such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
LIBOR Reserve Percentage.  LIBOR may also be expressed by the following formula:
 

   
London interbank offered rates quoted by Bloomberg
LIBOR
=
or appropriate successor as shown on Bloomberg Page BBAM1
   
1.00 - LIBOR Reserve Percentage

 
The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date.  The Administrative
Agent shall give prompt notice to the Borrower of the LIBOR Rate as determined
or adjusted in accordance herewith, which determination shall be conclusive
absent manifest error.  If the LIBOR Rate shall at any time be less than zero
then the LIBOR Rate shall be zero.
 
 “LIBOR Rate Option” shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(ii).
 
 “LIBOR Reserve Percentage” shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).
 
 “Lien” shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security.
 
 “Loan Documents” shall mean this Agreement, the Notes, any Working Cash Sweep
Agreement and any other instruments, certificates or documents delivered in
connection herewith or therewith.
 
 “Loan Parties” shall mean the Borrower and the Guarantors.
 
 “Loan Request” shall have the meaning specified in Section 2.5.
 
 
14

--------------------------------------------------------------------------------

 
 “Loans” shall mean collectively and “Loan” shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan.
 
 “Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Borrower and its
Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of the Borrower and the Guarantors taken as a whole to perform
their obligations under the Loan Documents to which they are a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower or any Guarantor of any Loan Document to
which it is a party.
 
 “Material Domestic Subsidiary” shall mean any direct or indirect Domestic
Subsidiary of the Borrower and any Person that becomes a direct or indirect
Domestic Subsidiary of the Borrower, which, as of the most recent fiscal quarter
of the Borrower, for the period of four consecutive fiscal quarters then ended,
for which financial statements have been delivered pursuant to Section 8.3.1 or
Section 8.3.2 accounts for (i) 5% or more of total consolidated assets of the
Borrower and its Subsidiaries or (ii) 5% or more of consolidated gross domestic
revenue of the Borrower and its Subsidiaries; provided that, if as of the end of
the most recently ended fiscal quarter for which financial statements have been
delivered pursuant to Section 8.3.1 or Section 8.3.2 (x) the aggregate amount of
the total consolidated assets of the Borrower and its Subsidiaries attributable
to Domestic Subsidiaries that are not Material Domestic Subsidiaries is equal to
or greater than twenty percent (20%) of the total consolidated assets of the
Borrower and its Subsidiaries for any such period as of the end of any such
fiscal quarter or (y) the aggregate amount of the consolidated gross domestic
revenue of the Borrower and its Subsidiaries attributable to Domestic
Subsidiaries that are not Material Domestic Subsidiaries is equal to or greater
than twenty percent (20%) of consolidated gross domestic revenue of the Borrower
and its Subsidiaries as of the end of any such fiscal quarter, then, in each
case, the Borrower shall designate sufficient Domestic Subsidiaries as “Material
Domestic Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Domestic Subsidiaries.  All Material Domestic Subsidiaries as of the Closing
Date are set forth on Schedule 1.1(C).
 
 “Month”, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period.  If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.
 
 “Multiemployer Plan” shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.
 
 “Non-Consenting Lender” shall have the meaning specified in Section 11.1.
 
 “Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.
 
 “Non-Guarantor Subsidiary” shall mean any Subsidiary of the Borrower that is
not a Guarantor.
 
 
15

--------------------------------------------------------------------------------

 
 “Notes” shall mean collectively, and “Note” shall mean separately, the
promissory notes in the form of Exhibit 1.1(N)(1) evidencing the Revolving
Credit Loans and in the form of Exhibit 1.1(N)(2) evidencing the Swing Loan.
 
 “Obligation” shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent’s Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents, (ii) any Lender Provided Hedge Agreement
and (iii) any Lender Provided Bank Products; provided, however, that the
“Obligations” of a Loan Party shall exclude any Excluded Hedge Agreement with
respect to such Loan Party.
 
 “Official Body” shall mean the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).
 
 “Order” shall have the meaning specified in Section 2.9.9.
 
 “Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient (or
an agent or affiliate thereof) and the jurisdiction imposing such Tax (other
than connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).
 
 “Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.2).
 
 “Participant” has the meaning specified in Section 11.8.4.
 
 “Participant Register” shall have the meaning specified in Section 11.8.4.
 
 “Participation Advance” shall have the meaning specified in Section 2.9.3.
 
 “Payment Date” shall mean the first day of each calendar quarter after the date
hereof and on the Expiration Date or upon acceleration of the Notes.
 
 “Payment In Full” and “Paid in Full” shall mean the indefeasible payment in
full in cash of the Loans and other Obligations hereunder (other than unasserted
indemnity obligations), termination of the Commitments and expiration or
termination of all Letters of Credit.
 
 
16

--------------------------------------------------------------------------------

 
 “PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.
 
 “Permitted Acquisitions” shall mean, investments consisting of an Acquisition
by any Loan Party or any Subsidiary of a Loan Party, provided that (a) no
Default shall have occurred and be continuing or would result from such
Acquisition, (b) in the case of an Acquisition of the equity interests of
another Person, the board of directors (or other comparable governing body) of
such other Person shall have duly approved such Acquisition, (c) to the extent
there are any Facility Outstandings at the time of such Acquisition (or after
giving effect thereto), the Loan Parties shall have, on a pro forma basis, a
Consolidated Total Leverage Ratio of no greater than 3.00 to 1.0 as of the most
recent fiscal quarter end for which the Borrower was required to deliver
financial statements pursuant to Section 8.3.1 or 8.3.2, (d) to the extent the
amount of Facility Outstandings is $50,000,000 or more (including after giving
effect to any Loans that will be borrowed to finance such Acquisition), the
Borrower shall have delivered to the Administrative Agent at least three (3)
Business Days prior to such Acquisition (i) a Compliance Certificate
demonstrating that, upon giving effect to such Acquisition on a pro forma basis,
the Loan Parties would have a Consolidated Total Leverage Ratio of no greater
than 3.00 to 1.0 as of the most recent fiscal quarter end for which the Borrower
was required to deliver financial statements pursuant to Section 8.3.1 or 8.3.2,
and (ii) pro forma financial statements for the Borrower and its Subsidiaries
after giving effect to such Acquisition for the twelve month period ending as of
the most recent fiscal quarter in a form satisfactory to the Administrative
Agent, and (e) the representations and warranties made by the Loan Parties in
each Loan Document shall be true and correct in all material respects at and as
if made as of the date of such Acquisition (after giving effect thereto) except
to the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties are true and correct in
all material respects as of such earlier date).  For the avoidance of doubt, to
the extent each of the above conditions is satisfied no further consent with
respect to such Acquisition shall be required from the Administrative Agent or
any Lender.
 
 “Permitted Investments” shall mean:
 
(a) direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;
 
(b) commercial paper maturing in 180 days or less rated not lower than A-1, by
Standard & Poor’s or P-1 by Moody’s Investors Service, Inc. on the date of
acquisition;
 
(c) demand deposits, time deposits or certificates of deposit maturing within
one year in commercial banks whose obligations are rated A-1, A or the
equivalent or better by Standard & Poor’s on the date of acquisition;
 
(d) money market or mutual funds whose investments are limited to those types of
investments described in clauses (a)-(c) above; and
 
(e) investments made under the Cash Management Agreements or under cash
management agreements with any other Lenders.
 
 “Permitted Liens” shall mean:
 
(a) Liens for taxes, assessments, or similar charges, which are not yet due and
payable or are being contested in good faith through appropriate proceedings
with adequate reserves established in accordance with GAAP;
 
 
17

--------------------------------------------------------------------------------

 
(b) Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;
 
(c) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable or are being contested in good faith through appropriate
proceedings with adequate reserves established in accordance with GAAP, and
Liens of landlords securing obligations to pay lease payments that are not yet
due and payable or in default or are being contested in good faith through
appropriate proceedings with adequate reserves established in accordance with
GAAP;
 
(d) Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business;
 
(e) Encumbrances, including, but not limited to, zoning, building and land use
Laws and restrictions, easements, rights-of-way, covenants, other restrictions
on the real property and all matters of record or that would be shown on an
accurate survey of the real property, none of which materially impairs the use
of such property, and none of which is violated in any material respect by
existing or proposed structures or land use;
 
(f) Any Lien existing on the date of this Agreement and described on Schedule
1.1(B), provided that the principal amount secured thereby is not hereafter
increased, and no additional assets become subject to such Lien;
 
(g) purchase money Liens upon or in any fixed or capital assets or proceeds
thereof to secure the purchase price or the cost of construction or improvement
of such fixed or capital assets or to secure Indebtedness incurred solely for
the purpose of financing the acquisition, construction or improvement of such
fixed or capital assets (including Liens securing any capital lease
obligations); provided (i) that such Lien secures Indebtedness permitted under
Section 8.2.1(iii); (ii) such Lien attaches to such asset concurrently or within
90 days after the acquisition, improvement or completion of the construction
thereof; (iii) such Lien does not extend to any other asset and (iv) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital asset; provided, further, that in each case,
individual financings of fixed and other capital assets provided by one lender
or lessor may be cross-collateralized to other outstanding financings of fixed
or capital assets provided by such lender or lessor to the extent such other
financing is otherwise permitted under Section 8.2.1(iii);
 
(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 9.1.6, and Liens arising under ERISA or the Code with
respect to an employee benefit plan not constituting an Event of Default under
Section 9.19;
 
(i) any (i) interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement, (ii) Lien or restriction that the interest or
title of such lessor or sublessor may be subject to, or (iii) subordination of
the interest of the lessee or sublessee under such lease to any Lien or
restriction referred to in the preceding clause (ii);
 
 
18

--------------------------------------------------------------------------------

 
(j) Liens arising from filing UCC financing statements relating solely to (i)
operating leases and (ii) consignments and/or bailments;
 
(k) customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code or common law of banks or other
financial institutions where the Company or any of its Subsidiaries maintains
deposits (other than deposits intended as cash collateral) in the ordinary
course of business;
 
(l) Liens existing on property at the time of its acquisition or existing on the
property of a Person that becomes a Subsidiary of the Borrower after the date
hereof (including any replacements, renewals or extensions thereof); provided
that (x) any Indebtedness secured thereby is permitted by this Agreement and
such Liens cover solely the property so acquired or the property of the Person
that became a Subsidiary and are not expanded to cover additional property
(other than proceeds and products thereof and accessions thereto), (y) such
Liens shall not have been created in contemplation of such Acquisition and (z)
the aggregate principal amount of any Indebtedness secured thereby is otherwise
permitted under Section 8.2.1(vi);
 
(m) Liens on insurance policies and the proceeds thereof securing insurance
premium financing permitted hereunder;
 
(n) licenses (with respect to intellectual property and other property), leases
or subleases granted to third parties and not adversely interfering in any
material respect with the ordinary conduct of the business of the Borrower or
its Subsidiaries; and
 
(o) Other Liens securing Indebtedness in an aggregate amount not to exceed
$20,000,000.
 
 “Person” shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.
 
 “Plan” shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Code and either (i) is maintained by any member of the ERISA Group for
employees of any member of the ERISA Group or (ii) has at any time within the
preceding five years been maintained by any entity which was at such time a
member of the ERISA Group for employees of any entity which was at such time a
member of the ERISA Group.
 
 “PNC” shall mean PNC Bank, National Association, its successors and assigns.
 
 “Prime Rate” shall mean the interest rate per annum announced from time to time
by the Administrative Agent at its Principal Office as its then prime rate,
which rate may not be the lowest or most favorable rate then being charged
commercial borrowers or others by the Administrative Agent.  Any change in the
Prime Rate shall take effect at the opening of business on the day such change
is announced.
 
 “Principal Office” shall mean the main banking office of the Administrative
Agent in Pittsburgh, Pennsylvania.
 
 “Published Rate” shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).
 
 
19

--------------------------------------------------------------------------------

 
 “Qualified ECP Guarantor” shall have the meaning specified in Section 3.9.
 
 “Ratable Share” shall mean, with respect to a particular Lender, the percentage
obtained by dividing (i) such Lender’s Revolving Credit Commitment, by (ii) the
sum of the aggregate amount of the Revolving Credit Commitments of all Lenders;
provided however that if the Revolving Credit Commitments have terminated or
expired, the computation in this clause shall be determined based upon the
Revolving Credit Commitments most recently in effect, giving effect to any
assignments, and not on the current amount of the Revolving Credit Commitments
and provided further in the case of Section 2.10 when a Defaulting Lender shall
exist, “Ratable Share” shall mean the percentage of the aggregate Commitments
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment.
 
 “Recipient” shall mean (i) the Administrative Agent, (ii) any Lender and (iii)
the Issuing Lender, as applicable.
 
 “Reimbursement Obligation” shall have the meaning specified in Section 2.9.3.
 
 “Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
 
 “Relief Proceeding” shall mean any proceeding seeking a decree or order for
relief in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary
or involuntary case under any applicable bankruptcy, insolvency, reorganization
or other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, or an assignment for the benefit of its creditors.
 
 “Required Lenders” shall mean, at any time, Lenders (other than any Defaulting
Lender) having more than 50% of the aggregate amount of the Revolving Credit
Commitments of the Lenders (excluding any Defaulting Lender) or, after the
termination of the Revolving Credit Commitments, the outstanding Revolving
Credit Loans and Ratable Share of Letter of Credit Obligations of the Lenders
(excluding any Defaulting Lender).
 
 “Revolving Credit Commitment” shall mean, as to any Lender at any time, the
amount initially set forth opposite its name on Schedule 1.1(A) in the column
labeled “Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter assigned or modified, including in connection with Section 2.11
hereof, and “Revolving Credit Commitments” shall mean the aggregate Revolving
Credit Commitments of all of the Lenders.
 
 “Revolving Credit Increase” shall have the meaning specified in Section 2.11.1.
 
    “Revolving Credit Increase Lender” shall have the meaning specified in
Section 2.11.4.
 
 “Revolving Credit Loans” shall mean collectively and “Revolving Credit Loan”
shall mean separately all Revolving Credit Loans or any Revolving Credit Loan
made by the Lenders or one of the Lenders to the Borrower pursuant to
Section 2.1 or 2.9.3.
 
 
20

--------------------------------------------------------------------------------

 
 “Revolving Facility Usage” shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.
 
 “Sanctioned Country” means a country subject to a sanctions program maintained
by any Compliance Authority.
 
   “Sanctioned Person” means any (i) a Person listed on any of the lists of
specifically designated nationals or designated persons or entities (or
equivalent) held by any Compliance Authority, or (ii) (A) an agency of the
government of a Sanctioned Country or (B) an organization controlled by a
Sanctioned Country.
 
 “Sanctions” means any sanction administered or enforced by any Compliance
Authority.
 
 “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
 “Solvent” shall mean, with respect to any Person on any date of determination,
taking into account any right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (i) the fair
value of the property of such Person is greater than the total amount of
liabilities, including contingent liabilities, of such Person, (ii) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (iii) such Person is able to realize upon
its assets and pay its debts and other liabilities, contingent obligations and
other commitments as they mature in the normal course of business, (iv) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (v) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged.  In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
 
 “Standard & Poor’s” shall mean Standard & Poor’s Ratings Services, a division
of The McGraw-Hill Companies, Inc.
 
 “Standby Letter of Credit” shall have the meaning specified in Section 2.9.1.
 
 “Statements” shall have the meaning specified in Section 6.1.7(i).
 
 “Subsidiary” of any Person at any time shall mean any corporation, trust,
partnership, limited liability company or other business entity (i) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person’s Subsidiaries, or (ii) over which the power to direct or
cause the direction of the management or policies, whether through the ability
to exercise voting power, by contract or otherwise is possessed by such Person
or one or more of such Person’s Subsidiaries.
 
 “Subsidiary Equity Interests” shall have the meaning specified in
Section 6.1.2.
 
 
21

--------------------------------------------------------------------------------

 
 “Swing Loan Commitment” shall mean PNC’s commitment to make Swing Loans to the
Borrower pursuant to Section 2.1.2 hereof in an aggregate principal amount up to
$15,000,000.
 
 “Swing Loan Lender” shall mean PNC, in its capacity as a lender of Swing Loans.
 
 “Swing Loan Note” shall mean the Swing Loan Note of the Borrower in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.
 
 “Swing Loan Request” shall mean a request for Swing Loans made in accordance
with Section 2.5.2 hereof.
 
 “Swing Loans” shall mean collectively and “Swing Loan” shall mean separately
all Swing Loans or any Swing Loan made by PNC to the Borrower pursuant to
Section 2.1.2 hereof.
 
 “Synthetic Lease Obligations” shall mean the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
person (without regard to accounting treatment).
 
 “Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.
 
 “Trade Letter of Credit” shall have the meaning specified in Section 2.9.1.
 
 “UCP” shall have the meaning specified in Section 11.11.1.
 
 “USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
 
 “U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.
 
 “U.S. Tax Compliance Certificate” shall have the meaning specified in
Section 5.8.7.
 
 “Withholding Agent” shall mean any Loan Party and the Administrative Agent.
 
“Working Cash Sweep Agreement” shall have the meaning specified in Section
2.6.3.2.
 
1.2. Construction.  Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”; (ii) the words “hereof,” “herein,” “hereunder,” “hereto” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified; (iv)
reference to any Person includes such Person’s successors and assigns; (v)
reference to any agreement, including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”; (vii) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (viii)
section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall constitute references to Eastern Time.
 
 
22

--------------------------------------------------------------------------------

 
1.3. Accounting Principles; Changes in GAAP.  Except as otherwise provided in
this Agreement, all computations and determinations as to accounting or
financial matters and all financial statements to be delivered pursuant to this
Agreement shall be made and prepared in accordance with GAAP (including
principles of consolidation where appropriate), and all accounting or financial
terms shall have the meanings ascribed to such terms by GAAP; provided, however,
that all accounting terms used in Section 8.2 (and all defined terms used in the
definition of any accounting term used in Section 8.2) shall have the meaning
given to such terms (and defined terms) under GAAP as in effect on the date
hereof applied on a basis consistent with, those used in preparing the audited
financial statements for the fiscal year ending December 31, 2013 prior to the
Closing Date and any subsequent audited financial statements delivered in
accordance with Section 8.3.2 hereof.  Notwithstanding the foregoing, if the
Borrower notifies the Administrative Agent in writing that the Borrower wishes
to amend any financial covenant in Section 8.2 of this Agreement, any related
definition and/or the definition of the term Consolidated Total Leverage Ratio
for purposes of interest, Letter of Credit Fee and Commitment Fee determinations
to eliminate the effect of (i) any change in GAAP occurring after the Closing
Date or (ii) any change in the application of accounting principles adopted by
the Borrower from time to time which change in application is permitted by GAAP,
in each case, on the operation of such financial covenants and/or interest,
Letter of Credit Fee or Commitment Fee determinations (or if the Administrative
Agent notifies the Borrower in writing that the Required Lenders wish to amend
any financial covenant in Section 8.2, any related definition and/or the
definition of the term Consolidated Total Leverage Ratio for purposes of
interest, Letter of Credit Fee and Commitment Fee determinations to eliminate
the effect of any such change in GAAP), then the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratios or
requirements to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, the Loan Parties’ compliance with such covenants and/or the definition
of the term Consolidated Total Leverage Ratio for purposes of interest, Letter
of Credit Fee and Commitment Fee determinations shall be determined on the basis
of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenants or
definitions are amended in a manner satisfactory to the Borrower and the
Required Lenders, and the Loan Parties shall provide to the Administrative
Agent, when they deliver their financial statements pursuant to Section 8.3.1
and 8.3.2 of this Agreement, such reconciliation statements as shall be
reasonably requested by the Administrative Agent.  Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made in a manner such that any obligations relating to a
lease that was accounted for by such Person as an operating lease as of the date
of this Agreement and any similar lease entered into after the date of this
Agreement by such Person shall be accounted for as obligations relating to an
operating lease and not as capital lease obligations.
 
1.4. Calculation of Financial Covenants.  Notwithstanding anything in this
Agreement to the contrary, the parties hereto acknowledge and agree that all
calculations of the Consolidated Total Leverage Ratio and the Consolidated
Interest Coverage Ratio (including for purposes of determining the Applicable
Margin) shall be made on a pro forma basis with respect to (x) any sale, lease,
transfer or other disposition of all of the Equity Interests or all or
substantially all of the assets of, a Subsidiary, (y) any sale, lease, transfer
or other disposition of a line of business or division of any Loan Party or any
Subsidiary, or (z) any Acquisition, in each case, occurring during the
applicable period and that for purposes of calculating such financial covenants,
any such transaction (including the incurrence of any Indebtedness therewith)
shall be deemed to have occurred as of the first day of the most recent four
fiscal quarter period preceding the date of such transaction for which financial
statements were required to be delivered pursuant to Sections 8.3.1 or Section
8.3.2.  In connection with the foregoing, (a) with respect to any disposition
referenced above in clauses (x) or (y), (i) income statement and cash flow
statement items (whether positive or negative) attributable to the property
disposed of shall be excluded to the extent relating to any period occurring
prior to the date of such transaction and (ii) Indebtedness which is retired
shall be excluded and deemed to have been retired as of the first day of the
applicable period and (b) with respect to any Acquisition, (i) income statement
and cash flow statement items attributable to the Person or property acquired
shall be included to the extent relating to any period applicable in such
calculations to the extent (A) such items are not otherwise included in such
income statement and cash flow statement items for the Borrower and its
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in Section 1.01 and (B) such items are supported by financial statements
or other information reasonably satisfactory to the Administrative Agent and
(ii) any Indebtedness incurred or assumed by any Loan Party or any Subsidiary
(including the Person or property acquired) in connection with such transaction
and any Indebtedness of the Person or property acquired which is not retired in
connection with such transaction (A) shall be deemed to have been incurred as of
the first day of the applicable period and (B) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.
 
 
23

--------------------------------------------------------------------------------

 


2.           REVOLVING CREDIT AND SWING LOAN FACILITIES
 
2.1. Revolving Credit Commitments.
 
2.1.1. Revolving Credit Loans.  Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, each Lender
severally agrees to make Revolving Credit Loans to the Borrower at any time or
from time to time on or after the date hereof to the Expiration Date; provided
that after giving effect to each such Loan (i) the aggregate amount of Revolving
Credit Loans from such Lender shall not exceed such Lender’s Revolving Credit
Commitment minus such Lender’s Ratable Share of the outstanding Swing Loans and
Letter of Credit Obligations and (ii) the Revolving Facility Usage shall not
exceed the Revolving Credit Commitments.  Within such limits of time and amount
and subject to the other provisions of this Agreement, the Borrower may borrow,
repay and reborrow pursuant to this Section 2.1.
 
2.1.2. Swing Loan Commitment.  Subject to the terms and conditions hereof
(including the agreements of the Lenders in this Section 2.1.2) and relying upon
the representations and warranties herein set forth, and subject to the terms
and conditions of any Working Cash Sweep Agreement, PNC shall make swing loans
(the “Swing Loans”) to the Borrower at any time or from time to time after the
date hereof to, but not including, the Expiration Date, in an aggregate
principal amount up to but not in excess of $15,000,000, provided that after
giving effect to such Loan, the Revolving Facility Usage shall not exceed the
aggregate Revolving Credit Commitments of the Lenders.  Within such limits of
time and amount and subject to the other provisions of this Agreement and any
Working Cash Sweep Agreement in effect, the Borrower may borrow, repay and
reborrow pursuant to this Section 2.1.2.  Immediately upon the making of a Swing
Loan, each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Loan Lender a risk participation in such
Swing Loan in an amount equal to the product of such Lender’s Ratable Share
times the amount of such Swing Loan.
 
 
24

--------------------------------------------------------------------------------

 
2.2. Nature of Lenders’ Obligations with Respect to Revolving Credit
Loans.  Each Lender shall be obligated to participate in each request for
Revolving Credit Loans pursuant to Section 2.5 in accordance with its Ratable
Share.  The aggregate of each Lender’s Revolving Credit Loans outstanding
hereunder to the Borrower at any time shall never exceed its Revolving Credit
Commitment minus its Ratable Share of the outstanding Swing Loans and Letter of
Credit Obligations.  The obligations of each Lender hereunder are several.  The
failure of any Lender to perform its obligations hereunder shall not affect the
Obligations of the Borrower to any other party nor shall any other party be
liable for the failure of such Lender to perform its obligations hereunder.  The
Lenders shall have no obligation to make Revolving Credit Loans hereunder on or
after the Expiration Date.
 
2.3. Commitment Fees.  Accruing from the date hereof until the date on which the
aggregate Revolving Credit Commitments terminate in accordance with the terms of
this Agreement, the Borrower agrees to pay to the Administrative Agent for the
account of each Lender according to its Ratable Share, a nonrefundable
commitment fee (the “Commitment Fee”) equal to the Applicable Commitment Fee
Rate (computed on the basis of a year of 365 or 366 days, as the case may be,
and actual days elapsed) multiplied by the average daily difference between the
amount of (i) the Revolving Credit Commitments and (ii) the Revolving Facility
Usage (provided however, that solely in connection with determining the share of
each Lender in the Commitment Fee, the Commitment Fee shall be calculated
(according to each such Lender’s Ratable Share) as if the Revolving Facility
Usage excludes the outstanding Swing Loans); provided, that any Commitment Fee
accrued with respect to the Revolving Credit Commitment of a Defaulting Lender
during the period prior to the time such Lender became a Defaulting Lender and
unpaid at such time shall not be payable by the Borrower so long as such Lender
shall be a Defaulting Lender except to the extent that such Commitment Fee shall
otherwise have been due and payable by the Borrower prior to such time; and
provided further that no Commitment Fee shall accrue with respect to the
Revolving Credit Commitment of a Defaulting Lender so long as such Lender shall
be a Defaulting Lender.  Subject to the provisos in the directly preceding
sentence, all Commitment Fees shall be payable in arrears quarterly on each
Payment Date.
 
2.4. Termination or Reduction of Revolving Credit Commitments.  The Borrower
shall have the right, upon not less than three (3) Business Days’ notice to the
Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the aggregate amount of the Revolving Credit Commitments
(ratably among the Lenders in proportion to their Ratable Shares); provided that
no such termination or reduction of Revolving Credit Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Credit Loans made on the effective date thereof, the Revolving
Facility Usage would exceed the aggregate Revolving Credit Commitments of the
Lenders.  Any such reduction shall be in an amount equal to $5,000,000, or a
whole multiple thereof, and shall reduce permanently the Revolving Credit
Commitments then in effect.  Any such reduction or termination shall be
accompanied by prepayment of the Notes, together with outstanding Commitment
Fees, and the full amount of interest accrued on the principal sum to be prepaid
(and all amounts referred to in Section 5.9 hereof) to the extent necessary to
cause the aggregate Revolving Facility Usage after giving effect to such
prepayments to be equal to or less than the Revolving Credit Commitments as so
reduced or terminated.  Any notice to reduce the Revolving Credit Commitments
under this Section 2.4 shall be irrevocable; provided that any notice of a
termination in full of the Revolving Credit Commitments under this Section 2.4
may be conditioned solely upon the effectiveness of another credit facility or
any other financing, sale or similar transaction.
 
2.5. Revolving Credit Loan Requests; Swing Loan Requests.
 
 
25

--------------------------------------------------------------------------------

 
2.5.1. Revolving Credit Loan Requests.  Except as otherwise provided herein, the
Borrower may from time to time prior to the Expiration Date request the Lenders
to make Revolving Credit Loans, or renew or convert the Interest Rate Option
applicable to existing Revolving Credit Loans pursuant to Section 4.2, by
delivering to the Administrative Agent, not later than 10:00 a.m., (i) three (3)
Business Days prior to the proposed Borrowing Date with respect to the making of
Revolving Credit Loans to which the LIBOR Rate Option applies or the conversion
to or the renewal of the LIBOR Rate Option for any Loans; and (ii) the same
Business Day of the proposed Borrowing Date with respect to the making of a
Revolving Credit Loan to which the Base Rate Option applies or the last day of
the preceding Interest Period with respect to the conversion to the Base Rate
Option for any Loan, of a duly completed request therefor substantially in the
form of Exhibit 2.5.1 or a request by telephone immediately confirmed in writing
by letter, facsimile or telex in such form (each, a “Loan Request”), it being
understood that the Administrative Agent may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation.  Each Loan Request shall be irrevocable and shall
specify the aggregate amount of the proposed Loans comprising each Borrowing
Tranche, and, if applicable, the Interest Period, which amounts shall be in (x)
integral multiples of $100,000 and not less than $1,000,000 for each Borrowing
Tranche under the LIBOR Rate Option, and (y) integral multiples of $100,000 and
not less than $1,000,000 for each Borrowing Tranche under the Base Rate Option.
 
2.5.2. Swing Loan Requests.  Except as otherwise provided herein, the Borrower
may from time to time prior to the Expiration Date request the Swing Loan Lender
to make Swing Loans by delivery to the Swing Loan Lender not later than 12:00
noon on the proposed Borrowing Date of a duly completed request therefor
substantially in the form of Exhibit 2.5.2 hereto or a request by telephone
immediately confirmed in writing by letter, facsimile or telex (each, a “Swing
Loan Request”), it being understood that the Administrative Agent may rely on
the authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation.  Each Swing Loan Request
shall be irrevocable and shall specify the proposed Borrowing Date and the
principal amount of such Swing Loan, which shall be not less than $100,000.
 
2.6. Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.
 
2.6.1. Making Revolving Credit Loans.  The Administrative Agent shall, promptly
after receipt by it of a Loan Request pursuant to Section 2.5, notify the
Lenders of its receipt of such Loan Request specifying the information provided
by the Borrower and the apportionment among the Lenders of the requested
Revolving Credit Loans as determined by the Administrative Agent in accordance
with Section 2.2.  Each Lender shall remit the principal amount of each
Revolving Credit Loan to the Administrative Agent such that the Administrative
Agent is able to, and the Administrative Agent shall, to the extent the Lenders
have made funds available to it for such purpose and subject to Section 7.2,
fund such Revolving Credit Loans to the Borrower in U.S. Dollars and immediately
available funds at the Principal Office prior to 2:00 p.m., on the applicable
Borrowing Date; provided that if any Lender fails to remit such funds to the
Administrative Agent in a timely manner, the Administrative Agent may elect in
its sole discretion to fund with its own funds the Revolving Credit Loans of
such Lender on such Borrowing Date, and such Lender shall be subject to the
repayment obligation in Section 2.6.2.
 
2.6.2. Presumptions by the Administrative Agent.  Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed time of any
Loan that such Lender will not make available to the Administrative Agent such
Lender’s share of such Loan, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.6.1 and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Loan available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(ii) in the case of a payment to be made by the Borrower, the interest rate
applicable to Loans under the Base Rate Option.  If such Lender pays its share
of the applicable Loan to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan.  Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.
 
 
26

--------------------------------------------------------------------------------

 
2.6.3. Making Swing Loans.
 
2.6.3.1. So long as PNC elects to make Swing Loans, PNC shall, after receipt by
it of a Swing Loan Request pursuant to Section 2.5.2, fund such Swing Loan to
the Borrower in U.S. Dollars and immediately available funds at the Principal
Office prior to 4:00 p.m. on the Borrowing Date.
 
2.6.3.2. In order to facilitate the borrowing of Swing Loans, the Borrower and
the Swing Loan Lender may mutually agree to, and are hereby authorized to, enter
into a Working Cash Sweep Agreement in form and substance satisfactory to the
Administrative Agent and the Swing Loan Lender (the “Working Cash Sweep
Agreement”) providing for the automatic advance by the Swing Loan Lender of
Swing Loans under the conditions set forth in such agreement, which shall be in
addition to the conditions set forth herein.  At any time a Working Cash Sweep
Agreement is in effect, the requirements for borrowings of all Swing Loans set
forth in the immediately preceding paragraph shall not apply, and all Swing
Loans shall be made in accordance with the Working Cash Sweep Agreement.  For
purposes of determining the Revolving Facility Usage at any time during which a
Working Cash Sweep Agreement is in effect, the outstanding amount of all Swing
Loans shall be deemed to be the sum of the outstanding amount of all Swing Loans
at such time plus the maximum amount available to be borrowed under such Working
Cash Sweep Agreement at such time.  For purposes of any borrowing of Swing Loans
pursuant to the Working Cash Sweep Agreement, all references to PNC Bank,
National Association shall be deemed to be a reference to PNC, in its capacity
as Swing Loan Lender hereunder.
 
2.6.4. Repayment of Revolving Credit Loans.  The Borrower shall repay the
Revolving Credit Loans together with all outstanding interest thereon on the
Expiration Date.
 
2.6.5. Borrowings to Repay Swing Loans.
 
2.6.5.1. PNC may, at its option, exercisable at any time for any reason
whatsoever, demand repayment of the Swing Loans, and each Lender shall make a
Revolving Credit Loan in an amount equal to such Lender’s Ratable Share of the
aggregate principal amount of the outstanding Swing Loans, plus, if PNC so
requests, accrued interest thereon, provided that no Lender shall be obligated
in any event to make Revolving Credit Loans in excess of its Revolving Credit
Commitment minus its Ratable Share of Letter of Credit Obligations.  Revolving
Credit Loans made pursuant to the preceding sentence shall bear interest at the
Base Rate Option and shall be deemed to have been properly requested in
accordance with Section 2.5.1 without regard to any of the requirements of that
provision.  PNC shall provide notice to the Lenders (which may be telephonic or
written notice by letter, facsimile or telex) that such Revolving Credit Loans
are to be made under this Section 2.6.5 and of the apportionment among the
Lenders, and the Lenders shall be unconditionally obligated to fund such
Revolving Credit Loans (whether or not the conditions specified in Section 2.5.1
are then satisfied) by the time PNC so requests, which shall not be earlier than
3:00 p.m. on the Business Day next after the date the Lenders receive such
notice from PNC.
 
 
27

--------------------------------------------------------------------------------

 
2.6.5.2. If for any reason any Swing Loan cannot be refinanced by such a
Revolving Credit Loan  in accordance with the foregoing Section 2.6.5.1, the
request for Base Rate Loans submitted by the Swing Loan Lender as set forth
herein shall be deemed to be a request by the Swing Loan Lender that each of the
Lenders fund its risk participation in the relevant Swing Loan and each Lender’s
payment to the Administrative Agent for the account of the Swing Loan Lender
pursuant to the foregoing Section 2.6.5.1 shall be deemed payment in respect of
such participation.
 
2.6.5.3. If any Lender fails to make available to the Administrative Agent for
the account of the Swing Loan Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.6 by the time
specified in Section 2.6.1, the Swing Loan Lender shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Loan Lender at a rate per annum equal to the greater of the Federal Funds
Effective Rate and a rate of determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation from time to
time in effect, plus any administrative, processing or similar fees customarily
charged by the Swing Loan Lender in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Credit Loans included in the
relevant Revolving Credit Loans or funded participation in the relevant Swing
Loan, as the case may be.  A certificate of the Swing Loan Lender submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 2.6.5.3 shall be conclusive absent manifest error.
 
2.6.5.4. Each Lender’s obligation to make Revolving Credit Loans or to purchase
and fund risk participations in Swing Loans pursuant to this Section 2.6 shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Loan Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing.  No such funding of risk participations shall relieve
or otherwise impair the obligation of the Borrower to repay Swing Loans,
together with interest as provided herein.
 
2.6.6. Swing Loans Under Cash Management Agreements.  In addition to making
Swing Loans pursuant to the foregoing provisions of Section 2.6.3, without the
requirement for a specific request from the Borrower pursuant to Section 2.5.2,
PNC as the Swing Loan Lender may make Swing Loans to the Borrower in accordance
with the provisions of the agreements between the Borrower and such Swing Loan
Lender relating to the Borrower’s deposit, sweep and other accounts at such
Swing Loan Lender and related arrangements and agreements regarding the
management and investment of the Borrower’s cash assets as in effect from time
to time (the “Cash Management Agreements”) to the extent of the daily aggregate
net negative balance in the Borrower’s accounts which are subject to the
provisions of the Cash Management Agreements.  Swing Loans made pursuant to this
Section 2.6.6 in accordance with the provisions of the Cash Management
Agreements shall (i) be subject to the limitations as to aggregate amount set
forth in Section 2.1.2, (ii) not be subject to the limitations as to individual
amount set forth in Section 2.5.2, (iii) be payable by the Borrower, both as to
principal and interest, at the rates and times set forth in the Cash Management
Agreements (but in no event later than the Expiration Date), (iv) not be made at
any time after such Swing Loan Lender has received written notice of the
occurrence of an Event of Default and so long as such shall continue to exist,
or, unless consented to by the Required Lenders, a Default and so long as such
shall continue to exist, (v) if not repaid by the Borrower in accordance with
the provisions of the Cash Management Agreements, be subject to each Lender’s
obligation pursuant to Section 2.6.5, and (vi) except as provided in the
foregoing subsections (i) through (v), be subject to all of the terms and
conditions of this Section 2.
 
 
28

--------------------------------------------------------------------------------

 
2.7. Notes.  The Obligation of the Borrower to repay the aggregate unpaid
principal amount of the Revolving Credit Loans and Swing Loans made to it by
each Lender, together with interest thereon, shall be evidenced by a revolving
credit Note and a swing Note, dated the Closing Date payable to the order of
such Lender in a face amount equal to the Revolving Credit Commitment or Swing
Loan Commitment, as applicable, of such Lender.
 
2.8. Use of Proceeds.  The proceeds of the Loans shall be used for working
capital, capital expenditures, acquisitions, research and development and other
lawful corporate purposes.
 
2.9. Letter of Credit Subfacility.
 
2.9.1. Issuance of Letters of Credit.  The Borrower or any Loan Party may at any
time prior to the Expiration Date request the issuance of a standby letter of
credit (each a “Standby Letter of Credit”) or a trade letter of credit (each a
“Trade Letter of Credit” and together with each Standby Letter of Credit,
individually, a “Letter of Credit” and collectively, the “Letters of Credit”) on
behalf of itself, another Loan Party or any Subsidiary of a Loan Party, or the
amendment or extension of an existing Letter of Credit, by delivering or having
such other Loan Party deliver to the Issuing Lender (with a copy to the
Administrative Agent) a completed application and agreement for letters of
credit, or request for such amendment or extension, as applicable, in such form
as the Issuing Lender may specify from time to time by no later than 10:00 a.m.
at least ten (10) Business Days, or such shorter period as may be agreed to by
the Issuing Lender, in advance of the proposed date of issuance.  Promptly after
receipt of any letter of credit application, the Issuing Lender shall confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit application
and if not, such Issuing Lender will provide the Administrative Agent with a
copy thereof.  Unless the Issuing Lender has received notice from any Lender,
the Administrative Agent or any Loan Party, at least one day prior to the
requested date of issuance, amendment or extension of the applicable Letter of
Credit, that one or more applicable conditions in Section 7 is not satisfied,
then, subject to the terms and conditions hereof and in reliance on the
agreements of the other Lenders set forth in this Section 2.9, the Issuing
Lender or any of the Issuing Lender’s Affiliates will issue the proposed Letter
of Credit or agree to such amendment or extension, provided that each Letter of
Credit shall (A) have a maximum maturity of twelve (12) months from the date of
issuance (but such Letter of Credit may provide for the renewal thereof for
additional one-year periods), and (B) in no event expire later than the
Expiration Date; provided, further that in no event shall (i) the Letter of
Credit Obligations exceed, at any one time, $5,000,000 (the “Letter of Credit
Sublimit”) or (ii) the Revolving Facility Usage exceed, at any one time, the
Revolving Credit Commitments.  Each request by the Borrower for the issuance,
amendment or extension of a Letter of Credit shall be deemed to be a
representation by the Borrower that it shall be in compliance with the preceding
sentence and with Section 7 after giving effect to the requested issuance,
amendment or extension of such Letter of Credit.  Promptly after its delivery of
any Letter of Credit or any amendment to a Letter of Credit to the beneficiary
thereof, the applicable Issuing Lender will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
 
 
29

--------------------------------------------------------------------------------

 
2.9.2. Letter of Credit Fees.  The Borrower shall pay (i) to the Administrative
Agent for the ratable account of the Lenders a fee (the “Letter of Credit Fee”)
equal to the Applicable Letter of Credit Fee Rate on the daily amount available
to be drawn under each Letter of Credit, and (ii) to the Issuing Lender for its
own account a fronting fee equal to 0.125% per annum on the daily amount
available to be drawn under each Letter of Credit.  All Letter of Credit Fees
and fronting fees shall be computed on the basis of a year of 360 days and
actual days elapsed and shall be payable quarterly in arrears on each Payment
Date following issuance of each Letter of Credit.  The Borrower shall also pay
to the Issuing Lender for the Issuing Lender’s sole account the Issuing Lender’s
then in effect reasonable and customary fees and administrative expenses payable
with respect to the Letters of Credit as the Issuing Lender may generally charge
or incur from time to time in connection with the issuance, maintenance,
amendment (if any), assignment or transfer (if any), negotiation, and
administration of Letters of Credit.
 
2.9.3. Disbursements, Reimbursement.  Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a participation in
such Letter of Credit and each drawing thereunder in an amount equal to such
Lender’s Ratable Share of the maximum amount available to be drawn under such
Letter of Credit and the amount of such drawing, respectively.
 
2.9.3.1. In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Issuing Lender will promptly notify
the Borrower and the Administrative Agent thereof.  Provided that it shall have
received such notice, the Borrower shall reimburse (such obligation to reimburse
the Issuing Lender shall sometimes be referred to as a “Reimbursement
Obligation”) the Issuing Lender prior to 12:00 noon on each date that an amount
is paid by the Issuing Lender under any Letter of Credit (each such date, a
“Drawing Date”) by paying to the Administrative Agent for the account of the
Issuing Lender an amount equal to the amount so paid by the Issuing Lender.  In
the event the Borrower fails to reimburse the Issuing Lender (through the
Administrative Agent) for the full amount of any drawing under any Letter of
Credit by 12:00 noon on the Drawing Date, the Administrative Agent will promptly
notify each Lender thereof, and the Borrower shall be deemed to have requested
that Revolving Credit Loans be made by the Lenders under the Base Rate Option to
be disbursed on the Drawing Date under such Letter of Credit, subject to the
amount of the unutilized portion of the Revolving Credit Commitment and subject
to the conditions set forth in Section 7.2 other than any notice
requirements.  Any notice given by the Administrative Agent or Issuing Lender
pursuant to this Section 2.9.3.1 may be oral if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
 
2.9.3.2. Each Lender shall upon any notice pursuant to Section 2.9.3.1 make
available to the Administrative Agent for the account of the Issuing Lender an
amount in immediately available funds equal to its Ratable Share of the amount
of the drawing, whereupon the participating Lenders shall (subject to
Section 2.9.3) each be deemed to have made a Revolving Credit Loan under the
Base Rate Option to the Borrower in that amount.  If any Lender so notified
fails to make available to the Administrative Agent for the account of the
Issuing Lender the amount of such Lender’s Ratable Share of such amount by no
later than 2:00 p.m. on the Drawing Date, then interest shall accrue on such
Lender’s obligation to make such payment, from the Drawing Date to the date on
which such Lender makes such payment (i) at a rate per annum equal to the
Federal Funds Effective Rate during the first three (3) days following the
Drawing Date and (ii) at a rate per annum equal to the rate applicable to
Revolving Credit Loans under the Base Rate Option on and after the fourth day
following the Drawing Date.  The Administrative Agent and the Issuing Lender
will promptly give notice (as described in Section 2.9.3.1 above) of the
occurrence of the Drawing Date, but failure of the Administrative Agent or the
Issuing Lender to give any such notice on the Drawing Date or in sufficient time
to enable any Lender to effect such payment on such date shall not relieve such
Lender from its obligation under this Section 2.9.3.2.
 
 
30

--------------------------------------------------------------------------------

 
2.9.3.3. With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans under the Base Rate Option to the Borrower in whole or in
part as contemplated by Section 2.9.3.1, because of the Borrower’s failure to
satisfy the conditions set forth in Section 7.2 other than any notice
requirements, or for any other reason, the Borrower shall be deemed to have
incurred from the Issuing Lender a borrowing (each a “Letter of Credit
Borrowing”) in the amount of such drawing.  Such Letter of Credit Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the rate per annum applicable to the Revolving Credit Loans under
the Base Rate Option.  Each Lender’s payment to the Administrative Agent for the
account of the Issuing Lender pursuant to Section 2.9.3 shall be deemed to be a
payment in respect of its participation in such Letter of Credit Borrowing (each
a “Participation Advance”) from such Lender in satisfaction of its participation
obligation under this Section 2.9.3.
 
2.9.4. Repayment of Participation Advances.
 
2.9.4.1. Upon (and only upon) receipt by the Administrative Agent for the
account of the Issuing Lender of immediately available funds from the Borrower
(i) in reimbursement of any payment made by the Issuing Lender under the Letter
of Credit with respect to which any Lender has made a Participation Advance to
the Administrative Agent, or (ii) in payment of interest on such a payment made
by the Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of the Issuing Lender will pay to each Lender, in the same funds as those
received by the Administrative Agent, the amount of such Lender’s Ratable Share
of such funds, except the Administrative Agent shall retain for the account of
the Issuing Lender the amount of the Ratable Share of such funds of any Lender
that did not make a Participation Advance in respect of such payment by the
Issuing Lender.
 
2.9.4.2. If the Administrative Agent is required at any time to return to any
Loan Party, or to a trustee, receiver, liquidator, custodian, or any official in
any Insolvency Proceeding, any portion of any payment made by any Loan Party to
the Administrative Agent for the account of the Issuing Lender pursuant to this
Section in reimbursement of a payment made under any Letter of Credit or
interest or fees thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent for the account of the
Issuing Lender the amount of its Ratable Share of any amounts so returned by the
Administrative Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Lender to the Administrative Agent,
at a rate per annum equal to the Federal Funds Effective Rate in effect from
time to time.
 
 
31

--------------------------------------------------------------------------------

 
2.9.5. Documentation.  Each Loan Party agrees to be bound by the terms of the
Issuing Lender’s application and agreement for letters of credit and the Issuing
Lender’s written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Loan Party’s
own.  In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern.  It is understood and agreed that,
except in the case of gross negligence, bad faith or willful misconduct, the
Issuing Lender shall not be liable for any error, negligence and/or mistakes,
whether of omission or commission, in following any Loan Party’s instructions or
those contained in the Letters of Credit or any modifications, amendments or
supplements thereto.
 
2.9.6. Determinations to Honor Drawing Requests.  In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Lender shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit.
 
2.9.7. Nature of Participation and Reimbursement Obligations.  Each Lender’s
obligation in accordance with this Agreement to make the Revolving Credit Loans
or Participation Advances, as contemplated by Section 2.9.3, as a result of a
drawing under a Letter of Credit, and the Obligations of the Borrower to
reimburse the Issuing Lender upon a draw under a Letter of Credit, shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Section 2.9 under all circumstances, including
the following circumstances:
 
(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, the
Borrower or any other Person for any reason whatsoever, or which any Loan Party
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;
 
(ii) the failure of any Loan Party or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in
Sections 2.1, 2.5, 2.6 or 7.2 or as otherwise set forth in this Agreement for
the making of a Revolving Credit Loan, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of the Lenders to make Participation Advances under
Section 2.9.3;
 
(iii) any lack of validity or enforceability of any Letter of Credit;
 
(iv) any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);
 
(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;
 
 
32

--------------------------------------------------------------------------------

 
(vi) payment by the Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;
 
(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
 
(viii) any failure by the Issuing Lender or any of its Affiliates to issue any
Letter of Credit in the form requested by any Loan Party, unless the Issuing
Lender has received written notice from such Loan Party of such failure within
three Business Days after the Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;
 
(ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;
 
(x) any breach of this Agreement or any other Loan Document by any party
thereto;
 
(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;
 
(xii) the fact that a Default or an Event of Default shall have occurred and be
continuing;
 
(xiii) the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and
 
(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.
 
2.9.8. [Reserved].
 
2.9.9. Liability for Acts and Omissions.  As between any Loan Party and the
Issuing Lender, or the Issuing Lender’s Affiliates, such Loan Party assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit.  In furtherance and not in
limitation of the foregoing, the Issuing Lender shall not be responsible for any
of the following, including any losses or damages to any Loan Party or other
Person or property relating therefrom:  (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Lender or its Affiliates, as applicable, including any act or omission of any
Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any of the Issuing Lender’s or its Affiliates rights or powers
hereunder.  Nothing in the preceding sentence or in Section 2.9.7 shall relieve
the Issuing Lender from liability for the Issuing Lender’s gross negligence, bad
faith or willful misconduct in connection with actions or omissions described in
such clauses (i) through (viii) of this Section 2.9.9 or the wrongful dishonor
made by the Issuing Lender or any of Issuing Lender’s Affiliates of a proper
demand for payment made under any Letter of Credit, except if such dishonor
resulted from any act or omission, whether rightful or wrongful, or any present
or future de jure or de facto government or Official Body.  In no event shall
the Issuing Lender or its Affiliates be liable to any Loan Party for any
indirect, consequential, incidental, punitive, exemplary or special damages or
expenses (including attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.
 
 
33

--------------------------------------------------------------------------------

 
Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Issuing Lender or its Affiliate in any
way related to any order issued at the applicant’s request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an “Order”) and honor any drawing in connection with any Letter of Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.
 
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrower or any Lender.
 
 
34

--------------------------------------------------------------------------------

 
2.9.10. Issuing Lender Reporting Requirements.  Each Issuing Lender shall, on
the first Business Day of each month, provide to Administrative Agent and
Borrower a schedule of the Letters of Credit issued by it, in form and substance
satisfactory to Administrative Agent, showing the date of issuance of each
Letter of Credit, the account party, the original face amount (if any), and the
expiration date of any Letter of Credit outstanding at any time during the
preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request.
 
2.10. Defaulting Lenders.  Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
 
(i) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.3;
 
(ii) the Commitment and outstanding Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.1); provided, that this clause (ii) shall
not apply to the vote of a Defaulting Lender in the case of an amendment, waiver
or other modification requiring the consent of such Lender or each Lender
directly affected thereby;
 
(iii) if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Lender becomes a Defaulting Lender, then:
 
(a) all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Revolving Facility Usage does not exceed the
total of all Non-Defaulting Lenders’ Revolving Credit Commitments, and (y) no
Default or Event of Default has occurred and is continuing at such time;
 
(b) if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such outstanding Swing
Loans, and (y) second, cash collateralize for the benefit of the Issuing Lender
the Borrower’s obligations corresponding to such Defaulting Lender’s Letter of
Credit Obligations (after giving effect to any partial reallocation pursuant to
clause (a) above) in a deposit account held at the Administrative Agent for so
long as such Letter of Credit Obligations are outstanding;
 
(c) if the Borrower cash collateralizes any portion of such Defaulting Lender’s
Letter of Credit Obligations pursuant to clause (b) above, the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to Section
2.9.2 with respect to such Defaulting Lender’s Letter of Credit Obligations
during the period such Defaulting Lender’s Letter of Credit Obligations are cash
collateralized;
 
(d) if the Letter of Credit Obligations of the Non-Defaulting Lenders are
reallocated pursuant to clause (a) above, then the fees payable to the Lenders
pursuant to Section 2.9.2 shall be adjusted in accordance with such
Non-Defaulting Lenders’ Ratable Share; and
 
(e) if all or any portion of such Defaulting Lender’s Letter of Credit
Obligations are neither reallocated nor cash collateralized pursuant to clause
(a) or (b) above, then, without prejudice to any rights or remedies of the
Issuing Lender or any other Lender hereunder, all Letter of Credit Fees payable
under Section 2.9.2 with respect to such Defaulting Lender’s Letter of Credit
Obligations shall be payable to the Issuing Lender (and not to such Defaulting
Lender) until and to the extent that such Letter of Credit Obligations are
reallocated and/or cash collateralized; and
 
 
35

--------------------------------------------------------------------------------

 
(iv) so long as such Lender is a Defaulting Lender, PNC shall not be required to
fund any Swing Loans and the Issuing Lender shall not be required to issue,
amend or increase any Letter of Credit, unless the Issuing Lender is satisfied
that the related exposure and the Defaulting Lender’s then outstanding Letter of
Credit Obligations will be 100% covered by the Revolving Credit Commitments of
the Non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.10(iii), and participating interests in
any newly made Swing Loan or any newly issued or increased Letter of Credit
shall be allocated among Non-Defaulting Lenders in a manner consistent with
Section 2.10(iii)(a) (and such Defaulting Lender shall not participate therein).
 
If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue, or
(ii) PNC or the Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, PNC shall not be required to fund
any Swing Loan and the Issuing Lender shall not be required to issue, amend or
increase any Letter of Credit, unless PNC or the Issuing Lender, as the case may
be, shall have entered into arrangements with the Borrower or such Lender,
satisfactory to PNC or the Issuing Lender, as the case may be, to defease any
risk to it in respect of such Lender hereunder.
 
In the event that the Administrative Agent, the Borrower, PNC and the Issuing
Lender agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share.
 
2.11 Increase in Commitments.
 
2.11.1 Request for Increase.  The Borrower may from time to time, request by
notice to the Administrative Agent an increase in the Revolving Credit
Commitments (each, a “Revolving Credit Increase”); provided that (i) the
principal amount of any Revolving Credit Increase requested pursuant to this
Section 2.11 shall not exceed $75,000,000, (ii) any such request for a Revolving
Credit Increase shall be in a minimum amount of $25,000,000 (or a lesser amount
in the event such amount represents all remaining availability under this
Section) or a whole multiple of $1,000,000 in excess thereof, (iii) no Revolving
Credit Increase shall (A) increase the Letter of Credit Sublimit without the
consent of each Issuing Lender or (B) increase the Swing Loan Sublimit without
the consent of the Swing Loan Lender, (iv) not more than three (3) requests for
Revolving Credit Increases may be made by the Borrower during the term of this
Agreement and (v) each Revolving Credit Increase shall constitute Obligations
hereunder and shall be guaranteed pursuant to the terms of Section 3 hereof on a
pari passu basis with the other Obligations hereunder.
 
2.11.2 Process for Increase.  Revolving Credit Increases may be (but shall not
be required to be) provided by any existing Lender, in each case on terms
permitted in this Section 2.11 and otherwise on terms reasonably acceptable to
the Administrative Agent, or by any other Person that qualifies as an assignee
(each such other Person, an “Additional Lender”) pursuant to a joinder agreement
in form and substance reasonably satisfactory to the Administrative Agent;
provided that (i) the Administrative Agent shall have consented (in each case,
such consent not to be unreasonably withheld) to each such Lender or proposed
Additional Lender providing such Revolving Credit Increase and (ii) each Issuing
Lender shall have consented (such consent not to be unreasonably withheld) to
each such Lender or proposed Additional Lender providing such Revolving Credit
Increase if such consent by the Issuing Lender would be required under Section
11.8.2 for an assignment of Loans or Revolving Credit Commitments to such Lender
or proposed Additional Lender.  No Lender shall have any obligation to increase
its Revolving Credit Commitment and no consent of any Lender, other than the
Lenders agreeing to provide any portion of an Incremental Increase, shall be
required to effectuate such Revolving Credit Increase.
 
 
36

--------------------------------------------------------------------------------

 
2.11.3 Effective Date and Allocations.  The Administrative Agent and the
Borrower shall determine the effective date of any Revolving Credit Increase
(the “Increase Effective Date”) and the final allocations therefor.  The
Administrative Agent shall promptly notify the Lenders of the final allocation
of such Revolving Credit Increase and the Increase Effective Date.
 
2.11.4 Conditions to Effectiveness of Increase.  As a condition precedent to
such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date signed by
an Authorized Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such Revolving
Credit Increase and (ii) in the case of the Borrower, certifying that, before
and after giving effect to such increase, (A) the representations and warranties
contained in Article VI and the other Loan Documents are true and correct in all
material respects (or, if qualified by materiality or Material Adverse Effect,
in all respects) on and as of the Increase Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 2.11, the
representations and warranties contained in subsections (a) and (b) of Section
6.1.7 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 7.1, (B) no Default or Event of
Default exists and is continuing and (C) the Borrower and its Subsidiaries are
in compliance on a pro forma basis with each of the financial covenants
contained in Sections 8.2.14 and 8.2.15 (which, for the purposes of the pro
forma calculation required herein, shall be determined regardless of whether the
covenants in such Section would otherwise have been required to be tested
pursuant to the terms thereof at such time).  Each Revolving Credit Increase
shall have the same terms as the outstanding Revolving Credit Loans and be part
of the existing revolving credit facilities hereunder.  Upon each Revolving
Credit Increase (x) each Lender having a Revolving Credit Commitment immediately
prior to such increase will automatically and without further act be deemed to
have assigned to each Lender providing a portion of the Revolving Credit
Increase (each, a “Revolving Credit Increase Lender”) in respect of such
increase, and each such Revolving Credit Increase Lender will automatically and
without further act be deemed to have assumed, a portion of such Lender’s
participations hereunder in outstanding Letters of Credit and Swing Loans such
that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (i) participations
hereunder in Letters of Credit and (ii) participations hereunder in Swing Loans,
will, in each case, equal each Lender’s Ratable Share (after giving effect to
such increase in the Revolving Credit Commitments) and (y) if, on the date of
such increase there are any Revolving Credit Loans outstanding, such Revolving
Credit Loans shall, on or prior to the effectiveness of such Revolving Credit
Increase, be prepaid from the proceeds of additional Revolving Credit Loans made
hereunder (reflecting such increase in Revolving Credit Commitments), which
prepayment shall be accompanied by any amounts required to be paid pursuant to
Section 5.7 to the extent necessary to keep the outstanding Loans ratable with
any revised Ratable Shares arising from such Revolving Credit Increase.
 
 
37

--------------------------------------------------------------------------------

 
2.11.5 Conflicting Provisions.  This Section shall supersede any provisions in
Section 5.3 or 11.1 to the contrary.
 
3.           GUARANTY
 
3.1. Guarantied Obligations.   To induce the Lenders to make loans and grant
other financial accommodations to the Borrower hereunder, each Guarantor jointly
and severally unconditionally, and irrevocably, guaranties to the Administrative
Agent, each Lender and any Affiliate of any Lender in connection with a Hedge
Agreement or Lender Bank Products; and becomes surety, as though it were a
primary obligor for, the full and punctual payment and performance when due
(whether on demand, at stated maturity, by acceleration, or otherwise and
including any amounts which would become due but for the operation of an
automatic stay under the federal bankruptcy code of the United States or any
similar laws of any country or jurisdiction) of all Obligations, including,
without limiting the generality of the foregoing, all obligations, liabilities,
and indebtedness from time to time of the Borrower or any other Guarantor to the
Administrative Agent, any Lender or any Affiliate of any Lender under or in
connection with this Agreement or any other Loan Document, whether for
principal, interest, fees, indemnities, expenses, or otherwise, and all
refinancings or refundings thereof, whether such obligations, liabilities, or
indebtedness are direct or indirect, secured or unsecured, joint or several,
absolute or contingent, due or to become due, whether for payment or
performance, now existing or hereafter arising (and including obligations,
liabilities, and indebtedness arising or accruing after the commencement of any
bankruptcy, insolvency, reorganization, or similar proceeding with respect to
the Borrower or any Guarantor or which would have arisen or accrued but for the
commencement of such proceeding, even if the claim for such obligation,
liability, or indebtedness is not enforceable or allowable in such proceeding,
and including all Obligations, liabilities, and indebtedness arising from any
extensions of credit under or in connection with the Loan Documents from time to
time, regardless of whether any such extensions of credit are in excess of the
amount committed under or contemplated by the Loan Documents or are made in
circumstances in which any condition to extension of credit is not satisfied)
(all of the foregoing obligations, liabilities and indebtedness are referred to
herein collectively as the “Guarantied Obligations” and each as a “Guarantied
Obligation”).  Without limitation of the foregoing, any of the Guarantied
Obligations shall be and remain Guarantied Obligations entitled to the benefit
of this Guaranty if the Administrative Agent or any Lender (or any one or more
assignees or transferees thereof) from time to time assign or otherwise transfer
all or any portion of their respective rights and obligations under the Loan
Documents, or any other Guarantied Obligations, to any other
Person.  Notwithstanding any provision to the contrary contained herein or any
other of the Loan Documents, Hedge Agreements or Lender Bank Products, the
“Guarantied Obligations” of a Guarantor that are guaranteed under this Article
III shall exclude any Excluded Hedge Agreements with respect to such Guarantor.
 
3.2. Guaranty.   Each Guarantor hereby promises to pay and perform all such
Guarantied Obligations immediately upon demand of the Administrative Agent.  All
payments made hereunder shall be made by each Guarantor in immediately available
funds in U.S. Dollars and shall be made without setoff, counterclaim,
withholding, or other deduction of any nature.
 
3.3. Obligations Absolute.  The obligations of the Guarantors hereunder shall
not be discharged or impaired or otherwise diminished by the failure, default,
omission, or delay, willful or otherwise, by the Administrative Agent, or the
Borrower or any other obligor on any of the Guarantied Obligations, or by any
other act or thing or omission or delay to do any other act or thing which may
or might in any manner or to any extent vary the risk of any Guarantor or would
otherwise operate as a discharge of any Guarantor as a matter of law or
equity.  Each of the Guarantors agrees that the Guarantied Obligations will be
paid and performed strictly in accordance with the terms of the Loan
Documents.  Without limiting the generality of the foregoing, to the fullest
extent permitted by law, each Guarantor hereby consents to, at any time and from
time to time, and the joint and several obligations of each Guarantor hereunder
shall not be diminished, terminated, or otherwise similarly affected by any of
the following:
 
 
38

--------------------------------------------------------------------------------

 
3.3.1           Any lack of genuineness, legality, validity, enforceability or
allowability (in a bankruptcy, insolvency, reorganization or similar proceeding,
or otherwise), or any avoidance or subordination, in whole or in part, of any
Loan Document or any of the Guarantied Obligations and regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of the Guarantied Obligations, any of the terms of the Loan Documents, or any
rights of the Administrative Agent, each Lender or any other Person with respect
thereto;
 
3.3.2           Any increase, decrease, or change in the amount, nature, type or
purpose of any of, or any release, surrender, exchange, compromise or settlement
of any of the Guarantied Obligations (whether or not contemplated by the Loan
Documents as presently constituted); any change in the time, manner, method, or
place of payment or performance of, or in any other term of, any of the
Guarantied Obligations; any execution or delivery of any additional Loan
Documents; or any amendment, modification or supplement to, or refinancing or
refunding of, any Loan Document or any of the Guarantied Obligations;
 
3.3.3           Any failure to assert any breach of or default under any Loan
Document or any of the Guarantied Obligations; any extensions of credit in
excess of the amount committed under or contemplated by the Loan Documents, or
in circumstances in which any condition to such extensions of credit has not
been satisfied; any other exercise or non-exercise, or any other failure,
omission, breach, default, delay, or wrongful action in connection with any
exercise or non-exercise, of any right or remedy against the Borrower or any
other Person under or in connection with any Loan Document or any of the
Guarantied Obligations; any refusal of payment or performance of any of the
Guarantied Obligations, whether or not with any reservation of rights against
any Guarantor; or any application of collections (including but not limited to
collections resulting from realization upon any direct or indirect security for
the Guarantied Obligations) to other obligations, if any, not entitled to the
benefits of this Guaranty, in preference to Guarantied Obligations entitled to
the benefits of this Guaranty, or if any collections are applied to Guarantied
Obligations, any application to particular Guarantied Obligations;
 
3.3.4           Any taking, exchange, amendment, modification, waiver,
supplement, termination, subordination, compromise, release, surrender, loss, or
impairment of, or any failure to protect, perfect, or preserve the value of, or
any enforcement of, realization upon, or exercise of rights, or remedies under
or in connection with, or any failure, omission, breach, default, delay, or
wrongful action by the Administrative Agent, or any other Person in connection
with the enforcement of, realization upon, or exercise of rights or remedies
under or in connection with, or, any other action or inaction by the
Administrative Agent, or any other Person in respect of, any direct or indirect
security for any of the Guarantied Obligations.  As used in this Guaranty,
“direct or indirect security” for the Guarantied Obligations, and similar
phrases, includes any collateral security, guaranty, suretyship, letter of
credit, capital maintenance agreement, put option, subordination agreement, or
other right or arrangement of any nature providing direct or indirect assurance
of payment or performance of any of the Guarantied Obligations, made by or on
behalf of any Person;
 
3.3.5           Any merger, consolidation, liquidation, dissolution, winding-up,
charter revocation, or forfeiture, or other change in, restructuring or
termination of the corporate structure or existence of, the Borrower or any
other Person; any bankruptcy, insolvency, reorganization or similar proceeding
with respect to the Borrower or any other Person; or any action taken or
election made by the Administrative Agent (including but not limited to any
election under Section 1111(b)(2) of the United States Bankruptcy Code), the
Borrower, or any other Person in connection with any such proceeding;
 
 
39

--------------------------------------------------------------------------------

 
3.3.6           Any defense, setoff, or counterclaim which may at any time be
available to or be asserted by the Borrower or any other person with respect to
any Loan Document or any of the Guarantied Obligations (other than the defense
that the Guarantied Obligations shall have been fully and finally performed and
indefeasibly paid); or any discharge by operation of law or release of the
Borrower or any other Person from the performance or observance of any Loan
Document or any of the Guarantied Obligations;
 
3.3.7           Any other event or circumstance, whether similar or dissimilar
to the foregoing, and whether known or unknown, which might otherwise constitute
a defense available to, or limit the liability of, any Guarantor, a guarantor or
a surety, excepting only full, strict, and indefeasible payment and performance
of the Guarantied Obligations in full; and
 
3.3.8           Each Guarantor acknowledges, consents, and agrees that new
Guarantors may join in this Guaranty pursuant to Section 8.1.9 of this Agreement
and each Guarantor affirms that its obligations shall continue hereunder
undiminished.
 
3.4. Waivers, etc.  To the fullest extent permitted by applicable law, each of
the Guarantors hereby waives any defense to or limitation on its obligations
under this Guaranty arising out of or based on any event or circumstance
referred to in Section 3.3 hereof.  Without limitation and to the fullest extent
permitted by applicable law, each Guarantor waives each of the following:
 
3.4.1           All notices, disclosures and demand of any nature which
otherwise might be required from time to time to preserve intact any rights
against any Guarantor, including the following:  any notice of any event or
circumstance described in Section 3.3 hereof; any notice required by any law,
regulation or order now or hereafter in effect in any jurisdiction; any notice
of nonpayment, nonperformance, dishonor, or protest under any Loan Document or
any of the Guarantied Obligations; any notice of the incurrence of any
Guarantied Obligation; any notice of any default or any failure on the part of
the Borrower or any other Person to comply with any Loan Document or any of the
Guarantied Obligations or any direct or indirect security for any of the
Guarantied Obligations; and any notice of any information pertaining to the
business, operations, condition (financial or otherwise) or prospects of the
Borrower or any other Person;
 
3.4.2           Any right to any marshalling of assets, to the filing of any
claim against the Borrower or any other Person in the event of any bankruptcy,
insolvency, reorganization or similar proceeding, or to the exercise against the
Borrower or any other Person of any other right or remedy under or in connection
with any Loan Document or any of the Guarantied Obligations or any direct or
indirect security for any of the Guarantied Obligations; any requirement of
promptness or diligence on the part of the Administrative Agent, or any other
Person; any requirement to exhaust any remedies under or in connection with, or
to mitigate the damages resulting from default under, any Loan Document or any
of the Guarantied Obligations or any direct or indirect security for any of the
Guarantied Obligations; any benefit of any statute of limitations; and any
requirement of acceptance of this Guaranty or any other Loan Document, and any
requirement that any Guarantor receive notice of any such acceptance;
 
3.4.3           Any defense or other right arising by reason of any law now or
hereafter in effect in any jurisdiction pertaining to election of remedies
(including but not limited to anti-deficiency laws, “one action” laws or the
like), or by reason of any election of remedies or other action or inaction by
the Administrative Agent (including but not limited to commencement or
completion of any judicial proceeding or nonjudicial sale or other action in
respect of collateral security for any of the Guarantied Obligations), which
results in denial or impairment of the right of the Administrative Agent to seek
a deficiency against the Borrower or any other Person or which otherwise
discharges or impairs any of the Guarantied Obligations; and
 
 
40

--------------------------------------------------------------------------------

 
3.4.4           Any and all defenses it may now or hereafter have based on
principles of suretyship, impairment of collateral, or the like (other than the
defense that the Guarantied Obligations shall have been fully and finally
performed and indefeasibly paid).
 
3.5. Reinstatement.  This Guaranty is a continuing obligation of the Guarantors
and shall remain in full force and effect notwithstanding that no Guarantied
Obligations may be outstanding from time to time and notwithstanding any other
event or circumstance.  Upon Payment in Full, this Guaranty shall terminate;
provided, however, that this Guaranty shall continue to be effective or be
reinstated, as the case may be, any time any payment of any of the Guarantied
Obligations is rescinded, recouped, avoided, or must otherwise be returned or
released by the Administrative Agent or any Lender upon or during the
insolvency, bankruptcy, or reorganization of, or any similar proceeding
affecting, the Borrower or for any other reason whatsoever, all as though such
payment had not been made and was due and owing.
 
3.6. Subrogation.  Each Guarantor waives and agrees it will not exercise any
rights against the Borrower or any other Guarantor arising in connection with
the Guarantied Obligations (including rights of subrogation, contribution, and
the like) until Payment in Full.  If any Guarantied Obligation shall be paid to
any Guarantor by or on behalf of the Borrower or any other Guarantor by virtue
of any right of subrogation, contribution, or the like, such amount shall be
deemed to have been paid to such Guarantor for the benefit of, and shall be held
in trust for the benefit of, the Administrative Agent and the Lenders and shall
forthwith be paid to the Administrative Agent to be credited and applied upon
the Guarantied Obligations, whether matured or unmatured, in accordance with the
terms of this Agreement.
 
3.7. No Stay.  Without limitation of any other provision of this Guaranty, if
any declaration of default or acceleration or other exercise or condition to
exercise of rights or remedies under or with respect to any Guarantied
Obligation shall at any time be stayed, enjoined, or prevented for any reason
(including but not limited to stay or injunction resulting from the pendency
against the Borrower or any other Person of a bankruptcy, insolvency,
reorganization or similar proceeding), each Guarantor agrees that, for the
purposes of this Guaranty and their obligations hereunder, the Guarantied
Obligations shall be deemed to have been declared in default or accelerated, and
such other exercise or conditions to exercise shall be deemed to have been taken
or met.
 
3.8. Joint and Several Obligations.  The obligations and additional liabilities
of the Guarantors under this Guaranty are joint and several obligations of the
Guarantors, and each Guarantor hereby waives to the full extent permitted by law
any defense it may otherwise have to the payment and performance of the
Obligations that its liability hereunder is limited and not joint and
several.  Each Guarantor acknowledges and agrees that the foregoing waivers and
those set forth below serve as a material inducement to the agreement of the
Administrative Agent and the Lenders to make the Loans, and that the
Administrative Agent and each Lender is relying on each specific waiver and all
such waivers in entering into this Guaranty.  The undertakings of each Guarantor
hereunder secure the obligations of itself and the other Guarantors.  The
Administrative Agent may, in its sole discretion, elect to enforce this Guaranty
against any Guarantor without any duty or responsibility to pursue any other
Guarantor and such an election by the Administrative Agent shall not be a
defense to any action the Administrative Agent may elect to take against any
Guarantor.
 
3.9. Keepwell.  Each Qualified ECP Guarantor (as defined below) hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds and other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under this Guaranty and the other
Loan Documents in respect of obligations pursuant to such Hedge Agreement
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section, or otherwise
under this Agreement or any other Loan Document, voidable under Debtor Relief
Laws and not for any greater amount).  Subject to Section 3.5, the obligations
of each Qualified ECP Guarantor under this Section shall remain in full force
and effect until all of the Guarantied Obligations and all the obligations of
the Guarantors shall have been paid in full in cash and the Commitments
terminated.  Each Qualified ECP Guarantor intends that this Section constitute,
and this Section shall be deemed to constitute, a “keepwell, support or other
agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.  For purposes of this
Section, “Qualified ECP Guarantor” means, in respect of any Hedge Agreement,
each Loan Party that has total assets exceeding $10,000,000 at the time the
relevant guarantee or grant of the relevant security interest becomes effective
with respect to such obligations pursuant to such Hedge Agreement or such other
Person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
Person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
 
41

--------------------------------------------------------------------------------

 
4.           INTEREST RATE
 
4.1. Interest Rate Options.  The Borrower shall pay interest in respect of the
outstanding unpaid principal amount of the Loans as selected by it from the Base
Rate Option or LIBOR Rate Option set forth below applicable to the Loans, it
being understood that, subject to the provisions of this Agreement, the Borrower
may select different Interest Rate Options and different Interest Periods to
apply simultaneously to the Loans comprising different Borrowing Tranches and
may convert to or renew one or more Interest Rate Options with respect to all or
any portion of the Loans comprising any Borrowing Tranche; provided that there
shall not be at any one time outstanding more than six (6) Borrowing Tranches in
the aggregate among all of the Loans and provided further that if a Default or
an Event of Default exists and is continuing, the Borrower may not request,
convert to, or renew the LIBOR Rate Option for any Loans and the Required
Lenders may demand that all existing Borrowing Tranches bearing interest under
the LIBOR Rate Option shall be converted immediately to the Base Rate Option,
subject to the obligation of the Borrower to pay any indemnity under Section 5.9
in connection with such conversion.  If at any time the designated rate
applicable to any Loan made by any Lender exceeds such Lender’s highest lawful
rate, the rate of interest on such Lender’s Loan shall be limited to such
Lender’s highest lawful rate.
 
4.1.1. Revolving Credit Interest Rate Options; Swing Line Interest Rate.  The
Borrower shall have the right to select from the following Interest Rate Options
applicable to the Revolving Credit Loans:
 
(i) Revolving Credit Base Rate Option:  A fluctuating rate per annum (computed
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) equal to the Base Rate plus the Applicable Margin, such interest rate
to change automatically from time to time effective as of the effective date of
each change in the Base Rate; or
 
(ii) Revolving Credit LIBOR Rate Option:  A rate per annum (computed on the
basis of a year of 360 days and actual days elapsed) equal to the LIBOR Rate as
determined for each applicable Interest Period plus the Applicable Margin.
 
Subject to Section 4.3, only the Base Rate Option applicable to Revolving Credit
Loans as set forth in clause (i) above shall apply to the Swing Loans.
 
 
42

--------------------------------------------------------------------------------

 
4.1.2. Rate Quotations.  The Borrower may call the Administrative Agent on or
before the date on which a Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made.
 
4.2. Interest Periods.  At any time when the Borrower shall select, convert to
or renew a LIBOR Rate Option, the Borrower shall notify the Administrative Agent
thereof at least three (3) Business Days prior to the effective date of such
LIBOR Rate Option by delivering a Loan Request.  The notice shall specify an
Interest Period during which such Interest Rate Option shall
apply.  Notwithstanding the preceding sentence, the following provisions shall
apply to any selection of, renewal of, or conversion to a LIBOR Rate Option:
 
4.2.1. Amount of Borrowing Tranche.  Each Borrowing Tranche of Loans under the
LIBOR Rate Option shall be in integral multiples of, and not less than, the
respective amounts set forth in Section 2.5.1; and
 
4.2.2. Renewals.  In the case of the renewal of a LIBOR Rate Option at the end
of an Interest Period, the first day of the new Interest Period shall be the
last day of the preceding Interest Period, without duplication in payment of
interest for such day.
 
4.3. Interest After Default.  To the extent permitted by Law, upon the
occurrence of an Event of Default and until such time such Event of Default
shall have been cured or waived, (i) automatically upon the failure of the
Borrower to pay any principal of any Loan due hereunder and (ii) for all other
Events of Default upon written demand by the Required Lenders to the
Administrative Agent:
 
4.3.1. Letter of Credit Fees, Interest Rate.  The Letter of Credit Fees and the
rate of interest for each Loan otherwise applicable pursuant to
Section 2.9.2  or Section 4.1, respectively, shall be increased by 2.0% per
annum;
 
4.3.2. Other Obligations.  Each other Obligation hereunder if not paid when due
shall bear interest at a rate per annum equal to the sum of the rate of interest
applicable to Revolving Credit Loans under the Base Rate Option plus an
additional 2.0% per annum from the time such Obligation becomes due and payable
and until it is Paid In Full; and
 
4.3.3. Acknowledgment.  The Borrower acknowledges that the increase in rates
referred to in this Section 4.3 reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Lenders are entitled to additional compensation for
such risk; and all such interest shall be payable by Borrower upon demand by
Administrative Agent.
 
4.4. LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.
 
4.4.1. Unascertainable.  If on any date on which a LIBOR Rate would otherwise be
determined, the Administrative Agent shall have determined that:
 
(i) adequate and reasonable means do not exist for ascertaining such LIBOR Rate,
or
 
(ii) a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the LIBOR Rate,
 
then the Administrative Agent shall have the rights specified in Section 4.4.3.
 
 
43

--------------------------------------------------------------------------------

 
4.4.2. Illegality; Increased Costs; Deposits Not Available.  If at any time any
Lender shall have determined that:
 
(i) the making, maintenance or funding of any Loan to which a LIBOR Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or
 
(ii) such LIBOR Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, or
 
(iii) after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a LIBOR Rate Option applies, respectively, are not available to such
Lender with respect to such Loan, or to banks generally, in the interbank
eurodollar market,
 
then the Administrative Agent shall have the rights specified in Section 4.4.3.
 
4.4.3. Administrative Agent’s and Lender’s Rights.  In the case of any event
specified in Section 4.4.1 above, the Administrative Agent shall promptly so
notify the Lenders and the Borrower thereof, and in the case of an event
specified in Section 4.4.2 above, such Lender shall promptly so notify the
Administrative Agent and endorse a certificate to such notice as to the specific
circumstances of such notice, and the Administrative Agent shall promptly send
copies of such notice and certificate to the other Lenders and the
Borrower.  Upon such date as shall be specified in such notice (which shall not
be earlier than the date such notice is given), the obligation of (A) the
Lenders, in the case of such notice given by the Administrative Agent, or
(B) such Lender, in the case of such notice given by such Lender, to allow the
Borrower to select, convert to or renew a LIBOR Rate Option shall be suspended
until the Administrative Agent shall have later notified the Borrower, or such
Lender shall have later notified the Administrative Agent, of the Administrative
Agent’s or such Lender’s, as the case may be, determination that the
circumstances giving rise to such previous determination no longer exist.  If at
any time the Administrative Agent makes a determination under Section 4.4.1 and
the Borrower has previously notified the Administrative Agent of its selection
of, conversion to or renewal of a LIBOR Rate Option and such Interest Rate
Option has not yet gone into effect, such notification shall be deemed to
provide for selection of, conversion to or renewal of the Base Rate Option
otherwise available with respect to such Loans.  If any Lender notifies the
Administrative Agent of a determination under Section 4.4.2, the Borrower shall,
subject to the Borrower’s indemnification Obligations under Section 5.9, as to
any Loan of the Lender to which a LIBOR Rate Option applies, on the date
specified in such notice either convert such Loan to the Base Rate Option
otherwise available with respect to such Loan or prepay such Loan in accordance
with Section 5.6.  Absent due notice from the Borrower of conversion or
prepayment, such Loan shall automatically be converted to the Base Rate Option
otherwise available with respect to such Loan upon such specified date.
 
4.5. Selection of Interest Rate Options.  If the Borrower fails to select a new
Interest Period to apply to any Borrowing Tranche of Loans under the LIBOR Rate
Option at the expiration of an existing Interest Period applicable to such
Borrowing Tranche in accordance with the provisions of Section 4.2, the Borrower
shall be deemed to have converted such Borrowing Tranche to the Base Rate
Option, as applicable to Revolving Credit Loans, commencing upon the last day of
the existing Interest Period.
 
 
44

--------------------------------------------------------------------------------

 
5.           PAYMENTS
 
5.1. Payments.  All payments and prepayments to be made in respect of principal,
interest, Commitment Fees, Letter of Credit Fees, Administrative Agent’s Fee or
other fees or amounts due from the Borrower hereunder shall be payable prior to
11:00 a.m. on the date when due without presentment, demand, protest or notice
of any kind, all of which are hereby expressly waived by the Borrower, and
without set-off, counterclaim or other deduction of any nature, and an action
therefor shall immediately accrue.  Such payments shall be made to the
Administrative Agent at the Principal Office for the account of PNC with respect
to the Swing Loans and for the ratable accounts of the Lenders with respect to
the Revolving Credit Loans in U.S. Dollars and in immediately available funds,
and the Administrative Agent shall promptly distribute such amounts to the
Lenders in immediately available funds; provided that in the event payments are
received by 11:00 a.m. by the Administrative Agent with respect to the Loans and
such payments are not distributed to the Lenders on the same day received by the
Administrative Agent, the Administrative Agent shall pay the Lenders interest at
the Federal Funds Effective Rate with respect to the amount of such payments for
each day held by the Administrative Agent and not distributed to the
Lenders.  The Administrative Agent’s and each Lender’s statement of account,
ledger or other relevant record shall, in the absence of manifest error, be
conclusive as the statement of the amount of principal of and interest on the
Loans and other amounts owing under this Agreement.
 
5.2. Pro Rata Treatment of Lenders.  Each borrowing of Revolving Credit Loans
shall be allocated to each Lender according to its Ratable Share, and each
selection of, conversion to or renewal of any Interest Rate Option and each
payment or prepayment by the Borrower with respect to principal, interest,
Commitment Fees and Letter of Credit Fees (but excluding the Administrative
Agent’s Fee and the Issuing Lender’s fronting fee) shall (except as otherwise
may be provided with respect to a Defaulting Lender and except as provided in
Section 4.4.3 in the case of an event specified in Section 4.4, 5.6.2 or 5.7) be
payable ratably among the Lenders entitled to such payment in accordance with
the amount of principal, interest, Commitment Fees and Letter of Credit Fees, as
set forth in this Agreement.  Notwithstanding any of the foregoing, each
borrowing or payment or prepayment by the Borrower of principal, interest, fees
or other amounts from the Borrower with respect to Swing Loans shall be made by
or to PNC according to Section 2.6.5.
 
5.3. Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff, counterclaim or banker’s lien, by receipt of voluntary payment,
by realization upon security, or by any other non-pro rata source, obtain
payment in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than the pro-rata share of the amount such Lender
is entitled thereto, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
 
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and
 
(ii) the provisions of this Section 5.3 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section 5.3 shall apply).
 
 
45

--------------------------------------------------------------------------------

 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
 
5.4. Presumptions by Administrative Agent.  Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Lender hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders or the Issuing Lender, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Lender, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
 
5.5. Interest Payment Dates.  Interest on Loans to which the Base Rate Option
applies shall be due and payable quarterly in arrears on each Payment
Date.  Interest on Loans to which the LIBOR Rate Option applies shall be due and
payable on the earlier of (x) quarterly in arrears on each Payment Date and (y)
the last day of each Interest Period for those Loans.  Interest on the principal
amount of each Loan or other monetary Obligation shall be due and payable on
demand after such principal amount or other monetary Obligation becomes due and
payable (whether on the stated Expiration Date, upon acceleration or otherwise).
 
5.6. Voluntary Prepayments.
 
5.6.1. Right to Prepay.  The Borrower shall have the right at its option from
time to time to prepay the Loans in whole or part without premium or penalty
(except as provided in Section 5.6.2 below, in Section 5.7 and Section
5.9).  Whenever the Borrower desires to prepay any part of the Loans, it shall
provide a prepayment notice to the Administrative Agent by 1:00 p.m. at least
one (1) Business Day prior to the date of prepayment of the Revolving Credit
Loans or no later than 1:00 p.m. on the date of prepayment of Swing Loans,
setting forth the following information:
 
(a) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;
 
(b) a statement indicating the application of the prepayment between the
Revolving Credit Loans and Swing Loans;
 
(c) a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies and Loans to which the LIBOR Rate Option
applies; and
 
 
46

--------------------------------------------------------------------------------

 
(d) the total principal amount of such prepayment, which shall not be less than
the lesser of (i) the Revolving Facility Usage or (ii) $100,000 for any Swing
Loan or $1,000,000 for any Revolving Credit Loan.
 
All prepayment notices shall be irrevocable; provided that any notice of
prepayment in full of the Obligations (accompanied by a termination in full of
the Revolving Credit Commitments) under this Section 5.6 may be conditioned
solely upon the effectiveness of another credit facility or any other financing,
sale or other similar transaction.  Subject to the proviso above, the principal
amount of the Loans for which a prepayment notice is given, together with
interest on such principal amount, shall be due and payable on the date
specified in such prepayment notice as the date on which the proposed prepayment
is to be made.  Except as provided in Section 4.4.3, if the Borrower prepays a
Loan but fails to specify the applicable Borrowing Tranche which the Borrower is
prepaying, the prepayment shall be applied first to Loans to which the Base Rate
Option applies, then to Loans to which the LIBOR Rate Option applies.  Any
prepayment hereunder shall be subject to the Borrower’s Obligation to indemnify
the Lenders under Section 5.9.
 
5.6.2. Replacement of a Lender.  In the event any Lender (i) gives notice under
Section 4.4, (ii) requests compensation under Section 5.7, or requires the
Borrower to pay any Indemnified Taxes or additional amount to any Lender or any
Official Body for the account of any Lender pursuant to Section 5.9, (iii) is a
Defaulting Lender, (iv) becomes subject to the control of an Official Body
(other than normal and customary supervision), or (v) is a Non-Consenting Lender
referred to in Section 11.1, then in any such event the Borrower may, at its
sole expense, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 11.8), all of its interests, rights (other than existing rights to
payments pursuant to Sections 5.7 or 5.8) and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:
 
(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.8;
 
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.9) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
 
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.7.1  or payments required to be made pursuant to Section 5.8,
such assignment will result in a reduction in such compensation or payments
thereafter; and
 
(iv) such assignment does not conflict with applicable Law.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
5.6.3. Designation of a Different Lending Office.  If any Lender requests
compensation under Section 5.7, or the Borrower is or will be required to pay
any Indemnified Taxes or additional amounts to any Lender or any Official Body
for the account of any Lender pursuant to Section 5.8, then such Lender shall
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 5.7 or Section 5.8, as the case may be, in
the future, and (ii) would not subject such Lender to any material unreimbursed
cost or expense and would not otherwise be materially disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment
 
 
47

--------------------------------------------------------------------------------

 
5.7. Increased Costs.
 
5.7.1. Increased Costs Generally.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate) or the Issuing
Lender;
 
(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (ii) through (iv) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
 
(iii) impose on any Lender, the Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, the Issuing Lender or other
Recipient, the Borrower will pay to such Lender, the Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.
 
5.7.2. Capital Requirements.  If any Lender or the Issuing Lender determines
that any Change in Law affecting such Lender or the Issuing Lender or any
lending office of such Lender or such Lender’s or the Issuing Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing
Lender’s capital or on the capital of such Lender’s or the Issuing Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit or
Swing Loans held by, such Lender, or the Letters of Credit issued by the Issuing
Lender, to a level below that which such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.
 
 
48

--------------------------------------------------------------------------------

 
5.7.3. Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans.  A certificate of a Lender or the Issuing Lender setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Lender or
its holding company, as the case may be, as specified in Sections 5.7.1 or 5.7.2
and delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or the Issuing Lender, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.
 
5.7.4. Delay in Requests.  Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than six (6) months prior
to the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six (6) month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
5.8. Taxes.
 
5.8.1. Issuing Lender.  For purposes of this Section 5.8, the term “Lender”
includes the Issuing Lender and the term “applicable Law” includes FATCA.
 
5.8.2. Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be without deduction
or withholding for any Taxes, except as required by applicable Law.  If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Official Body in accordance with
applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.8) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
 
5.8.3. Payment of Other Taxes by the Loan Parties.  The Loan Parties shall pay
to the relevant Official Body in accordance with applicable Law, or at the
option of the Administrative Agent reimburse it for the payment of, any Other
Taxes, in each case, prior to the same becoming due and payable.
 
5.8.4. Indemnification by the Loan Parties.  The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
5.8) payable or paid by such Recipient or required to be withheld or deducted
from a payment to such Recipient and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Official Body.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
 
 
49

--------------------------------------------------------------------------------

 
5.8.5. Indemnification by the Lenders.  Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for (i)
any Indemnified Taxes attributable to such Lender (but only to the extent that
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.8.4 relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Official Body.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.8.5.
 
5.8.6. Evidence of Payments.  As soon as practicable after any payment of Taxes
by any Loan Party to an Official Body pursuant to this Section 5.8, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Official Body evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
5.8.7. Status of Lenders.
 
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.8.7(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
 
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,
 
(a) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
 
(b) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
 
50

--------------------------------------------------------------------------------

 
(iii) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 
(iv) executed originals of IRS Form W-8ECI;
 
(v) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 5.8.7(A) to the effect that such Foreign
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or
 
(vi) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.8.7(B) or
Exhibit 5.8.7(C), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.8.7(D) on
behalf of each such direct and indirect partner;
 
(a) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(b) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
 
51

--------------------------------------------------------------------------------

 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
5.8.8. Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.8 (including by
the payment of additional amounts pursuant to this Section 5.8), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 5.8 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Official Body with respect to such refund).  Such indemnifying party,
upon the request of such indemnified party incurred in connection with obtaining
such refund, shall repay to such indemnified party the amount paid over pursuant
to this Section 5.8.8 (plus any penalties, interest or other charges imposed by
the relevant Official Body) in the event that such indemnified party is required
to repay such refund to such Official Body.  Notwithstanding anything to the
contrary in this Section 5.8.8), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this Section
5.8.8 the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.
 
5.8.9. Survival.  Each party’s obligations under this Section 5.8 shall survive
the resignation of the Administrative Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all Obligations.
 
5.9. Indemnity.  In addition to the compensation or payments required by
Section 5.7 or Section 5.8, the Borrower shall indemnify each Lender against all
liabilities, losses or expenses (including loss of anticipated profits, any
foreign exchange losses and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan, from fees payable to
terminate the deposits from which such funds were obtained or from the
performance of any foreign exchange contract) which such Lender sustains or
incurs as a consequence of any:
 
(i) payment, prepayment, conversion or renewal of any Loan to which a LIBOR Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due),
 
(ii) attempt by the Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.5 or
Section 4.2 or notice relating to prepayments under Section 5.6, or
 
If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or
expense.  Such notice shall set forth in reasonable detail the basis for such
determination.  Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.
 
 
52

--------------------------------------------------------------------------------

 
6.           REPRESENTATIONS AND WARRANTIES
 
6.1. Representations and Warranties.  The Loan Parties, jointly and severally,
represent and warrant to the Administrative Agent and each of the Lenders as
follows:
 
6.1.1. Organization and Qualification; Power and Authority; Compliance With
Laws; Title to Properties; Event of Default.  Each Loan Party and each
Subsidiary of each Loan Party (i) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, (ii) has the
lawful power to own or lease its properties and to engage in the business it
presently conducts or proposes to conduct, (iii) is duly licensed or qualified
and in good standing (to the extent such concept is applicable) in each
jurisdiction where the property owned or leased by it or the nature of the
business transacted by it or both makes such licensing or qualification
necessary, except where the failure to be licensed or qualified could not
reasonably be expected to have a Material Adverse Effect, (iv) has full power to
enter into, execute, deliver and carry out this Agreement and the other Loan
Documents to which it is a party, to incur the Indebtedness contemplated by the
Loan Documents and to perform its Obligations under the Loan Documents to which
it is a party, (v) is in compliance in all material respects with all applicable
Laws, including all Anti-Terrorism Laws (other than Environmental Laws which are
specifically addressed in Section 6.1.14) in all jurisdictions in which any Loan
Party or Subsidiary of any Loan Party is presently or will be doing business
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, and (vi) has good title to or valid leasehold interest
in all properties, assets and other rights which it purports to own or lease or
which are reflected as owned or leased on its books and records, free and clear
of all Liens except Permitted Liens.  No Default or Event of Default exists or
is continuing.
 
6.1.2. Subsidiaries and Owners.  Schedule 6.1.2 states as of the Closing Date
(i) the name of each of the Borrower’s Subsidiaries, its jurisdiction of
organization and the amount, percentage and type of equity interests in such
Subsidiary (the “Subsidiary Equity Interests”), and (ii) any options, warrants
or other rights outstanding to purchase any such equity interests referred to
above (collectively the “Equity Interests”).  The Borrower and each Subsidiary
of the Borrower has good title to all of the Subsidiary Equity Interests it
purports to own, free and clear in each case of any Lien and all such Subsidiary
Equity Interests have been validly issued, fully paid and nonassessable.
 
6.1.3. Investment Companies.  None of the Loan Parties or Subsidiaries of any
Loan Party is an “investment company” registered or required to be registered
under the Investment Company Act of 1940 or under the “control” of an
“investment company” as such terms are defined in the Investment Company Act of
1940 and shall not become such an “investment company” or under such “control.”
 
6.1.4. Validity and Binding Effect.  Each Loan Party has the right, power and
authority and has taken all necessary corporation or other entity action to
authorize the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party.  This Agreement and each of the
other Loan Documents (i) has been duly and validly executed and delivered by
each Loan Party, and (ii) constitutes, or will constitute, legal, valid and
binding obligations of each Loan Party which is or will be a party thereto,
enforceable against such Loan Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
 
53

--------------------------------------------------------------------------------

 
6.1.5. No Conflict; Material Agreements; Consents.  Neither the execution and
delivery of this Agreement or the other Loan Documents by any Loan Party nor the
consummation of the transactions herein or therein contemplated or compliance
with the terms and provisions hereof or thereof by any of them will (i) violate,
constitute a default under or result in any breach of (A) the terms and
conditions of the certificate of incorporation, bylaws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents of any Loan Party or (B) any
Law or any material agreement or instrument or order, writ, judgment, injunction
or decree to which any Loan Party or any of its Subsidiaries is a party or by
which it or any of its Subsidiaries is bound or to which it is subject, in each
case, except where such violation, default or breach could not reasonably be
expected to have a Material Adverse Effect or (ii) result in the creation or
enforcement of any Lien, charge or encumbrance whatsoever upon any property (now
or hereafter acquired) of any Loan Party or any of its Subsidiaries (other than
Liens granted under the Loan Documents).  There is no default under such
material agreement (referred to above) that has had or could reasonably be
expected to have a Material Adverse Effect and none of the Loan Parties or their
Subsidiaries is bound by any contractual obligation, or subject to any
restriction in any organization document, or any requirement of Law which has
had or could reasonably be expected to have a Material Adverse Effect.  No
consent, approval, exemption, order or authorization of, or a registration or
filing with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of this
Agreement and the other Loan Documents, except such as have been obtained or
made and are in full force and effect.
 
6.1.6. Litigation.  There are no actions, suits, proceedings or investigations
pending or, to the knowledge of any Authorized Officer of any Loan Party,
threatened, in writing, against such Loan Party or any Subsidiary of such Loan
Party at law or in equity before any Official Body as to which there is a
reasonable likelihood of an adverse determination and which, if adversely
determined, could reasonably be expected to have a Material Adverse
Effect.  None of the Loan Parties or any Subsidiaries of any Loan Party is in
violation of any order, writ, injunction or any decree of any Official Body
which could reasonably be expected to have a Material Adverse Effect.
 
6.1.7. Financial Statements.
 
(i) Historical Statements.  The Borrower has delivered to the Administrative
Agent copies of its audited consolidated year-end financial statements for and
as of the end of the fiscal years ended December 31, 2011, December 31, 2012 and
December 31, 2013.  In addition, the Borrower has delivered to the
Administrative Agent copies of its unaudited consolidated interim financial
statements for the fiscal year to date and as of the end of the fiscal quarter
ended June 30, 2014 (all such annual and interim statements being collectively
referred to as the “Statements”).  The Statements were compiled from the books
and records maintained by the Borrower’s management, are correct and complete in
all material respects and fairly represent in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries as of the
respective dates thereof and the results of operations for the fiscal periods
then ended and have been prepared in accordance with GAAP, subject (in the case
of the interim statements) to normal year-end audit adjustments and the absence
of footnotes.
 
(ii) Accuracy of Financial Statements.  Neither the Borrower nor any Subsidiary
of the Borrower has any liabilities, contingent or otherwise, or forward or
long-term commitments that are not disclosed in the Statements or in the notes
thereto, and except as disclosed therein there are no unrealized or anticipated
losses from any commitments of the Borrower or any Subsidiary of the Borrower
which could reasonably be expected to have a Material Adverse Effect.  Since
December 31, 2013, there has been no event or development which has had or could
reasonably be expected to have a Material Adverse Effect.
 
 
54

--------------------------------------------------------------------------------

 
6.1.8. Margin Stock.  None of the Loan Parties or any Subsidiaries of any Loan
Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U, T or X as promulgated by the Board of Governors of the
Federal Reserve System).  No part of the proceeds of any Loan has been or will
be used, immediately, incidentally or ultimately, to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock or which is inconsistent with the provisions of the
regulations of the Board of Governors of the Federal Reserve System.  None of
the Loan Parties or any Subsidiary of any Loan Party holds or intends to hold
margin stock in such amounts that more than 25% of the reasonable value of the
assets of any Loan Party or Subsidiary of any Loan Party are or will be
represented by margin stock.
 
6.1.9. Full Disclosure.  Neither this Agreement nor any other Loan Document, nor
any certificate, statement, agreement or other documents (other than information
of a general economic, forward-looking or industry nature) furnished to the
Administrative Agent or any Lender in connection herewith or therewith, when
taken as a whole, contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained herein
and therein (when taken as a whole), in light of the circumstances under which
they were made, not materially misleading; provided, that with respect to
projected financial information, the Loan Parties only represent that such
information was prepared in good faith based upon assumptions that were
reasonable at the time made (it being understood that projections are subject to
significant uncertainties and contingencies and no assurance can be given that
any particular projection will be realized and variances may be
material).  There is no fact known to any Loan Party which materially adversely
affects the business, property, assets, financial condition or results of
operations of any Loan Party or Subsidiary of any Loan Party which has not been
set forth in this Agreement or in the certificates, statements, agreements or
other documents furnished in writing to the Administrative Agent and the Lenders
prior to or at the date hereof in connection with the transactions contemplated
hereby.
 
6.1.10. Taxes.  All federal, state, local and other tax returns required to have
been filed with respect to each Loan Party and each Subsidiary of each Loan
Party have been filed, and payment or adequate provision has been made for the
payment of all taxes, fees, assessments and other governmental charges which
have or may become due and payable pursuant to said returns or to assessments
received, except to the extent (i) that such taxes, fees, assessments and other
charges are being contested in good faith by appropriate proceedings diligently
conducted and for which such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made or (ii) to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 
6.1.11. Patents, Trademarks, Copyrights, Licenses, Etc.  Each Loan Party and
each Subsidiary of each Loan Party owns or possesses all the material patents,
trademarks, service marks, trade names, copyrights, licenses, registrations,
franchises, permits and rights necessary to own and operate its properties and
to carry on its business as presently conducted and planned to be conducted by
such Loan Party or Subsidiary, without known possible, alleged or actual
conflict with the rights of others, expect, in each case, to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 
6.1.12. Insurance.  The properties of each Loan Party and each of its
Subsidiaries are insured pursuant to policies and other bonds which are valid
and in full force and effect and which provide adequate coverage from reputable
and financially sound insurers in amounts sufficient to insure the assets and
risks of each such Loan Party and Subsidiary in accordance with prudent business
practice in the industry of such Loan Parties and Subsidiaries.
 
 
55

--------------------------------------------------------------------------------

 
6.1.13. ERISA Compliance.  (i)  Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state Laws.  Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of any Authorized Officer of the Borrower,
nothing has occurred which would prevent, or cause the loss of, such
qualification.  Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
 
(ii) Except as could not reasonably be expected to have a Material Adverse
Effect, (a) no ERISA Event has occurred or is reasonably expected to occur; (b)
neither Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (c) neither
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; (d) neither Borrower nor any
ERISA Affiliate has engaged in a transaction that could be subject to Sections
4069 or 4212(c) of ERISA; and (e) except to the extent required under Section
4980B of the Code and Section 601 et seq. of ERISA or similar state laws no
employee benefit plan sponsored or maintained by the Borrower or its
Subsidiaries provides health or welfare benefits (through the purchase of
insurance or otherwise) for any retired or former employee of the Borrower or
any of its Subsidiaries.
 
6.1.14. Environmental Matters.  Each Loan Party is and, to the knowledge of the
Authorized Officers of each respective Loan Party, each of its Subsidiaries is
and has been in compliance in all material respects with applicable
Environmental Laws except as disclosed on Schedule 6.1.14; provided that such
matters so disclosed could not reasonably be expected, individually or in the
aggregate, to have  a Material Adverse Effect.
 
6.1.15. Labor Matters.  There are no collective bargaining agreements or
Multiemployer Plans covering the employees of any Loan Party or any Subsidiary
as of the Closing Date and neither any Loan Party nor any Subsidiary is subject
to any strikes, walkouts, work stoppages or other material labor difficulty as
of the Closing Date.
 
6.1.16. Solvency.  The Borrower is Solvent, and the Borrower and its
Subsidiaries on a consolidated basis are Solvent.
 
6.1.17. Anti-Money Laundering/International Trade Law Compliance.  Neither the
Borrower, any Guarantor, any of its or their Subsidiaries, or to the knowledge
of any Authorized Officer of the Borrower, any other Covered Entity (i) is a
Sanctioned Person or is resident in any Sanctioned Country; (ii) has any of its
assets in a Sanctioned Country or has any assets in the possession, custody or
control of a Sanctioned Person, in each case in violation of any law,
regulation, order or directive enforced by any Compliance Authority; or (iii)
does business in or with, or derives operating income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any law, regulation, order or directive enforced by any Compliance
Authority.  In addition to the foregoing, each of the Loan Parties represents
and warrants that (i) the proceeds of the Loans and Letters of Credit will not
be used to fund any operations in, finance any investments or activities in, or,
make any payments to, a Sanctioned Country or Sanctioned Person in violation of
any law, regulation, order or directive enforced by any Compliance Authority and
(ii) the funds used to repay the Loans are not derived from any unlawful
activity.
 
 
56

--------------------------------------------------------------------------------

 
6.1.18. Anti-Corruption.  The Borrower, each Guarantor and each of its and their
Subsidiaries has conducted its business in material compliance with the
applicable Anti-Corruption Laws and has instituted and maintains policies and
procedures to promote and achieve compliance with such Anti-Corruption Laws.
 
7.           CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
 
The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:
 
7.1. Closing Date.
 
7.1.1. Deliveries.  On the Closing Date, the Administrative Agent shall have
received each of the following in form and substance satisfactory to the
Administrative Agent:
 
(i) A certificate of each of the Loan Parties signed by an Authorized Officer,
dated the Closing Date stating that (v) all representations and warranties of
the Loan Parties set forth in this Agreement are true and correct in all
material respects, (w) no Default or Event of Default exists, (x) no action,
suit, investigation or proceeding is pending or, to the knowledge of any
Authorized Officer of the Borrower, threatened in writing in any court or before
any arbitrator or governmental authority that could reasonably be expected to
have a Material Adverse Effect and (z) no event or condition has occurred since
December 31, 2013 that has had or could reasonably be expected to have a
Material Adverse Effect;
 
(ii) A certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of each of the Loan Parties, certifying as appropriate as
to: (a) all corporate or other entity action taken by each Loan Party in
connection with this Agreement and the other Loan Documents; (b) the names of
the Authorized Officers authorized to sign the Loan Documents and their true
signatures; and (c) copies of its organizational documents as in effect on the
Closing Date certified by the appropriate state official where such documents
are filed in a state office together with certificates from the appropriate
state officials as to the continued existence and good standing of each Loan
Party in its state of organization;
 
(iii) This Agreement and each of the other Loan Documents signed by an
Authorized Officer;
 
(iv) A written opinion of (i) Andrew M. Johnson, Esq., General Counsel for the
Loan Parties and (ii) Hunton and Williams LLC, special counsel for the Loan
Parties, in each case, dated the Closing Date and as to the matters reasonably
requested by the Administrative Agent;
 
(v) If there shall be any Facility Outstandings on the Closing Date, a duly
completed Compliance Certificate as of the last day of the fiscal quarter of
Borrower most recently ended prior to the Closing Date, signed by an Authorized
Officer of Borrower;
 
 
57

--------------------------------------------------------------------------------

 
(vi) All material consents required to effectuate the transactions contemplated
hereby;
 
(vii) A Lien search in acceptable scope and with acceptable results; and
 
(viii) Such other documents in connection with such transactions as the
Administrative Agent or its counsel may reasonably request.
 
7.1.2. Payment of Fees.  The Borrower shall have paid all fees and expenses
payable on or before the Closing Date as required by this Agreement, the
Administrative Agent’s Letter or any other Loan Document, to the extent invoiced
prior to the Closing Date.
 
7.2. Each Loan or Letter of Credit.  At the time of making any Loans or issuing,
extending or increasing any Letters of Credit and after giving effect to the
proposed extensions of credit: (i) the representations and warranties of the
Loan Parties shall be true and correct in all material respects, (ii) no Default
or Event of Default shall have occurred and be continuing, (iii) the making of
the Loans or issuance, extension or increase of such Letter of Credit shall not
violate any Law applicable to any Loan Party or Subsidiary of any Loan Party or
any of the Lenders, (iv) the Borrower shall have delivered to the Administrative
Agent a duly executed and completed Loan Request or to the Issuing Lender an
application for a Letter of Credit, as the case may be and (v) in the event the
most recent Compliance Certificate delivered by the Borrower pursuant to Section
8.3.3 indicates that the Consolidated Total Leverage Ratio is greater than 2.75
to 1.00, the Borrower shall have delivered a pro forma Compliance Certificate
giving effect to the proposed extension of credit and which demonstrates that
the Consolidated Total Leverage Ratio is less than or equal to 3.00 to 1.0 on a
pro forma basis.
 
8.           COVENANTS
 
The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:
 
8.1. Affirmative Covenants.
 
8.1.1. Preservation of Existence, Etc.  Each Loan Party shall, and shall cause
each of its Subsidiaries to, maintain its legal existence as a corporation,
limited partnership, limited liability company or other business entity and its
license or qualification and good standing in each jurisdiction in which its
ownership or lease of property or the nature of its business makes such license
or qualification necessary, except (i) where such failure to do so could not
reasonably be expected to have a Material Adverse Effect or (ii) as otherwise
expressly permitted in Section 8.2.6.
 
8.1.2. Payment of Liabilities, Including Taxes, Etc.  Each Loan Party shall, and
shall cause each of its Subsidiaries to, duly pay and discharge all liabilities
to which it is subject or which are asserted against it, promptly as and when
the same shall become due and payable, including all taxes, assessments and
governmental charges upon it or any of its properties, assets, income or
profits, prior to the date on which penalties attach thereto, except (i) to the
extent that such liabilities, including taxes, assessments or charges, are being
contested in good faith and by appropriate and lawful proceedings diligently
conducted and for which such reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made or (ii) to the extent such
failure could not reasonably be expected to have a Material Adverse Effect.
 
8.1.3. Maintenance of Insurance.  Each Loan Party shall, and shall cause each of
its Subsidiaries to, insure its properties and assets against loss or damage by
fire and such other insurable hazards as such assets are commonly insured
(including fire, extended coverage, property damage, workers’ compensation,
public liability and business interruption insurance) and against other risks in
such amounts as similar properties and assets are insured by prudent companies
in similar circumstances carrying on similar businesses, and with reputable and
financially sound insurers, including self-insurance to the extent customary.
 
 
58

--------------------------------------------------------------------------------

 
8.1.4. Maintenance of Properties and Leases.  Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain in good repair, working order and
condition (ordinary wear and tear and casualty excepted) in accordance with the
general practice of other businesses of similar character and size, all of those
properties useful or necessary to its business, and from time to time, such Loan
Party will make or cause to be made all appropriate repairs, renewals or
replacements thereof.
 
8.1.5. Visitation Rights.  Each Loan Party shall, and shall cause each of its
Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Administrative Agent (or if any Event of Default has
occurred and is continuing, any Lender), upon reasonable prior notice, to visit
and inspect any of its properties during normal business hours and to examine
and make excerpts from its books and records and discuss its business affairs,
finances and accounts with its officers, all in such detail as the
Administrative Agent may reasonably request, provided that so long as no Event
of Default has occurred and is continuing, the Administrative Agent and its
designated representatives shall not be reimbursed for more than one such visit
and inspection per year.  In the event any Lender desires to conduct an audit of
any Loan Party after an Event of Default, such Lender shall make a reasonable
effort to conduct such audit contemporaneously with any audit to be performed by
the Administrative Agent.  To the extent that the Administrative Agent or any
Lender obtains possession of any proprietary information in the course of such
visit or inspection, the Administrative Agent and each Lender shall handle such
information in accordance with Section 11.9 of this Agreement.
 
8.1.6. Keeping of Records and Books of Account.  The Borrower shall, and shall
cause each Subsidiary of the Borrower to, maintain and keep proper books of
records and accounts which enable the Borrower and its Subsidiaries to issue
financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Official Body having jurisdiction over the Borrower or
any Subsidiary of the Borrower.
 
8.1.7. Compliance with Laws; Use of Proceeds.  Each Loan Party shall, and shall
cause each of its Subsidiaries to, comply with all applicable Laws, including
all Environmental Laws, in all respects; provided that it shall not be deemed to
be a violation of this Section 8.1.7 if any failure to comply with any Law would
not result in fines, penalties, remediation costs, other similar liabilities or
injunctive relief which in the aggregate could not reasonably be expected to
have a Material Adverse Effect.  The Loan Parties will use the Letters of Credit
and the proceeds of the Loans only in accordance with Section 2.8 and as
permitted by applicable Law.
 
8.1.8. Anti-Terrorism Laws.  None of the Loan Parties is or shall be (i) a
Person with whom any Lender is restricted from doing business under Executive
Order No. 13224 or any other Anti-Terrorism Law or (ii) engaged in any business
involved in making or receiving any contribution of funds, goods or services to
or for the benefit of such a Person or in any transaction that evades or avoids,
or has the purpose of evading or avoiding, the prohibitions set forth in any
Anti-Terrorism Law.  The Loan Parties shall provide to the Lenders any
certifications or information that a Lender reasonably requests to confirm
compliance by the Loan Parties with Anti-Terrorism Laws.
 
8.1.9. Guarantors.    (a) Within thirty (30) days after a Person becomes a
Material Domestic Subsidiary (either by qualifying independently as such or
being designated by the Borrower as a Guarantor pursuant to the definition of
“Material Domestic Subsidiary”) (or such later date as the Administrative Agent
may agree in its sole discretion) or (b) if any Subsidiary is or shall become a
co-borrower or co-obligor with the Borrower, or is or shall become obligated
under any Guaranty, with respect to the obligations owed by the Borrower, in
each case under any Indebtedness in excess of $10,000,000 then, in each case,
the Borrower shall cause such Person to (i) become a Guarantor by executing and
delivering to the Administrative Agent a Guarantor Joinder, substantially in the
forms of Exhibit 1.1(G), or such other documents as the Administrative Agent
shall deem appropriate for such purpose, and (ii) deliver to the Administrative
Agent documents of the types referred to in Section 7.1.1 and favorable opinions
of counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (i)), all in form content and scope satisfactory to the Administrative
Agent.
 
 
59

--------------------------------------------------------------------------------

 
8.1.10. ERISA Compliance.  Do, and cause each of its ERISA Affiliates to do,
each of the following: (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state law; (b) cause each Plan that is qualified under Section 401(a) of the
Code to maintain such qualification; and (c) make all required contributions to
any Plan subject to Section 412, Section 430 or Section 431 of the Code.
 
8.1.11. Anti-Corruption Laws.  Each of the Borrower, each Guarantor and each of
its and their Subsidiaries shall conduct its business in compliance in all
material respects with applicable Anti-Corruption Laws and maintain policies and
procedures designed to promote and achieve compliance with such Anti-Corruption
Laws.  No Covered Entity shall, directly or indirectly, use the proceeds of any
Loan or Letter of Credit for any purpose which would violate the applicable
Anti-Corruption Laws.
 
8.2. Negative Covenants.
 
8.2.1. Indebtedness.  Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time create, incur, assume or suffer to exist
any Indebtedness, except:
 
(i) Indebtedness under the Loan Documents;
 
(ii) Existing Indebtedness as set forth on Schedule 8.2.1 (including any
extensions or renewals thereof; provided there is no increase in the amount
thereof (other than for accrued interest, premiums, costs and expenses) or other
significant change in the terms thereof);
 
(iii) Indebtedness of the Borrower and its Subsidiaries incurred to finance the
purchase price or the cost of construction or improvement of such fixed or
capital assets or the acquisition, construction or improvement of such fixed or
capital assets (including any capital lease obligations); provided (a) that such
Indebtedness is incurred prior to or within 90 days after such acquisition,
improvement or completion of the construction thereof, (b) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital asset and (c) the aggregate outstanding principal amount
of such Indebtedness does not exceed $30,000,000 at any time;
 
(iv) Indebtedness of a Loan Party to another Loan Party;
 
(v)  Indebtedness (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Hedge Agreement, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view”; and (ii)
such Hedge Agreement does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;
 
 
60

--------------------------------------------------------------------------------

 
(vi) Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person in connection with an
Investment permitted pursuant to Section 8.2.4, to the extent that (i) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, (ii) neither the
Borrower nor any Subsidiary thereof (other than such Person or any other Person
that such Person merges with or that acquires the assets of such Person) shall
have any liability or other obligation with respect to such Indebtedness and
(iii) the aggregate outstanding principal amount of such Indebtedness does not
exceed $20,000,000 at any time outstanding;
 
(vii) Unsecured intercompany Indebtedness:
 
(a) owed by any Loan Party to another Loan Party;
 
(b) owed by any Loan Party to any Non-Guarantor Subsidiary (provided that such
Indebtedness shall be subordinated to the Obligations in a manner reasonably
satisfactory to the Administrative Agent);
 
(c) owed by any Non-Guarantor Subsidiary to any other Non-Guarantor Subsidiary;
and
 
(d) owed by any Non-Guarantor Subsidiary to any Loan Party to the extent
permitted pursuant to Section 8.2.4;
 
(viii) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;
 
(ix) Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing;
 
(x) Indebtedness of Foreign Subsidiaries in an aggregate principal amount not to
exceed $20,000,000 at any time outstanding;
 
(xi) Indebtedness of any Loan Party or any Subsidiary thereof not otherwise
permitted pursuant to this Section in an aggregate principal amount not to
exceed $20,000,000 and which Indebtedness may be secured to the extent such
Liens are permitted pursuant to clause (o) of the definition of “Permitted
Liens”;
 
(xii) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business; and
 
(xiii) unsecured Indebtedness of any Loan Party or any Subsidiary thereof not
otherwise permitted pursuant to this Section at any time outstanding so long as
(a) no Default or Event of Default exists or would result therefrom, (b) the
Borrower shall have delivered a Compliance Certificate demonstrating that, upon
giving effect to the incurrence of such Indebtedness the Consolidated Total
Leverage Ratio shall be no greater than 2.75 to 1.0 as of the most recent fiscal
quarter end for which the Borrower was required to deliver financial statements
pursuant to Section 8.3.1 or 8.3.2, (c) such Indebtedness shall not have a
maturity date or require mandatory prepayment or redemption earlier than the
date that is ninety-one (91) days after the Expiration Date; and (d) the
material terms and conditions of such Indebtedness shall be no more restrictive
than the terms and conditions set forth in this Agreement.
 
 
61

--------------------------------------------------------------------------------

 
8.2.2. Liens.  Each of the Loan Parties shall not, and shall not permit any of
its Subsidiaries to, at any time create, incur, assume or suffer to exist any
Lien on any of its property or assets, tangible or intangible, now owned or
hereafter acquired, or agree or become liable to do so, except Permitted Liens.
 
8.2.3. [Reserved].
 
8.2.4. Loans and Investments.  Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at make any Investments, except:
 
(i) trade credit in the ordinary course of business;
 
(ii) Permitted Investments;
 
(iii) Investments by the Borrower and its Subsidiaries existing on the date
hereof in the capital stock of its Subsidiaries;
 
(iv) Guaranties of Indebtedness permitted by this Agreement;
 
(v) Investments by (a) any Loan Party in any other Loan Party, (b) any
Subsidiary that is not a Loan Party in any Loan Party or any other Subsidiary
that is not a Loan Party and (c) any Loan Party in any Subsidiary that is not a
Loan Party; provided that (x) any investment consisting of loans or advances to
any Loan Party pursuant to clause (a) above shall be subordinated to the payment
of the Obligations in a manner reasonably satisfactory to the Administrative
Agent and (y) the aggregate amount of all investments permitted pursuant to
clause (c) above at any time outstanding together with the aggregate amount of
any assets sold, transferred or leased from or by a Loan Party to any Subsidiary
that is not a Loan Party over the term of this Agreement shall not exceed
$20,000,000;
 
(vi) intercompany accounts receivable and accounts payable arising in the
ordinary course of business for services rendered or the purchase or sale of
assets among the Borrower and its Subsidiaries to the extent such purchase or
sale is not otherwise prohibited under this Agreement;
 
(vii) Investments by any Loan Party in any Subsidiary that is not a Loan Party
as long as the proceeds of such Investment are promptly used by such Subsidiary
to consummate a Permitted Acquisition;
 
(viii) issuances of common Equity Interests in connection with the consummation
of Permitted Acquisitions;
 
 
62

--------------------------------------------------------------------------------

 
(ix) Permitted Acquisitions;
 
(x) Investments in the form of loans and advances to officers, directors and
employees in the ordinary course of business in an aggregate amount not to
exceed at any time outstanding $5,000,000 (determined without regard to any
write-downs or write-offs of such loans or advances);
 
(xi) Investments in Joint Ventures; provided, that the aggregate amount of all
such Investments shall not at any time exceed $25,000,000 in any fiscal year;
and
 
(xii) Investments not otherwise permitted pursuant to this Section in an
aggregate amount not to exceed $30,000,000 over the term of this Agreement;
provided that, immediately before and immediately after giving pro forma effect
to any such Investments, no Default or Event of Default shall have occurred and
be continuing.
 
8.2.5. Dividends and Related Distributions and Restricted Payments.   Each of
the Loan Parties shall not, and shall not permit any of its Subsidiaries to make
or pay, or agree to become or remain liable to make or pay, any dividend or
other distribution of any nature (whether in cash, property, securities or
otherwise) on account of or in respect of shares of its Equity Interests, on
account of the purchase, redemption, retirement or acquisition of shares of its
Equity Interests (or warrants, options or rights therefor), except, so long as
no Event of Default has occurred and is continuing or would result therefrom:
 
(i) Each Subsidiary may make payments to the Borrower, the Guarantors and any
other Person that owns an Equity Interest in such Subsidiary, ratably according
to their respective holdings of the type of Equity Interest in respect of which
such payment is being made;
 
(ii) The Borrower and each Subsidiary of the Borrower may issue shares (or
warrants, options or rights therefor) pursuant to and in accordance with stock
option plans or other benefit plans for management or employees of the Company
and its Subsidiaries;
 
(iii) Each of the Loan Parties may redeem, retire or otherwise acquire shares of
its Equity Interests or options or other equity or phantom equity in respect of
its Equity Interests from present or former officers, employees, directors or
consultants (or their family members or trusts or other entities for the benefit
of any of the foregoing) or make severance payments to such Persons in
connection with the death, disability or termination of employment or
consultancy of any such officer, employee, director or consultant in an
aggregate amount not to exceed $20,000,000 per fiscal year;
 
(iv) Each of the Loan Parties may declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Person;
 
(v) Each of the Loan Parties may purchase, redeem or otherwise acquire Equity
Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;
 
(vi) The Loan Parties may make payments not otherwise permitted pursuant to this
Section not exceeding $30,000,000 in the aggregate in any fiscal year of the
Borrower; provided that, immediately before and immediately after giving pro
forma effect to any such payments, no Default or Event of Default shall have
occurred and be continuing.
 
 
63

--------------------------------------------------------------------------------

 
8.2.6. Liquidations, Mergers, Consolidations, Acquisitions.  Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, dissolve,
liquidate or wind-up its affairs, or become a party to any merger or
consolidation; provided that:
 
(i) any Loan Party other than the Borrower may consolidate or merge into another
Loan Party which is wholly-owned by one or more of the other Loan Parties or the
Borrower;
 
(ii) any Subsidiary may merge with (x) the Borrower, provided further that the
Borrower shall be the continuing or surviving person, or (y) any one or more
other Subsidiaries, provided further that when any Guarantor is merging with
another Subsidiary, the Guarantor shall be the continuing or surviving Person;
 
(iii) any Subsidiary that is not a Loan Party may liquidate or dissolve if a
Responsible Officer of the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and could
not reasonably be expected to be disadvantageous to the Lenders;
 
(iv) any Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided further that if the transferor in such transaction is a Guarantor, then
the transferee must either be the Borrower or a Guarantor; and
 
(v) the Borrower or any Subsidiary of the Borrower may merge with another Person
in connection with a Permitted Acquisition so long as the Borrower (or
such  Subsidiary if the Borrower is not a party to such merger) is the
continuing or surviving entity.
 
8.2.7. Dispositions of Assets or Subsidiaries.  Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, sell, convey, assign,
lease or otherwise transfer or dispose of, voluntarily or involuntarily, any of
its properties or assets, tangible or intangible (including sale, assignment or
other disposition of accounts, contract rights, chattel paper, equipment or
general intangibles with or without recourse or of Capital Stock of a Subsidiary
of such Loan Party), except:
 
(i) transactions involving the sale of inventory in the ordinary course of
business;
 
(ii) any sale, transfer or lease of assets in the ordinary course of business
which are no longer useful or required in the conduct of such Loan Party’s or
such Subsidiary’s business;
 
(iii) any sale, transfer or lease of assets by any Loan Party or any Subsidiary
thereof to a Loan Party or from a Subsidiary that is not a Loan Party to another
Subsidiary that is not a Loan Party;
 
(iv) any sale, transfer or lease of assets in the ordinary course of business
which are replaced by substitute assets;
 
(v) sales or other dispositions permitted pursuant to Section 8.2.6;
 
 
64

--------------------------------------------------------------------------------

 
(vi) licenses (with respect to intellectual property and other property), leases
or subleases granted to third parties in the ordinary course of business not
adversely interfering in any material respect with the ordinary conduct of the
business of the Borrower or its Subsidiaries;
 
(vii) any sale, lease or transfer of assets from any Loan Party to any
Subsidiary that is not a Loan Party; provided that the aggregate amount of all
such dispositions pursuant to this clause (vii) over the term of this Agreement
together with the aggregate amount of all investments made pursuant to Section
8.2.4(v)(c) at any time outstanding shall not exceed $20,000,000; and
 
(viii) any sale, transfer or lease of assets not otherwise permitted pursuant to
this Section; provided that (a) at the time of sale, transfer or lease of such
assets, no Default or Event of Default shall exist or would result from such
sale, transfer or lease of such assets, (b) such sale, transfer or lease of such
assets is made for fair market value and the consideration received shall be no
less than 75% in cash, and (c) the aggregate fair market value of all property
disposed of in reliance on this clause (v) shall not exceed $10,000,000 in any
fiscal year of the Borrower.
 
8.2.8. Affiliate Transactions.  Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, enter into or carry out any transaction
with any Affiliate of any Loan Party (including purchasing property or services
from or selling property or services to any Affiliate of any Loan Party or other
Person) unless such transaction (a) is not otherwise prohibited by this
Agreement, is entered into in the ordinary course of business upon fair and
reasonable arm’s-length terms and conditions and is in accordance with all
applicable Law or (b) is otherwise permitted by this Agreement.
 
8.2.9. [Reserved].
 
8.2.10. Continuation of or Change in Business.  Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, engage in any material
line of business substantially different from those lines of business as
conducted by the Loan Parties and the Subsidiaries as of the Closing Date and
any line of business reasonably related or incidental thereto.
 
8.2.11. [Reserved].
 
8.2.12. Changes in Organizational Documents.  Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, amend in any respect its
certificate of incorporation (including any provisions or resolutions relating
to Capital Stock), by-laws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents if such amendment would be adverse in any
material respect to the Lenders.
 
8.2.13. [Reserved].
 
8.2.14. Maximum Consolidated Total Leverage Ratio.    If, in any given fiscal
quarter of the Borrower there were any Facility Outstandings at any time during
such fiscal quarter, the Loan Parties shall not permit the Consolidated Total
Leverage Ratio, calculated as of the end of such fiscal quarter for the four
fiscal quarters then ended, to exceed 3.00 to 1.0.
 
8.2.15. Minimum Interest Coverage Ratio.    If, in any given fiscal quarter of
the Borrower there were any Facility Outstandings at any time during such fiscal
quarter, the Loan Parties shall not permit the Consolidated Interest Coverage
Ratio, calculated as of the end of such fiscal quarter for the four fiscal
quarters then ended, to be less than 3.50 to 1.0.
 
 
65

--------------------------------------------------------------------------------

 
8.2.16. No Burdensome Agreements (including Negative Pledges).  Each of the Loan
Parties shall not, and shall not permit any Subsidiary, to enter into or suffer
to exist or become effective any agreement that (i) limits the ability of (x)
any Subsidiary to make any dividends or other distributions to the Borrower or
any other Loan Party or to otherwise transfer property to the Borrower or any
other Loan Party, (y) any Subsidiary to Guaranty Indebtedness of the Borrower or
(z) of the Borrower or any Subsidiary to create, incur or suffer to exist Liens
on the property or revenues of such Person, whether now owned or hereafter
acquired, other than (I) this Agreement and the other Loan Documents, (II) with
respect to a Subsidiary imposed pursuant to an agreement that has been entered
into in connection with a disposition of assets permitted under this Agreement
of all or substantially all of the equity interests or assets of such
Subsidiary, (III) any agreements governing any purchase money Liens, capital
lease obligations or other Permitted Liens otherwise permitted hereby (in which
case, other than as otherwise permitted by the second proviso in clause (g) of
the definition of Permitted Liens, any prohibition or limitation shall only be
effective against the assets (and proceeds thereof) financed thereby), (IV)
customary provisions restricting assignment of any licensing agreement (in which
a Loan Party or its Subsidiaries are the licensee) with respect to a contract
entered into by a Loan Party or its Subsidiaries in the ordinary course of
business and (V) customary provisions restricting subletting, sublicensing or
assignment of any intellectual property license or any lease governing any
leasehold interests of a Loan Party and its Subsidiaries and (ii) requires the
grant of a Lien to secure the obligation of such Person if a Lien is granted to
secure another obligation of such Person.
 
8.3. Reporting Requirements.  The Loan Parties will furnish or cause to be
furnished to the Administrative Agent (for distribution to the Lenders):
 
8.3.1. Quarterly Financial Statements.  As soon as available and in any event
within forty-five (45) days (or on the date required to be filed under the rules
and regulations of the SEC, giving effect to any automatic extension available
or other extension granted thereunder for the filing of such form) after the end
of each of the first three fiscal quarters in each fiscal year (beginning with
the fiscal quarter ending September 30, 2014), financial statements of the
Borrower, consisting of a consolidated balance sheet as of the end of such
fiscal quarter and related consolidated statements of income, stockholders’
equity and cash flows for the fiscal quarter then ended and the fiscal year
through that date, all in reasonable detail and certified (subject to normal
year-end audit adjustments) by the Chief Executive Officer, President or Chief
Financial Officer of the Borrower as having been prepared in accordance with
GAAP, (subject to normal year-end audit adjustments and the absence of
footnotes) and setting forth in comparative form the respective financial
statements for the corresponding date and period in the previous fiscal year.
 
8.3.2. Annual Financial Statements.  As soon as available and in any event
within ninety (90) days (or on the date required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available or
other extension granted thereunder for the filing of such form) after the end of
each fiscal year of the Borrower (beginning with the fiscal year ending December
31, 2014), financial statements of the Borrower consisting of a consolidated
balance sheet as of the end of such fiscal year, and related consolidated
statements of income, stockholders’ equity and cash flows for the fiscal year
then ended, all in reasonable detail and setting forth in comparative form the
financial statements as of the end of and for the preceding fiscal year, and
certified by independent certified public accountants of nationally recognized
standing.
 
8.3.3. Certificate of the Borrower.  Concurrently with the financial statements
of the Borrower furnished to the Administrative Agent and to the Lenders
pursuant to Sections 8.3.1 and 8.3.2, a certificate (each a “Compliance
Certificate”) of the Borrower signed by the Chief Executive Officer, President
or Chief Financial Officer of the Borrower, in the form of Exhibit 8.3.3 and
which Compliance Certificate shall include (x) a certification as to compliance
with the financial covenants set forth in Sections 8.2.14 and 8.2.15 but only in
the event compliance with such Sections is required by the terms thereof and (y)
in all other cases, a calculation of the Consolidated Total Leverage Ratio (but
without any certification as to compliance with Section 8.2.14).
 
 
66

--------------------------------------------------------------------------------

 
8.3.4. Notices.
 
8.3.4.1. Default.  Promptly after any Authorized Officer of any Loan Party has
knowledge of the occurrence of a Default or an Event of Default, a certificate
signed by an Authorized Officer setting forth the details of such Default or
Event of Default and the action which such Loan Party proposes to take with
respect thereto.
 
8.3.4.2. Litigation.  Promptly after any Authorized Officer of any Loan Party
has knowledge of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against or affecting the Borrower or any of its
Subsidiaries as to which there is a reasonable likelihood of an adverse
determination with respect to the Borrower or any of its Subsidiaries and that,
if adversely determined, could reasonably be expected to result in a Material
Adverse Effect.
 
8.3.4.3. [Reserved]
 
8.3.4.4. Erroneous Financial Information.  Promptly after an Authorized Officer
of any Loan Party has knowledge of an event where the Borrower or its
accountants conclude or advise that any previously issued financial statement,
audit report or interim review should no longer be relied upon or that
disclosure should be made or action should be taken to prevent future reliance,
notice in writing setting forth the details thereof and the action which the
Borrower proposes to take with respect thereto.
 
8.3.4.5. ERISA Event.  Promptly after an Authorized Officer of any Loan Party
has knowledge of the occurrence of any ERISA Event, notice in writing setting
forth the details thereof and the action which the Borrower proposes to take
with respect thereto.
 
8.3.4.6. Material Defaults.  Promptly after any Authorized Officer of any Loan
Party has knowledge of the same, notice of any event which constitutes or which
with the passage of time or giving of notice or both would constitute a default
or event of default under any material contract to which the Borrower or any of
its Subsidiaries is a party or by which the Borrower or any Subsidiary thereof
or any of their respective properties may be bound which could reasonably be
expected to have a Material Adverse Effect.
 
8.3.4.7. Other Reports.  Promptly upon their becoming available to the Borrower:
 
(i) SEC Reports; Shareholder Communications.  Promptly after the same become
publicly available, copies of each annual, regular, periodic and special report,
registration statement, proxy, financial statement or other report or
communication filed with the SEC under Section 13 or 15(d) of the Exchange Act,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant hereto; and
 
 
67

--------------------------------------------------------------------------------

 
(ii) Other Information.  Such other reports and information as any of the
Lenders may from time to time reasonably request.
 
Documents required to be delivered pursuant to Sections 8.3.1, 8.3.2 and 8.3.4.7
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date on which such documents are filed for public
availability on the Borrower’s website at www.3dsystems.com or the SEC’s
Electronic Data Gathering and Retrieval System.


9.           EVENTS OF DEFAULT
 
9.1. Events of Default.  An Event of Default shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):
 
9.1.1. Payments Under Loan Documents.  The Borrower or any other Loan Party
shall fail to pay, when and as required to be paid herein, (i) any principal of
any Loan, Reimbursement Obligation or Letter of Credit or Obligation or (ii)
within three (3) days after the same becomes due, any interest on any Loan,
Reimbursement Obligation or Letter of Credit Obligation or any other amount
becoming due and owing hereunder or under the other Loan Documents;
 
9.1.2. Breach of Warranty.  Any representation or warranty made at any time by
any of the Loan Parties herein or by any of the Loan Parties in any other Loan
Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect as of the time it was made or furnished;
 
9.1.3. Breach of Certain Covenants.  Any of the Loan Parties shall default in
the observance or performance of any covenant contained in Sections 8.1.1,
8.1.5, 8.1.7, 8.1.8, 8.1.11, 8.2 or 8.3.4;
 
9.1.4. Breach of Financial Statement and Compliance Certificate Covenants.  Any
of the Loan Parties shall default in the observance or performance of any
covenant contained in Sections 8.3.1, 8.3.2 or 8.3.3 and such default shall
continue unremedied for two (2) Business Days;
 
9.1.5. Breach of Other Covenants.  Any of the Loan Parties shall default in the
observance or performance of any other covenant, condition or provision hereof
or of any other Loan Document and such default shall continue unremedied for a
period of thirty (30) days after the earlier of (i) knowledge thereof by an
Authorized Officer of any Loan Party or (ii) notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);
 
9.1.6. Defaults in Other Agreements or Indebtedness.  A default or event of
default shall occur at any time under the terms of any other agreement involving
borrowed money or the extension of credit or any other Indebtedness under which
any Loan Party or Subsidiary of any Loan Party may be obligated as a borrower or
guarantor in excess of $10,000,000 in the aggregate, and such breach, default or
event of default consists of the failure to pay (beyond any period of grace
permitted with respect thereto, whether waived or not) any Indebtedness when due
(whether at stated maturity, by acceleration or otherwise) or if such breach or
default permits or causes the acceleration of any Indebtedness (whether or not
such right shall have been waived) or the termination of any commitment to lend;
 
 
68

--------------------------------------------------------------------------------

 
9.1.7. Final Judgments or Orders.  (i) Any final judgments or orders for the
payment of money in excess of $10,000,000 in the aggregate (to the extent not
covered by an unaffiliated third party insurer that has not denied coverage)
shall be entered against any Loan Party by a court having jurisdiction; or (ii)
there is entered against the Borrower or any Subsidiary any one or more
non-monetary final judgments that have, individually or in the aggregate, a
Material Adverse Effect, in either case, which judgment is not discharged,
vacated, bonded or stayed pending appeal within a period of sixty (60) days from
the date of entry;
 
9.1.8. Loan Document Unenforceable.  Any of the Loan Documents shall cease to be
legal, valid and binding agreements enforceable against the Loan Party executing
the same or such Loan Party’s successors and assigns (as permitted under the
Loan Documents) in accordance with the respective terms thereof or shall in any
way be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested by any
Loan Party or any Subsidiary thereof in writing or cease to give or provide the
respective rights, titles, interests, remedies, powers or privileges intended to
be created thereby;
 
9.1.9. Events Relating to Plans and Benefit Arrangements.  (i) An ERISA Event
occurs with respect to a Plan which has resulted or could reasonably be expected
to result in liability of Borrower under Title IV of ERISA to the Plan or the
PBGC in an aggregate amount in excess of $1,000,000, or (ii) Borrower fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to withdrawal liability (including withdrawal
liability assessed against the Borrower in its capacity as an ERISA Affiliate of
another entity) under Section 4201 of ERISA under a Multiemployer Plan in an
aggregate amount in excess of $10,000,000;
 
9.1.10. Change of Control.  A Change of Control shall occur.
 
9.1.11. Relief Proceedings.  (i) A Relief Proceeding shall have been instituted
against any Loan Party or Subsidiary of a Loan Party (other than an Immaterial
Subsidiary) and such Relief Proceeding shall remain undismissed or unstayed and
in effect for a period of sixty (60) consecutive days or such court shall enter
a decree or order granting any of the relief sought in such Relief Proceeding,
(ii) any Loan Party or Subsidiary of a Loan Party (other than an Immaterial
Subsidiary) institutes, or takes any action in furtherance of, a Relief
Proceeding, or (iii) any Loan Party or any Subsidiary of a Loan Party (other
than an Immaterial Subsidiary) ceases to be Solvent or admits in writing its
inability to pay its debts as they mature.
 
9.2. Consequences of Event of Default.
 
9.2.1. Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.  If an Event of Default specified under Sections 9.1.1 through
9.1.10 shall occur and be continuing, the Lenders and the Administrative Agent
shall be under no further obligation to make Loans and the Issuing Lender shall
be under no obligation to issue Letters of Credit and the Administrative Agent
may, and upon the request of the Required Lenders, shall (i) by written notice
to the Borrower, declare the unpaid principal amount of the Obligations then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrower to the Lenders hereunder and thereunder to be
forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Administrative Agent for the benefit of each
Lender without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived, and (ii) require the Borrower to, and the
Borrower shall thereupon, deposit in a non-interest-bearing account with the
Administrative Agent, as cash collateral for its Obligations under the Loan
Documents, an amount equal to the maximum amount currently or at any time
thereafter available to be drawn on all outstanding Letters of Credit, and the
Borrower hereby pledges to the Administrative Agent and the Lenders, and grants
to the Administrative Agent and the Lenders a security interest in, all such
cash as security for such Obligations; and
 
 
69

--------------------------------------------------------------------------------

 
9.2.2. Bankruptcy, Insolvency or Reorganization Proceedings.  If an Event of
Default specified under Section 9.1.10 shall occur, the Lenders shall be under
no further obligations to make Loans hereunder and the Issuing Lender shall be
under no obligation to issue Letters of Credit and the unpaid principal amount
of the Loans then outstanding and all interest accrued thereon, any unpaid fees
and all other Indebtedness of the Borrower to the Lenders hereunder and
thereunder shall be immediately due and payable, without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived; and
 
9.2.3. Set-off.  If an Event of Default shall have occurred and be continuing,
each Lender, the Issuing Lender, and each of their respective Affiliates and any
participant of such Lender or Affiliate which has agreed in writing to be bound
by the provisions of Section 5.3 is hereby authorized at any time and from time
to time, to the fullest extent permitted by applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Lender or any such
Affiliate or participant to or for the credit or the account of any Loan Party
against any and all of the Obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender, the
Issuing Lender, Affiliate or participant, irrespective of whether or not such
Lender, Issuing Lender, Affiliate or participant shall have made any demand
under this Agreement or any other Loan Document and although such Obligations of
the Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender or the Issuing Lender different from the branch
or office holding such deposit or obligated on such Indebtedness.  The rights of
each Lender, the Issuing Lender and their respective Affiliates and participants
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Issuing Lender or their respective
Affiliates and participants may have.  Each Lender and the Issuing Lender agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application; and
 
9.2.4. Application of Proceeds.  From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2 and until
Payment in Full, any and all proceeds received by the Administrative Agent from
the exercise of any remedy by the Administrative Agent, shall be applied,
subject to the provisions of Section 2.10 with respect to any Defaulting Lender,
as follows:
 
(i) First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and the Swing Loan Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Lender and Swing Loan Lender in proportion to
the respective amounts described in this clause First payable to them;
 
(ii) Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;
 
(iii) Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and Reimbursement Obligations, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them;
 
 
70

--------------------------------------------------------------------------------

 
(iv) Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and payment obligations then
owing under Lender Provided Hedge Agreements and Lender Bank Products, ratably
among the Lenders, the Issuing Lender, and the Lenders or Affiliates of Lenders
which provide Lender Provided Hedge Agreements and Lender Bank Products, in
proportion to the respective amounts described in this clause Fourth held by
them;
 
(v) Fifth, to the Administrative Agent for the account of the Issuing Lender, to
cash collateralize any undrawn amounts under outstanding Letters of Credit; and
 
(vi) Last, the balance, if any, to the Loan Parties or as required by Law.
 
Excluded Hedge Agreements with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this Section
9.2.4.
 
10.           THE ADMINISTRATIVE AGENT
 
10.1. Appointment and Authority.  Each of the Lenders and the Issuing Lender
hereby irrevocably appoints PNC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Section 10 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.
 
10.2. Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
10.3. Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;
 
(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and
 
 
71

--------------------------------------------------------------------------------

 
(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 and 9.2) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower, a Lender or the Issuing Lender.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
 
10.4. Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
 
10.5. Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Section 10 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
 
72

--------------------------------------------------------------------------------

 
10.6. Resignation of Administrative Agent.  The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Issuing Lender and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with approval from the Borrower (so long as no Event of
Default has occurred and is continuing), to appoint a successor, such approval
not to be unreasonably withheld or delayed.  If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Lender, appoint a successor Administrative
Agent; provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lender under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.6.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Section 10 and Section
11.3 shall continue in effect for the benefit of such retiring Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.
 
If PNC resigns as Administrative Agent under this Section 10.6, PNC shall also
resign as an Issuing Lender.  Upon the appointment of a successor Administrative
Agent hereunder, such successor shall (i) succeed to all of the rights, powers,
privileges and duties of PNC as the retiring Issuing Lender and Administrative
Agent and PNC shall be discharged from all of its respective duties and
obligations as Issuing Lender and Administrative Agent under the Loan Documents,
and (ii) issue letters of credit in substitution for the Letters of Credit
issued by PNC, if any, outstanding at the time of such succession or make other
arrangement satisfactory to PNC to effectively assume the obligations of PNC
with respect to such Letters of Credit.
 
10.7. Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and
the Issuing Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
 
73

--------------------------------------------------------------------------------

 
10.8. Administrative Agent’s Fee.  The Borrower shall pay to the Administrative
Agent a nonrefundable fee (the “Administrative Agent’s Fee”) under the terms of
a letter (the “Administrative Agent’s Letter”) between the Borrower and
Administrative Agent, as amended from time to time.
 
10.9. Authorization to Release Guarantors.  The Lenders and Issuing Lenders
authorize the Administrative Agent to release any Guarantor from its obligations
under Section 3 hereof if the ownership interests in such Guarantor are sold or
otherwise disposed of or transferred to persons other than Loan Parties or
Subsidiaries of the Loan Parties in a transaction permitted under Section 8.2.7
or 8.2.6.
 
10.10. No Reliance on Administrative Agent’s Customer Identification
Program.  Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.
 
11. MISCELLANEOUS
 
11.1. Modifications, Amendments or Waivers.  With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Borrower, on behalf of the Loan Parties, may from time to time enter
into written agreements amending or changing any provision of this Agreement or
any other Loan Document or the rights of the Lenders or the Loan Parties
hereunder or thereunder, or may grant written waivers or consents hereunder or
thereunder.  Any such agreement, waiver or consent made with such written
consent shall be effective to bind all the Lenders and the Loan Parties;
provided, that no such agreement, waiver or consent may be made which will:
 
11.1.1. Increase of Commitment.  Increase the amount of the Revolving Credit
Commitment of any Lender hereunder without the consent of such Lender;
 
11.1.2. Extension of Payment; Reduction of Principal, Interest or Fees;
Modification of Terms of Payment.  Whether or not any Loans are outstanding,
extend the Expiration Date or the time for payment of principal or interest of
any Loan (excluding the due date of any mandatory prepayment of a Loan), the
Commitment Fee or any other fee payable to any Lender, or reduce the principal
amount of or the rate of interest borne by any Loan or reduce the Commitment Fee
or any other fee payable to any Lender, without the consent of each Lender
directly affected thereby;
 
11.1.3. Release of Guarantor.  Except for sales of assets permitted by
Section 8.2.7, release any Guarantor from its Obligations under Section 3 hereof
without the consent of all Lenders (other than Defaulting Lenders); or
 
11.1.4. Miscellaneous.  Amend Section 5.2, 10.3 or 5.3 or this Section 11.1,
alter any provision regarding the pro rata treatment of the Lenders or requiring
all Lenders to authorize the taking of any action or change any provision of the
definition of Required Lenders, in each case without the consent of all of the
Lenders;
 
 
74

--------------------------------------------------------------------------------

 
provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent, the Issuing Lender, or the
Swing Loan Lender may be made without the written consent of the Administrative
Agent, the Issuing Lender or the Swing Loan Lender, as applicable, and provided,
further that, if in connection with any proposed waiver, amendment or
modification referred to in Sections 11.1.1 through 11.1.4 above, the consent of
the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained (each a “Non-Consenting
Lender”), then the Borrower shall have the right to replace any such
Non-Consenting Lender with one or more replacement Lenders pursuant to Section
5.6.2; provided further that any Working Cash Sweep Agreement may be amended, or
rights or privileges thereunder waived in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.
 
11.2. No Implied Waivers; Cumulative Remedies.  No course of dealing and no
delay or failure of the Administrative Agent or any Lender in exercising any
right, power, remedy or privilege under this Agreement or any other Loan
Document shall affect any other or future exercise thereof or operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
further exercise thereof or of any other right, power, remedy or privilege.  The
rights and remedies of the Administrative Agent and the Lenders under this
Agreement and any other Loan Documents are cumulative and not exclusive of any
rights or remedies which they would otherwise have.
 
11.3. Expenses; Indemnity; Damage Waiver.
 
11.3.1. Costs and Expenses.  The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of one primary counsel (plus additional local counsel, as
necessary) for the Administrative Agent), in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and documented out-of-pocket expenses
incurred by the Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder as provided in Section 2.9.2, (iii) all out-of-pocket expenses
incurred by the Administrative Agent, any Lender or the Issuing Lender
(including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the Issuing Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) all
reasonable and documented out-of-pocket expenses of the Administrative Agent’s
regular employees and agents engaged periodically to perform audits of the Loan
Parties’ books, records and business properties.
 
11.3.2. Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance or nonperformance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) breach of representations, warranties or
covenants of the Borrower under the Loan Documents, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, including any such items or losses relating to or arising under
Environmental Laws or pertaining to environmental matters, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for a
material breach of such Indemnitee’s obligations hereunder or under any other
Loan Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.  This Section 11.3.2 shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.
 
 
75

--------------------------------------------------------------------------------

 
11.3.3. Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under Sections 11.3.1 or
11.3.2 to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Issuing Lender or such Related Party, as the case may be, such Lender’s Ratable
Share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the Issuing Lender in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) or Issuing Lender in
connection with such capacity.
 
11.3.4. Waiver of Consequential Damages, Etc.  To the fullest extent permitted
by applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in Section 11.3.2 shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
 
11.3.5             Payments.  All amounts due under this Section shall be
payable not later than ten (10) days after demand therefor and presentation of a
reasonably detailed invoice.
 
 
76

--------------------------------------------------------------------------------

 
11.4. Holidays.  Whenever payment of a Loan to be made or taken hereunder shall
be due on a day which is not a Business Day such payment shall be due on the
next Business Day (except as provided in Section 4.2) and such extension of time
shall be included in computing interest and fees, except that the Loans shall be
due on the Business Day preceding the Expiration Date if the Expiration Date is
not a Business Day.  Whenever any payment or action to be made or taken
hereunder (other than payment of the Loans) shall be stated to be due on a day
which is not a Business Day, such payment or action shall be made or taken on
the next following Business Day, and such extension of time shall not be
included in computing interest or fees, if any, in connection with such payment
or action.
 
11.5. Notices; Effectiveness; Electronic Communication.
 
11.5.1. Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 11.5.2), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier (i) if to
a Lender, to it at its address set forth in its administrative questionnaire, or
(ii) if to any other Person, to it at its address set forth on Schedule 1.1(A).
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 11.5.2, shall be effective as provided in such Section.
 
11.5.2. Electronic Communications.  Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender if such
Lender or the Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.  Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
11.5.3. Change of Address, Etc.  Any party hereto may change its address, e-mail
address or telecopier number for notices and other communications hereunder by
notice to the other parties hereto.
 
11.6. Severability.  The provisions of this Agreement are intended to be
severable.  If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.
 
 
77

--------------------------------------------------------------------------------

 
11.7. Duration; Survival.  All representations and warranties of the Loan
Parties contained herein or made in connection herewith shall survive the
execution and delivery of this Agreement, the completion of the transactions
hereunder and Payment In Full.  All covenants and agreements of the Borrower
contained herein relating to the payment of interest with respect to clause
(iii) of the definition of Applicable Margin, additional compensation or
expenses and indemnification, including those set forth in the Notes, Section 5
and Section 11.3, shall survive Payment In Full.  All other covenants and
agreements of the Loan Parties shall continue in full force and effect from and
after the date hereof and until Payment In Full.
 
11.8. Successors and Assigns.
 
11.8.1. Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.8.2, (ii) by way of participation
in accordance with the provisions of Section 11.8.4, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
11.8.5 (and any other attempted assignment or transfer by any party hereto shall
be null and void).  Nothing in this Agreement, express or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 11.8.4 and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
 
11.8.2. Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
(i) Minimum Amounts.
 
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
 
(B) in any case not described in clause (i)(A) of this Section 11.8.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Commitment of the assigning
Lender, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).
 
 
78

--------------------------------------------------------------------------------

 
(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
 
(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by paragraph (i)(B) of this Section 11.8.2 and, in
addition:
 
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;
 
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for (x) assignments to a Person that is
not a Lender with a Commitment or an Affiliate of a Lender or an Approved Fund
and (y) assignments by a Defaulting Lender; and
 
(C) the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
 
(iv) Assignment and Assumption Agreement.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire provided by the Administrative Agent.
 
(v) No Assignment to Borrower.  No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.
 
(vi) No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3, from and after the effective date specified in each
Assignment and Assumption Agreement, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 4.4, 5.7, and 11.3
with respect to facts and circumstances occurring prior to the effective date of
such assignment.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.8.2
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 11.8.4.
 
 
79

--------------------------------------------------------------------------------

 
11.8.3. Register.  The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain a record of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time.  Such register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is in such register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  Such register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
 
11.8.4. Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders, and the Issuing Lender shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 11.1.1, 11.1.2, or 11.1.3) that affects such
Participant.  The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.4, 5.7, and 5.9 (subject to the requirements and
limitations therein, including the requirements under Section 5.8.7 (it being
understood that the documentation required under Section 5.8.7 shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 11.8.2;
provided that such Participant (A) agrees to be subject to the provisions of
Section 5.6.2 and Section 5.6.3  as if it were an assignee under Section 11.8.2;
and (B) shall not be entitled to receive any greater payment under Sections 5.7
or 5.8, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation.  Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 5.6.2 and
Section 5.6.3 with respect to any Participant.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.2.3 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 5.3 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
 
 
80

--------------------------------------------------------------------------------

 
11.8.5. Certain Pledges; Successors and Assigns Generally.  Any Lender may at
any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
11.9. Confidentiality.
 
11.9.1. General.  Each of the Administrative Agent, the Lenders and the Issuing
Lender agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section or (Z) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
the other Loan Parties.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
11.9.2. Sharing Information With Affiliates of the Lenders.  Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to the Borrower or one or more of its
Affiliates (in connection with this Agreement or otherwise) by any Lender or by
one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 11.9.1.
 
11.10. Counterparts; Integration; Effectiveness.
 
11.10.1. Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof including any prior confidentiality agreements and commitments.  Except
as provided in Section 7, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or e-mail shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
 
81

--------------------------------------------------------------------------------

 
11.11. CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.
 
11.11.1. Governing Law.  This Agreement shall be governed by the Laws of the
State of New York.  Each Standby Letter of Credit issued under this Agreement
shall be subject either to the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce (the “ICC”) at the time of issuance (“UCP”) or the rules of the
International Standby Practices (ICC Publication Number 590) (“ISP98”), as
determined by the Issuing Lender, and each Trade Letter of Credit shall be
subject to, and in each case to the extent not inconsistent therewith, the Laws
of the State of New York.
 
11.11.2. SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
11.11.3. WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.11.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.
 
11.11.4. SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 .  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
 
82

--------------------------------------------------------------------------------

 
11.11.5. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
11.12. USA Patriot Act Notice.  Each Lender that is subject to the USA Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies Loan Parties that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
Loan Parties and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the USA
Patriot Act.
 
11.13. No Advisory or Fiduciary Responsibility.
 
11.13.1                        In connection with all aspects of each
transaction contemplated hereby, each Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that (i) the facilities provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent, the Arranger and the Lenders, on the other hand, and the Borrower is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Arranger and the Lenders is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Borrower or any of its Affiliates, stockholders, creditors or employees or
any other Person, (iii) none of the Administrative Agent, the Arranger or the
Lenders has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Arranger or any Lender has advised or is currently
advising the Borrower or any of its Affiliates on other matters) and none of the
Administrative Agent, the Arranger or the Lenders has any obligation to the
Borrower or any of its Affiliates with respect to the financing transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents, (iv) the Arranger and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from, and may conflict with, those of the Borrower and its
Affiliates, and none of the Administrative Agent, the Arranger or the Lenders
has any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship and (v) the Administrative Agent, the Arranger
and the Lenders have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate.
 
 
83

--------------------------------------------------------------------------------

 
11.13.2                        Each Loan Party acknowledges and agrees that each
Lender, the Arranger and any Affiliate thereof may lend money to, invest in, and
generally engage in any kind of business with, any of the Borrower or any
Affiliate thereof or any other person or entity that may do business with or own
securities of any of the foregoing, all as if such Lender, Arranger or Affiliate
thereof were not a Lender or Arranger or an Affiliate thereof (or an agent or
any other person with any similar role under the credit facilities) and without
any duty to account therefor to any other Lender, the Arranger, the Borrower or
any Affiliate of the foregoing.  Each Lender, the Arranger and any Affiliate
thereof may accept fees and other consideration from the Borrower or any
Affiliate thereof for services in connection with this Agreement, the credit
facilities or otherwise without having to account for the same to any other
Lender, the Arranger, the Borrower or any Affiliate of the foregoing
 
 
 
 
 
 
 
 
 
84

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.
 
                                                          
BORROWER:
3D SYSTEMS CORPORATION,
   
a Delaware corporation
                 
By:
/s/ Andrew M. Johnson    
Name:
Andrew M. Johnson    
Title:
Vice President, General Counsel & Secretary  

 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
GUARANTORS:
3D SYSTEMS, INC.,
   
a California corporation
                   
By:
/s/ Andrew M. Johnson    
Name:
Andrew M. Johnson    
Title:
Vice President, General Counsel & Secretary                            
QUICKPARTS.COM, INC.,
   
a Delaware corporation
                   
By:
/s/ Andrew M. Johnson    
Name:
Andrew M. Johnson    
Title:
Vice President, General Counsel & Secretary                            
Z CORPORATION,
   
a Massachusetts corporation
                   
By:
/s/ Andrew M. Johnson    
Name:
Andrew M. Johnson    
Title:
Vice President, General Counsel & Secretary                            
GEOMAGIC, INC.,
   
a Delaware corporation
                   
By:
/s/ Andrew M. Johnson    
Name:
Andrew M. Johnson    
Title:
Vice President, General Counsel & Secretary  

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
MEDICAL MODELING INC.,
   
a Colorado corporation
                   
By:
/s/ Andrew M. Johnson    
Name:
Andrew M. Johnson    
Title:
Vice President, General Counsel & Secretary                            
SIMBIONIX USA CORPORATION,
   
a Delaware corporation
                   
By:
/s/ Andrew M. Johnson    
Name:
Andrew M. Johnson    
Title:
Vice President, General Counsel & Secretary  

 
 
 
 
                                                                                                                                                                                                                             
 
 
 

--------------------------------------------------------------------------------

 
 

 
PNC BANK, NATIONAL ASSOCIATION,
individually and as Administrative Agent
         
By:
/s/ Richard C. Brown
   
Name:
Richard C. Brown    
Title:
Senior Vice President  

 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
HSBC BANK USA, N.A.
               
By:
/s/ Douglas Bowman    
Name:
Douglas Bowman    
Title:
Vice President, Relationship Manager
                           
CAPITAL BANK, N.A.
               
By:
/s/ Todd Warrick    
Name:
Todd Warrick    
Title:
Senior Vice President
 

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 1.1(A)
 
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
 
Page 1 of 2
 
Part 1 - Commitments of Lenders and Addresses for Notices to Lenders

 
 
 
 
Lender
Amount of
Commitment for
Revolving
Credit Loans
 
 
 
Commitment
 
 
 
Ratable Share
  Name:
PNC Bank, National Association
 
 
 
  Address: PNC Plaza           301 Fayetteville St.,           21st Floor      
    Raleigh, NC 27601
$150,000,000.00
$80,000,000.00
53.333333334%
  Attention: Richard Brown         Telephone: (919) 788-5482         Telecopy:
(919) 755-0354
                    Name:
HSBC Bank USA,
 
 
 
    National Association         Address: 550 South Tryon St.           Suite
3520           Charlotte, NC 28202         Attention: Douglas Bowman
$150,000,000.00
$50,000,000.00
33.333333333%
  Telephone: (908) 335-5112                                  
 
 
 
 
  Name: Capital Bank, N.A.         Address: 4901 Glenwood Ave.           Suite
150           Raleigh, NC 27612         Attention: Michael Privette        
Telephone: (919) 645- 6354
$150,000,000.00
$20,000,000.00
13.333333333%
 
Telecopy:
(919) 645-6401                                
Total
$150,000,000.00
$150,000,000.00
100.000000000%
 

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 1.1(A)
 
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
 
Page 2 of 2
 
Part 2 - Addresses for Notices to Borrower and Guarantors:
 
ADMINISTRATIVE AGENT
 
Name:  PNC Bank, National Association
Address: Address: PNC Plaza
301 Fayetteville St., 21st Floor
Raleigh, NC 27601
Attention: Richard Brown
Telephone: (919) 788-5482
Telecopy:    (919) 755-0354
 
With a Copy To:
 
Agency Services, PNC Bank, National Association
Mail Stop: P7-PFSC-04-I
Address: 500 First Avenue
Pittsburgh, PA 15219
Attention: 
Agency Services

Telephone: 
412 762 6442

Telecopy: 
412 762 8672

 
 
BORROWER AND EACH GUARANTOR:
 
Name: 3D Systems Corporation
Address: 333 Three D Systems Circle
Rock Hill, SC 29730
Attention: Vice President, General Counsel and Secretary
Telephone: 
(803) 326-4003

Telecopy: 
(803) 326-4796

 


 
 
 

--------------------------------------------------------------------------------

 
Schedule 1.1(B)
Permitted Liens


1.
Security registered against current assets of LayerWise NV securing the credit
facility between LayerWise NV and KBC Bank NV.

 
2.
Security registered against current assets of LayerWise NV securing the credit
facility between LayerWise NV and BNP Paribas Fortis NV.

 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
Schedule 1.1(C)
Material Subsidiaries


Legal Entity
Jurisdiction
3D Systems, Inc.
California
Quickparts.com, Inc.
Delaware
Z Corporation
Massachusetts
Geomagic, Inc.
Delaware
Medical Modeling Inc.
Colorado
Simbionix USA Corporation
Delaware











 
 

--------------------------------------------------------------------------------

 
Schedule 6.1.2
Subsidiaries


Name
Jurisdiction/Organization
Amount Owned
3D Canada Company NSULC
Nova Scotia
100%
3D Capital Corporation Leasing California
California
100%
3D European Holdings Ltd.
United Kingdom
100%
3D Holdings, LLC
Delaware
100%
3D Systems Asia Pacific, Ltd.
California
100%
3D Systems Asia-Pacific Pty Ltd.
Australia
100%
3D Systems Benelux
The Netherlands
100%
3D Systems Consumer Solutions, LLC
California
100%
3D Systems Europe Limited
United Kingdom
100%
3D Systems France SARL
France
100%
3D Systems GmbH
Germany
100%
3D Systems India, Inc.
Delaware
100%
3D Systems Italia, S.r.l.
Italy
100%
3D Systems Japan K.K.
Japan
100%
3D Systems Korea, Inc.
South Korea
100%
3D Systems SA
Switzerland
100%
3D Systems, Inc.
California
100%
AMT, Inc.
Delaware
100%
Bespoke Innovations, Inc.
California
100%
Bits from Bytes, Ltd.
United Kingdom
100%
Co-Web SARL
France
100%
CRDM
United Kingdom
100%

 
 
 

--------------------------------------------------------------------------------

 
 
Figulo Corporation
Massachusetts
100%
Freedom of Creation B.V.
The Netherlands
100%
Gentle Giant Studios, Inc.
California
100%
Geomagic (Shanghai) Software Co., Ltd.
China
100%
Geomagic GmbH
Germany
100%
Geomagic, Inc.
Delaware
100%
LayerWise BV
The Netherlands
100%
LayerWise NV
Belgium
100%
LayerWise, Inc.
Delaware
100%
Medical Modeling Inc.
Colorado
100%
MQast LLC
Delaware
100%
My Robot Nation, Inc.
California
100%
Optoform LLC
Delaware
51%
Phenix Systems
France
95%
Provel S.r.l.
Italy
100%
Quickparts.com, Inc.
Delaware
100%
Rapidform, Inc.
California
100%
Simbionix USA Corporation
Delaware
100%
Simbionix, Ltd.
Israel
100%
Sint-Tech
France
100%
Three D Sycode India Private Limited
India
100%
VIDAR Systems Corporation
Virginia
100%
Village Plastics, Inc.
Ohio
100%
VisPower Technology, Inc.
Delaware
100%
Viztu Technologies, Inc.
Delaware
100%
Z Corporation
Massachusetts
100%







 
 

--------------------------------------------------------------------------------

 
Schedule 6.1.14
Environmental Matters


None.




 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
Schedule 8.2.1
Existing Indebtedness


1.
Real Property Lease Agreement dated February 8, 2006, as amended, between Lex
Rock Hill LP and 3D Systems Corporation for the office at 333 Three D Systems
Circle, Rock Hill, SC 29730.

 
2.
Equipment Lease dated as of July 8, 2013, between 3D Systems Japan and Nihon
Business Lease, for the lease of an Imagio MP C4002 SPF copier.

 
3.
Vehicle Lease in Australia dated as of August 18, 2011, between Formero Pty Ltd.
and Australia and New Zealand Banking Group Limited, for the lease of a Toyota
Landcrusier.

 
4.
Credit Facility between LayerWise NV and KBC Bank NV.

 
5.
Credit Facility between LayerWise NV and BNP Paribas Fortis NV.

 
6.
Equipment leases between LayerWise NV and KBC Bank NV.

 
7.
Equipment leases between LayerWise NV and ES Finance NV.

 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 1.1(A)
 
FORM OF
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as the same may
be amended, restated, modified, or supplemented, from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below: (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, any Letters of Credit and
guarantees included in such facilities); and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.
 
1.
Assignor:
           
2.
Assignee:
       
[and is an Affiliate of [identify Lender]]
         
3.
Borrower:
           
4.
Administrative Agent:
PNC BANK, NATIONAL ASSOCIATION, as the administrative agent under the Credit
Agreement
     
5.
Credit Agreement:
The Credit Agreement dated as of October 10, 2014, among the Borrower, the
Lenders party thereto, the Guarantors party thereto and PNC Bank, National
Association, as the Administrative Agent.

 
 
 

--------------------------------------------------------------------------------

 
 
 
6.
Assigned Interest:

 
Facility Assigned
Aggregate Amount of
Commitment / Loans
for all Lenders
Amount of
Commitment /
Loans Assigned
Percentage
Assigned of
Commitment / Loans1
CUSIP Number
Revolving Credit Commitment
$
$
%
 

 
7.
[Trade Date:    ______________]2

 
Effective Date:   ________________, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]3
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
____________________________________________
1 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
2 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
3 Assignor shall pay a fee of $_________ to the Administrative Agent in
connection with the Assignment and Assumption.


 
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE TO ASSIGNMENT AND ASSUMPTION AGREEMENT]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 

  ASSIGNOR                             By:       Name:       Title:            
                  ASSIGNEE                     By:      
Name:
      Title:    

 
 

 




 
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE TO ASSIGNMENT AND ASSUMPTION AGREEMENT]
 

Consented to and Accepted:      
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent      
         By:     Name:     Title:    

 
 
 
[PNC BANK, NATIONAL ASSOCIATION,]4
as Issuing Lender
      By:     Name:     Title:    

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
____________________________________________
4 If applicable.

 
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE TO ASSIGNMENT AND ASSUMPTION AGREEMENT]
 

Consented to and Accepted:      
[3D SYSTEMS CORPORATION,
a Delaware corporation] 5
      By:     Name:     Title:    

 
                                                  
 



 
 
 
 
 
 
 
 
 
 
 
 
 
____________________________________________
5 If applicable.
 
 
 

--------------------------------------------------------------------------------

 
ANNEX 1
 
___________
CREDIT FACILITY


STANDARD TERMS AND CONDITIONS
FOR ASSIGNMENT AND ASSUMPTION AGREEMENT
 
1.   Representations and Warranties.
 
1.1           Assignor.  The Assignor: (a) represents and warrants that: (i) it
is the legal and beneficial owner of the Assigned Interest; (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim;
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (iv) it is [not] a Defaulting Lender; and
(b) assumes no responsibility with respect to: (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document; (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder; (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document; or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
 
1.2.           Assignee.  The Assignee: (a) represents and warrants that: (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement; (ii) it
meets all requirements of an eligible assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement); (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement and the other Loan Documents as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder; (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type; (v) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 8.3 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender; (vi) it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption to purchase
such Assigned Interest; and (vii) if Assignee is not incorporated or organized
under the Laws of the United States of America or a state thereof, attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that: (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents; and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 
 
 

--------------------------------------------------------------------------------

 
2.   Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.  Notwithstanding
the foregoing, the Administrative Agent shall make all payments of interest,
fees or other amounts paid or payable in kind from and after the Effective Date
to the Assignee.
 
3.   General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to its conflict of laws principles.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 1.1(G)
 
FORM OF
JOINDER AND ASSUMPTION AGREEMENT
 
THIS JOINDER AGREEMENT (the “Agreement”) dated as of __________, 201_ is by and
between __________, a __________ (the “New Subsidiary”), and PNC Bank, National
Association, in its capacity as Administrative Agent under that certain Credit
Agreement dated as of October 10, 2014 (as amended, modified, supplemented or
extended from time to time, the “Credit Agreement”) among 3D Systems
Corporation, a Delaware corporation (the “Borrower”), the Guarantors from time
to time party thereto, the Lenders from time to time party thereto and PNC Bank,
National Association, as Administrative Agent.  Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement.


The Loan Parties are required by Section 8.1.9 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor” thereunder.  Accordingly, the New
Subsidiary hereby agrees as follows with the Administrative Agent, for the
benefit of the holders of the Obligations:


1.           The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
party to the Credit Agreement and a “Guarantor” for all purposes of the Credit
Agreement, and shall have all of the obligations of a Guarantor thereunder as if
it had executed the Credit Agreement.  The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement.


2.           The New Subsidiary hereby represents and warrants to the
Administrative Agent, the Lenders that:


(a)           The New Subsidiary’s exact legal name and jurisdiction of
formation, incorporation or organization are as set forth on the signature pages
hereto.


(b)           The New Subsidiary’s taxpayer identification number and
organization number (or, in each case, its foreign equivalent) are set forth on
Schedule 1 hereto.


(c)           Schedule 2 hereto includes each Subsidiary of the New Subsidiary,
including (i) jurisdiction of formation, (ii) number of shares of each class of
Equity Interests outstanding, (iii) percentage of outstanding shares of each
class owned by the New Subsidiary (directly or indirectly) of such Equity
Interests and (iv) number and effect, if exercised, of all outstanding options,
warrants, rights of conversion or purchase and all other similar rights with
respect thereto.


3.           The address of the New Subsidiary for purposes of all notices and
other communications is the address designated for all Loan Parties on Schedule
1.1(A) to the Credit Agreement or such other address as the New Subsidiary may
from time to time notify the Administrative Agent in writing.


4.           This Agreement may be executed in multiple counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.


5.           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
[SIGNATURE PAGES FOLLOW]
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by its authorized officer, and the Administrative Agent, for the
benefit of the holders of the Obligations, has caused the same to be accepted by
its authorized officer, as of the day and year first above written.
 
 

  [NEW SUBSIDIARY]       By:     Name:     Title:         Acknowledged and
accepted:          
PNC BANK, NATIONAL ASSOCIATION
as Administrative Agent
          By:       Name:     Title:    

 
 


 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 1


Taxpayer Identification Number; Organizational Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 2


Equity Interests
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 1.1(N)(1)
 
FORM OF
REVOLVING CREDIT NOTE
 

$______________ October 10, 2014

 
FOR VALUE RECEIVED, the undersigned, 3D SYSTEMS CORPORATION, a Delaware
corporation (herein called the “Borrower”), hereby promises to pay to the order
of PNC BANK, NATIONAL ASSOCIATION (the “Lender”), the lesser of (i) the
principal sum of _____________________________________________________
(US$____________), or (ii) the aggregate unpaid principal balance of all
Revolving Credit Loans made by the Bank to the Borrower pursuant to the Credit
Agreement, dated as of October 10, 2014, among the Borrower, the Guarantors now
or hereafter party thereto, the Lenders now or hereafter party thereto and PNC
Bank, National Association, as the Administrative Agent (the “Administrative
Agent”) (as amended, restated, modified, or supplemented from time to time, the
“Credit Agreement”), payable on the Expiration Date, together with interest on
the unpaid principal balance hereof from time to time outstanding from the date
hereof at the rate or rates per annum specified by the Borrower pursuant to, or
as otherwise provided, in the Credit Agreement.
 
Interest on the unpaid principal balance hereof from time to time outstanding
from the date hereof will be payable at the times provided for in the Credit
Agreement.  Upon the occurrence and during the continuation of an Event of
Default, if required by the Credit Agreement, the Borrower shall pay interest on
the entire principal amount of the then outstanding Revolving Credit Loans
evidenced by this Revolving Credit Note and all other obligations due and
payable to the Lender pursuant to the Credit Agreement and the other Loan
Documents at a rate per annum as set forth in Section 4.3 of the Credit
Agreement.  Such interest rate will accrue before and after any judgment has
been entered.
 
Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim, or other deduction of
any nature at the office of the Administrative Agent as provided under the
Credit Agreement unless otherwise directed in writing by the holder hereof
Administrative Agent, in lawful money of the United States of America in
immediately available funds.
 
This Note is one of the Revolving Credit Notes referred to in, and is entitled
to the benefits of, the Credit Agreement and the other Loan Documents, including
the representations, warranties, covenants and conditions contained or granted
therein.  The Credit Agreement, among other things, contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments, in certain circumstances, on account of principal
hereof prior to maturity upon the terms and conditions therein specified.  To
the extent permitted by applicable law, the Borrower waives presentment, demand,
notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Credit Agreement.
 
This Note shall bind the Borrower and its successors and assigns, and the
benefits hereof shall inure to the benefit of the Lender and its successors and
permitted assigns.  All references herein to the “Borrower” and the “Lender”
shall be deemed to apply to the Borrower and the Lender, respectively, and their
respective successors and assigns as permitted under the Credit Agreement.
 
This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the internal laws
of the State of New York.
 
All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement.
 
[SIGNATURES APPEARS ON THE FOLLOWING PAGE]
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Note by its duly authorized officer with the intention that it
constitute a sealed instrument.
 

  BORROWER:       3D SYSTEMS CORPORATION           By:     Name:     Title:  

 
 


 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 1.1(N)(2)
 
FORM OF
SWING LOAN NOTE
 
 

$15,000,000.00 October 10, 2014

 
FOR VALUE RECEIVED, the undersigned, 3D SYSTEMS CORPORATION, a Delaware
corporation (herein called the “Borrower”), hereby promises to pay to the order
of PNC BANK, NATIONAL ASSOCIATION (the “Lender”), the lesser of (i) the
principal sum of FIFTEEN MILLION AND 00/00 DOLLARS (US$15,000,000.00), or
(ii) the aggregate unpaid principal balance of all Revolving Credit Loans made
by the Bank to the Borrower pursuant to the Credit Agreement, dated as of
October 10, 2014, among the Borrower, the Guarantors now or hereafter party
thereto, the Lenders now or hereafter party thereto and PNC Bank, National
Association, as the Administrative Agent (the “Administrative Agent”) (as
amended, restated, modified, or supplemented from time to time, the “Credit
Agreement”), payable on the Expiration Date, together with interest on the
unpaid principal balance hereof from time to time outstanding from the date
hereof at the rate or rates per annum specified by the Borrower pursuant to, or
as otherwise provided, in the Credit Agreement.
 
Interest on the unpaid principal balance hereof from time to time outstanding
from the date hereof will be payable at the times provided for in the Credit
Agreement.  Upon the occurrence and during the continuation of an Event of
Default, if required by the Credit Agreement, the Borrower shall pay interest on
the entire principal amount of the then outstanding Swing Loans evidenced by
this Swing Loan Note and all other obligations due and payable to the Lender
pursuant to the Credit Agreement and the other Loan Documents at a rate per
annum as set forth in Section 4.3 of the Credit Agreement.  Such interest rate
will accrue before and after any judgment has been entered.
 
Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim, or other deduction of
any nature at the office of the Administrative Agent provided in the Credit
Agreement, unless otherwise directed in writing by the holder hereof
Administrative Agent, in lawful money of the United States of America in
immediately available funds.
 
This Note is one of the Swing Loan Notes referred to in, and is entitled to the
benefits of, the Credit Agreement and the other Loan Documents, including the
representations, warranties, covenants and conditions contained or granted
therein.  The Credit Agreement, among other things, contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments, in certain circumstances, on account of principal
hereof prior to maturity upon the terms and conditions therein specified.  To
the extent permitted by applicable law, the Borrower waives presentment, demand,
notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Credit Agreement.
 
This Note shall bind the Borrower and its successors and assigns, and the
benefits hereof shall inure to the benefit of the Lender and its successors and
permitted assigns.  All references herein to the “Borrower” and the “Lender”
shall be deemed to apply to the Borrower and the Lender, respectively, and their
respective successors and assigns as permitted under the Credit Agreement.
 
This Note incorporates the terms and conditions of any Working Cash Sweep
Agreement between the Borrower and PNC Bank, National Association, in its
capacity as the depositary bank, that is in effect on the date hereof or becomes
effective hereafter.
 
This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the internal laws
of the State of New York.
 
All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement.
 
[SIGNATURES APPEARS ON THE FOLLOWING PAGE]
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Note by its duly authorized officer with the intention that it
constitute a sealed instrument.
 

  BORROWER:       3D SYSTEMS CORPORATION           By:     Name:     Title:  

 
 
 
 
 
                                               
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 2.5.1


FORM OF
LOAN REQUEST





TO:
PNC Bank, National Association
PNC Plaza
301 Fayetteville St., 21st Floor
Raleigh, NC 27601
Attention: Richard Brown
Telephone: (919) 788-5482
Telecopy: (919) 755-0354
 
 
 
Agency Services, PNC Bank, National Association
Mail Stop: P7-PFSC-04-I
Address: 500 First Avenue
Pittsburgh, PA 15219
 
Attention:
Telephone:
Telecopy:
Agency Services
412 762 6442
412 762 8672


 
                   
FROM:
3D Systems Corporation, a Delaware corporation (the “Borrower”)

 
RE:
Credit Agreement (as it may be amended, restated, modified or supplemented, the
“Agreement”) dated as of October 10, 2014 by and the Borrower, the Guarantors
now and hereafter party thereto, the Lenders now and hereafter party thereto and
PNC Bank, National Association, as the Administrative Agent (the “Administrative
Agent”)

 
Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Agreement.
 
A.
Pursuant to Section [2.5][2.6] of the Agreement, the undersigned Borrower
irrevocably requests
[check one line  under 1(a) below and fill in blank space next to the line as
appropriate]:

 
 
 
 
 

 
1.(a)
  
Renewal of the LIBOR Rate Option applicable to an outstanding Revolving Credit
Loan, originally made on __________ __, ____ OR

 
 
      
Renewal of the LIBOR Rate Option applicable to an outstanding Revolving Credit
Loan, originally made on __________ __, ____ OR

 
 
      
Conversion of the Base Rate Option applicable to an outstanding Revolving Credit
Loan originally made on _____________ to a Loan to which the LIBOR Rate Option
applies, OR

 
 
      
Conversion of the LIBOR Rate Option applicable to an outstanding Revolving
Credit Loan originally made on __________ __, ____ to a Loan to which the Base
Rate Option applies.

 
 
 
 
____________________________________________
6 Swing Loans may only be borrowed at the Base Rate Option.
 
 
 

--------------------------------------------------------------------------------

 
SUCH NEW, RENEWED OR CONVERTED LOAN SHALL BEAR INTEREST:
 
[Check one line under 1(b) below and fill in blank spaces in line next to line]:
 
 
1.(b)(i)
       
Under the Base Rate Option. Such Loan shall have a Borrowing Date of __________,
___ (which date shall be (i) be the same Business Day as the Business Day of
receipt by the Bank by 10:00 a.m. of this Loan Request for making a new
Revolving Credit Loan to which the Base Rate Option applies, or (ii) the last
day of the preceding Interest Period if a Loan to which the LIBOR Rate Option
applies is being converted to a Loan to which the Base Rate Option applies).

 
 
  
    OR

 
 
      (ii)
        
Under the LIBOR Rate Option.  Such Loan shall have a Borrowing Date of
_____________ (which date shall be (i) two (2) Business Days subsequent to the
Business Day of receipt by the Bank by 10:00 a.m. of this Loan Request for
making a new Revolving Credit Loan to which the LIBOR Rate Option applies,
renewing a Loan to which the LIBOR Rate Option applies, or converting a Loan to
which the Base Rate Option applies to a Loan to which the LIBOR Rate Option
applies, or (ii) the same Business Day as the last day of the preceding Interest
Period if a Loan to which the LIBOR Rate Option applies is being convert to a
Loan to which the Base Rate Option applies).

 
 
2.
Such Loan is in the principal amount of U.S. $_____________ or the principal
amount to be renewed or converted is U.S. $_____________

 
 not to be less than $__________ and in increments of $_________ if in excess of
$_______ for each Borrowing Tranche to which the LIBOR Rate Option applies and
not less than the lesser of $_________ or the maximum amount available for each
Borrowing Tranche to which the Base Rate Option applies



 
3.
[Complete blank below if the Borrower is selecting the LIBOR Rate Option]:

 
Such Loan shall have an Interest Period of [one week, one Month, two Months,
three Months, or six Months].

 
B.
As of the date hereof and the date of making of the above-requested Loan (and
after giving effect thereto): the Loan Parties have performed and complied with
all covenants and conditions of the Agreement; all of each Loan Party’s
representations and warranties therein are true and correct in all material
respects; no Default or Event of Default has occurred and is continuing; the
making of such Loan shall not violate any Law applicable to any Loan Party or
Subsidiary of any Loan Party or any of the Lenders; and in the event the most
recent Compliance Certificate delivered by the Borrower pursuant to Section
8.3.3 of the Credit Agreement indicates that the Consolidated Total Leverage
Ratio is greater than 2.75 to 1.00, the Borrower has delivered a pro forma
Compliance Certificate giving effect to the proposed extension of credit and
which demonstrates that the Consolidated Total Leverage Ratio is less than or
equal to 3.00 to 1.00 on a pro forma basis.

 
 
[SIGNATURE PAGE FOLLOWS]

 
 
 

--------------------------------------------------------------------------------

 
  [SIGNATURE PAGE 1 OF 1 TO LOAN REQUEST]
 
The undersigned certifies to the Administrative Agent, solely in such person’s
capacity as an officer of the Borrower and not in such person’s individual
capacity, as to the accuracy of the foregoing.
 

  BORROWER:       3D SYSTEMS CORPORATION           By:     Name:     Title:  
Date:
____________, 20__
   

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 5.8.7(A)
[FORM OF]
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of October 10, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among 3D Systems Corporation, a Delaware corporation, the
Guarantors from time to time party thereto, PNC Bank, National Association, as
Administrative Agent, and each lender from time to time party thereto.
 
Pursuant to the provisions of Section 5.8 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 

 
[NAME OF LENDER]
                                                                         
By:      
Name:
 
Title:

 
Date: __________, 20[  ]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 5.8.7(B)
[FORM OF]
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of October 10, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among 3D Systems Corporation, a Delaware corporation, the
Guarantors from time to time party thereto, PNC Bank, National Association, as
Administrative Agent, and each lender from time to time party thereto.
 
Pursuant to the provisions of Section 5.8 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code].
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
[NAME OF PARTICIPANT]
 
By:      
Name:
 
Title:

 
Date: __________, 20[  ]

 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 5.8.7(C)
[FORM OF]
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of October 10, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among 3D Systems Corporation, a Delaware corporation, the
Guarantors from time to time party thereto, PNC Bank, National Association, as
Administrative Agent, and each lender from time to time party thereto.
 
Pursuant to the provisions of Section 5.8 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 


[NAME OF PARTICIPANT]
 
By:      
Name:
 
Title:

 
 
Date: __________, 20[  ]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 5.8.7(D)
[FORM OF]
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
Reference is hereby made to the Credit Agreement dated as of October 10, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among 3D Systems Corporation, a Delaware corporation, the
Guarantors from time to time party thereto, PNC Bank, National Association, as
Administrative Agent, and each lender from time to time party thereto.
 
Pursuant to the provisions of Section 5.8 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
 
[NAME OF LENDER]
 
By:      
Name:
 
Title:

 
Date: __________, 20[  ]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 8.3.3
 
FORM OF
COMPLIANCE CERTIFICATE
 
This certificate is delivered pursuant to Section 8.3.3 of that certain Credit
Agreement dated as of October 10, 2014 (the “Credit Agreement”) by and among 3D
Systems Corporation, a Delaware corporation (the “Borrower”), the Guarantors
from time to time party thereto (the “Guarantors”), the Lenders from time to
time party thereto (the “Lenders”) and PNC Bank, National Association, as
administrative agent for the Lenders (the “Administrative Agent”).  Unless
otherwise defined herein, terms defined in the Credit Agreement are used herein
with the same meanings.
 
The undersigned officer, ______________________, the ___________
[President/Chief Executive Officer/Chief Financial Officer] of the Borrower,
does hereby certify, solely in such person’s capacity as an officer of the
Borrower and not in such person’s individual capacity, as of the quarter/year
ended _________________, 20___ (the “Report Date”), as follows:
 
[1.           Consolidated Total Leverage Ratio Calculation.  As of the Report
Date the Consolidated Total Leverage Ratio is the ratio as set forth and
calculated on Schedule 1 hereto.]7
 
[OR]


[1.           Maximum Consolidated Total Leverage Ratio (Section 8.2.14).  As of
the Report Date, the Maximum Consolidated Total Leverage Ratio (as calculated on
Schedule 1) of _.__ to 1.00 is not greater than 3.00 to 1.00 as required in
Section 8.2.14 of the Credit Agreement.
 
2.           Minimum Interest Coverage Ratio (Section 8.2.15).  As of the Report
Date, the Consolidated Interest Coverage Ratio (as calculated on Schedule 1) of
_.__ to 1.00 is not less than 3.50 to 1.00 as required in Section 8.2.15 of the
Credit Agreement.]8
 
[2.][3.]   Default or Event of Default.  No Default or Event of Default has
occurred and is continuing or exists as of the date hereof.
 


[SIGNATURES FOLLOW]


 
 
 
 
 
____________________________________________
7 Choose option 1 if there were no facility outstandings at any time during the
fiscal quarter ending of the Report Date.
8 Choose option 2 if there were any facility outstandings at any time during the
fiscal quarter ending on the Report Date.
 
 
 
 

--------------------------------------------------------------------------------

 
SIGNATURE PAGE 1 OF 1 TO
COMPLIANCE CERTIFICATE
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate this _____ day
of ____________, 20___.
 

  BORROWER:       3D SYSTEMS CORPORATION           By:     Name:     Title:  

 


 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 1
 
Calculations of Financial Covenants
 
 

1. Consolidated EBITDA             (i) net income $____________           (ii)
to the extent deducted in determining net income for such period              
(a) depreciation $____________               (b) amortization $____________    
          (c) other non-cash charges to net income and non-cash expenses
(including, but not limited to, non-cash stock-based compensation expenses)  
$____________                 (d) interest expense   $____________              
  (e) income tax expense   $____________                 (f) one time and
non-recurring third-party transaction fees, costs, and expenses directly
incurred and paid in cash in connection with the consummation of any Permitted
Acquisition or other Investment permitted under Section 8.2.4 of the Credit
Agreement9   $____________                
(g)
one time and non-recurring cash consolidation or restructuring charges,
integration costs and Costs Savings and Synergies incurred in connection with
any Permitted Acquisition or other Investment permitted under Section 8.2.4 of
the Credit Agreement and which Cost Savings and Synergies are hereby certified
to be costs savings and synergies for such period reflective of actual or
reasonably anticipated costs savings and synergies expected to be realized or
achieved in the twelve months following the action or event giving rise thereto,
net of the amount of actual benefits realized during such period from such
action or event, as determined in good faith and which are directly attributable
to the Permitted Acquisition or other Investment permitted under Section 8.2.4
of the Credit Agreement, expected to have a continuing impact and factually
supportable, in each case determined on a basis consistent with Article 11 of
Regulation S-X10   $____________                
(h)
other one time or extraordinary cash charges11   $____________

                                  
 
 

 
____________________________________________                                                   
9 So long as the Borrower provide the Administrative Agent with a detailed
summary of such fees, costs and expenses within forty-five (45) days of closing
such Permitted Acquisition or other Investment
10 In an aggregate amount not to exceed the greater of (x) 10% of Consolidated
EBITDA (prior to giving effect to such add-backs) and (y) $10,000,000, in each
case in any test period.
                             
 
 
 

--------------------------------------------------------------------------------

 
                                                                                                       

  (iii) non-cash credits to net income $____________           (iv) Consolidated
EBITDA
[(i) + (ii)(a) + (ii)(b) + (ii)(c) + (ii)(d) + (ii)(e) + (ii)(f) + (ii)(g) +
(ii)(h) – (iii)] $
          2. Consolidated Total Funded Indebtedness               (a)
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments   $____________               (b) all purchase money Indebtedness
$____________               (c) all direct obligations arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments   $____________                
(d) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
but including any earn out or similar obligations to the extent such obligation
would be reflected as a liability on the balance sheet in accordance with GAAP)
  $____________                 (e) Indebtedness in respect of capital leases
and Synthetic Lease Obligations   $____________                 (f) net
obligations of such Person under any Hedge Agreement   $____________            
   
(g)
any Guaranty with respect to outstanding Indebtedness of the types specified in
clauses (a) through (f) above of Persons other than the Borrower or any
Subsidiary   $____________                
(h)
all Indebtedness of the types referred to in (a) through (g) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary.   $____________          
      (i) Consolidated Total Funded Indebtedness
[(a) + (b) + (c) + (d) + (e) + (f) + (g) + (h)]   $____________

         
 
 
 
____________________________________________
11 As mutually agreed between the Borrower and the Administrative Agent.
 
 
 

--------------------------------------------------------------------------------

 
 
 

3. Consolidated Total Leverage Ratio               (a) Consolidated Total Funded
Indebtedness (2(i) above)   $____________               (b) Consolidated EBITDA
(1(iv) above) $____________               (c) Consolidated Total Leverage Ratio
[(a)/(b)]   __________:1.0             4. Consolidated Interest Coverage Ratio  
                  (a) Consolidated EBITDA (1(iv) above)   $____________        
        (b) cash interest expense   $____________                 (c)
Consolidated Interest Coverage Ratio
[(a)/(b)]   __________:1.0


 

 



--------------------------------------------------------------------------------